     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 1 of 98



                                                                   Page 1

 1
 2        UNITED STATES DISTRICT COURT
 3        SOUTHERN DISTRICT OF NEW YORK
 4        Civil Action No. 16-cv-951 (LAK)
 5        ------------------------------------x
 6        DANIEL KLEEBERG, LISA STEIN and
 7        AUDREY HAYS,
 8                                   Plaintiffs,
 9                       -against-
10        LESTER EBER; ALEXBAY, LLC f/k/a LESTER
11        EBER, LLC; CANANDAIGUA NATIONAL
12        CORPORATION d/b/a CANANDAIGUA NATIONAL
13        BANK & TRUST; ELLIOT W. GUMAER, JR.;
14        EBER BROS. & CO., INC.; EBER BROS.
15        WINE AND LIQUOR CORPORATION; EBER
16        BROS. WINE AND LIQUOR METRO, INC.,
17        EBER-CONNECTICUT, LLC; and WENDY EBER,
18                                   Defendants.
19        ------------------------------------x
20
21                                   January 24, 2019
22
23          Videotaped deposition of LESTER EBER
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 2 of 98


                                                      Page 2                                                                Page 4
 1                                                      1
 2                 January 24, 2019                     2 A P P E A R A N C E S: (Cont'd):
 3                 9:33 a.m.                            3
 4                                                      4    JOHN HERBERT, ESQ. (Telephonically)
 5                                                      5    Attorneys for Defendants LESTER EBER and
 6           Videotaped deposition of LESTER EBER,      6    WENDY EBER
 7   held at the offices of Veritext New York City,     7        P.O. Box 1031
 8   1250 Broadway, New York, New York, pursuant to 8            Tiburone, California 94920
 9   Notice, before Lynne D. Metz, a Shorthand Reporter 9
10   and Notary Public of the State of New York.       10
11                                                     11    CALIHAN LAW PLLC
12                                                     12    Attorneys for Defendant Estate of ELLIOT W.
13                                                     13    GUMAER
14                                                     14        16 East Main Street
15                                                     15        Rochester, New York 14614
16                                                     16    BY: ROBERT B. CALIHAN, ESQ.
17                                                     17
18                                                     18
19                                                     19    ALSO PRESENT:
20                                                     20        Wayne Saline - Videographer
21                                                     21        Dan Kleeberg
22                                                     22
23                                                     23
24                                                     24
25                                                     25
                                                      Page 3                                                                Page 5
 1                                                              1
 2   A P P E A R A N C E S:                                     2
 3                                                              3
 4      BROOK & ASSOCIATES PLLC                                 4       IT IS HEREBY STIPULATED AND AGREED, by and
 5      Attorneys for Plaintiffs                                5   between the attorneys for the respective parties
 6         100 Church Street                                    6   herein, that filing and sealing be and the same
 7         8th Floor                                            7   are hereby waived.
 8         New York, New York 10007                             8       IT IS FURTHER STIPULATED AND AGREED
 9      BY: BRIAN C. BROOK, ESQ.                                9   that all objections, except as to the form of the
10                                                             10   question, shall be reserved to the time
11                                                             11   of the trial.
12      UNDERBERG & KESSLER LLP                                12       IT IS FURTHER STIPULATED AND AGREED that the
13      Attorneys for Defendants LESTER EBER;                  13   within deposition may be signed and sworn to
14      ALEXBAY, LLC f/k/a LESTER EBER, LLC; EBER              14   before any officer authorized to administer an
15      BROS. & CO., INC.; EBER BROS. WINE AND                 15   oath, with the same force and effect as if signed
16      LIQUOR CORPORATION; EBER BROS. WINE AND                16   and sworn to before the officer before whom the
17      LIQUOR METRO, INC., EBER-CONNECTICUT, LLC;             17   within deposition was taken.
18      and WENDY EBER                                         18
19         50 Fountain Plaza                                   19
20         Buffalo, New York 14202                             20
21      BY: COLIN D. RAMSEY, ESQ.                              21
22                                                             22
23    (Appearances continued on next page)                     23
24                                                             24
25                                                             25

                                                                                                                   2 (Pages 2 - 5)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 3 of 98


                                               Page 6                                                    Page 8
 1                                                       1                 L. Eber
 2         THE VIDEOGRAPHER: We are going on the         2       Q. Just because no matter how many times
 3     record at 9:33 on January 24, 2019. Please        3   you do this it is worth going over it again. I
 4     note that the microphones are sensitive and       4   will go over some of the differences between
 5     may pick up whispering and private                5   today's deposition and a typical conversation to
 6     conversations. Please turn off all cell           6   make sure that we are as efficient and have as
 7     phones and place them away from the               7   clean a record as possible.
 8     microphones as they may interfere with the        8           One major difference is there is a
 9     deposition audio. Recording will continue         9   court reporter writing down everything that we
10     until all parties agree to go off the            10   say. So even though there is a videographer
11     record.                                          11   recording it too, it is important that we do our
12         This is media unit one of the video          12   best not to talk over each other. Even if you
13     recorded deposition of Lester Eber taken by      13   know where I am going with the question, please
14     counsel for plaintiff in the matter of Dan       14   let me finish the question before you answer it.
15     Kleeberg et al versus Lester Eber et al          15           Okay?
16     filed in the United States District Court        16           MR. RAMSEY: Yes?
17     Southern District of New York, case number       17       A. Yes.
18     16-CV-9517 (LAK). This deposition is being       18       Q. And that brings me to the next point.
19     held at Veritext located at 1250 Broadway        19   All responses need to be verbal meaning yes or no
20     New York, New York.                              20   rather than shaking your head or grunts like aha.
21         My name is Wayne Saline from the firm        21           Okay?
22     Veritext. I am the videographer. The court       22       A. Yes.
23     reporter is Lynne Metz from the firm             23       Q. Another thing is that if I ask a
24     Veritext.                                        24   question and you answer it, I am going to assume
25         At this time the attorneys will              25   that you understood the question. So if there is
                                               Page 7                                                    Page 9
 1                  L. Eber                              1                  L. Eber
 2       introduce themselves and their affiliations     2   something in my question that you don't understand
 3       for the record. The court reporter will         3   be sure to ask me to clarify my question before
 4       swear in the witness and we can proceed.        4   you answer it.
 5           MR. BROOK: On behalf of the                 5           Okay?
 6       plaintiffs Brian Brook of Brook and             6       A. Yes.
 7       Associates PLLC.                                7       Q. How do you feel today?
 8           MR. RAMSEY: Colin Ramsey from               8       A. Okay.
 9       Underberg and Kessler on behalf of the Eber     9       Q. Is there any reason such as being
10       defendants.                                    10   tired, overly stressed or on prescription
11           MR. CALIHAN: Robert Calihan on behalf      11   medications or something like that that would
12       of the Estate of Elliot Gumaer.                12   impair your ability to testify fully and
13           MR. KLEEBERG: Dan Kleeberg.                13   truthfully today?
14   L E S T E R E B E R,                               14       A. Not that I know of.
15      called as a witness, having been first duly     15       Q. What is your date of birth?
16      sworn by the Notary Public (Lynne D. Metz),     16       A. 1/26/38.
17      was examined and testified as follows:          17       Q. And what is your home address?
18   EXAMINATION BY                                     18       A. 15 Coral Way, Rochester, New York.
19   MR. BROOK:                                         19       Q. When you were last deposed, what was
20       Q. Good morning Mr. Eber.                      20   the legal matter that was in connection with?
21           Have you been deposed before?              21       A. It was part of being a lobbyist for
22       A. Yes.                                        22   Southern Glazer Wine and Liquor.
23       Q. When is the last time you were              23       Q. And how was that part of the being a
24   deposed?                                           24   lobbyist, sir?
25       A. A couple of years ago.                      25       A. It was guarding legislation that had

                                                                                               3 (Pages 6 - 9)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 4 of 98


                                                 Page 66                                                   Page 68
 1                 L. Eber                                  1                 L. Eber
 2       Q. And then the next year you received a           2   correct? Is that a yes?
 3   W-2 from Eber Connecticut LLC; correct?                3       A. Yes.
 4       A. Yes.                                            4       Q. In connection with the overall
 5       Q. And in that year Eber Connecticut LLC           5   transaction, Southern ended up giving what was, I
 6   paid you wages, tips and other compensation            6   suppose some kind of a loan in the amount of three
 7   totalling 189,788 dollars; correct?                    7   million dollars to one of the Eber companies; is
 8       A. Yes.                                            8   that right?
 9       Q. So not quite as much paid by Eber               9       A. Yes. I don't know if it was a loan.
10   Connecticut as you had made the year before from      10   It was money that the Eber companies owned, owed
11   Eber Brothers Wine and Liquor; correct?               11   Southern for the money they came up with to keep
12       A. That's correct.                                12   us out of bankruptcy.
13       Q. Just under two thirds of the amount;           13       Q. So it wasn't a loan per se but one or
14   correct?                                              14   more of the Eber companies agreed that they owed
15       A. Yes.                                           15   Southern three million dollars as a result of the
16       Q. Now the consulting agreement provided          16   deal; correct?
17   for an annual sum for five years of six hundred       17       A. Yes. As a result of moneys that were
18   thousand dollars per year; correct?                   18   paid to them to pay them back for the money they
19       A. Yes.                                           19   advanced us to keep us out of bankruptcy.
20       Q. So that was more than twice what you           20       Q. So how much money did Southern advance
21   were paid in terms of salary by Eber Brothers Wine    21   to the Eber companies not counting your consulting
22   and Liquor Corp.?                                     22   agreement?
23       A. Yes.                                           23       A. I don't remember the figure. It was
24       Q. How did that amount get determined in          24   substantial.
25   the course of negotiations?                           25       Q. Was it more than three million
                                                 Page 67                                                   Page 69
 1                 L. Eber                                  1                  L. Eber
 2       A. They are a very large company. They             2   dollars?
 3   are 17 billion today. They do 2 billion in New         3       A. Yes.
 4   York. Two thousand employees. They pay big             4       Q. So of the amount of money that was
 5   salaries.                                              5   advanced, Eber Brothers agreed to pay back three
 6       Q. So did you ask for this consulting              6   million of it; correct?
 7   agreement?                                             7           MR. RAMSEY: Form.
 8       A. They offered it to me.                          8       A. They paid back all the money that was
 9       Q. And did they ask for anything else in           9   advanced to them.
10   return besides your governmental affairs services?    10       Q. So separate from advancements, did
11           MR. RAMSEY: Form.                             11   Southern also make payments that were not subject
12       A. They gave me the freedom to set up a           12   to repayment to Eber Brothers not counting
13   lobbying governmental affairs structure in the        13   payments for inventory?
14   State of New York for them.                           14       A. No.
15       Q. Did they ask for anything else in              15       Q. So is it just a coincidence then that
16   return for agreeing to this six hundred thousand      16   the amount of money that Eber Brothers was
17   dollars a year for five years payment?                17   required to pay Southern three million dollars is
18           MR. RAMSEY: Form.                             18   the same amount that the consulting agreement
19       A. No.                                            19   provided to be paid to you?
20           MR. RAMSEY: Form objection to that            20           MR. RAMSEY: Form.
21       question.                                         21       A. I never thought of it that way at all.
22       Q. So Southern did not -- let's step              22   I never thought of that.
23   back.                                                 23       Q. Besides Patrick Dalton, was anyone
24           So six hundred thousand a year for            24   else involved in negotiating or reviewing your
25   five years, that's three million dollars total;       25   consulting agreement with Southern?

                                                                                             18 (Pages 66 - 69)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 5 of 98


                                                    Page 70                                                     Page 72
 1                 L. Eber                                     1                  L. Eber
 2       A. I don't remember.                                  2   letters that appears to be written on Lester
 3       Q. Was Mike Gumaer involved in the                    3   Eber's letterhead bearing Bates stamps EB 695
 4   consulting agreement with Southern?                       4   through 701.
 5       A. He would be aware of anything I was                5             Do you see these letters?
 6   involved in. Everything I did he knew about.              6        A. Yes.
 7       Q. Do you have any specific recollections             7        Q. Do these refresh your recollection
 8   of discussing the consulting agreement with Mike          8   that there was a subsequent agreement, subsequent
 9   Gumaer?                                                   9   agreements between you and Southern concerning
10       A. I don't remember, but there is nothing            10   consulting?
11   that I would have done that he would not be aware        11        A. I think you are a little confused on
12   of.                                                      12   this.
13       Q. And do you recall discussing the                  13        Q. Okay. Help me understand.
14   consulting agreement with any other employees of         14        A. This is an agreement. I am a
15   Eber Brothers?                                           15   registered lobbyist in the State of New York.
16       A. Possibly the financial officer John               16   JACO is the regulatory agency that supervises
17   Ryan.                                                    17   lobbyists and they pay me to be a lobbyist. I
18       Q. You say possibly.                                 18   think it is ten thousand dollars a year and I
19           You don't specifically recall doing              19   happen to have an agreement in order to lobby with
20   so?                                                      20   the governmental agencies and the Governor's
21       A. I can't remember.                                 21   Office in the State of New York and that's what
22       Q. And the consulting agreement was not              22   this is.
23   specifically approved by the board of directors;         23        Q. So are you saying are there any other
24   correct?                                                 24   -- let's step back.
25       A. I don't know.                                     25             So just looking at the first page of
                                                    Page 71                                                     Page 73
 1                  L. Eber                                    1                 L. Eber
 2        Q. In addition to providing governmental             2   this exhibit that's a letter dated January 1, 2012
 3   affairs services, Southern also required you to           3   addressed to Steven Becker.
 4   enter into a restrictive covenant; correct?               4           Do you see that?
 5        A. Yes.                                              5       A. Yes.
 6        Q. Why was that?                                     6       Q. Who is Steven Becker?
 7        A. It was what they wanted so that I                 7       A. He is principal in charge of
 8   wouldn't compete or someone else would hire me for        8   governmental affairs for the United States for
 9   doing governmental work. It is a specialty.               9   Southern Glazers.
10        Q. And after the initial five-year term,            10       Q. And this letter, is this something you
11   did you continue to have -- withdrawn.                   11   wrote up or the language was given to you by
12            After the initial five-year term, were          12   someone else?
13   there subsequent agreements between you and              13       A. I don't remember, but it is what has
14   Southern for consulting services?                        14   to be done to give the JACO in New York. I have
15        A. There is no agreement. I am a                    15   to be a registered lobbyist. It is required.
16   consultant for them.                                     16       Q. And is the contract between you and
17            MR. BROOK: Let's go to the next                 17   the company that you are lobbying for something
18        Exhibit 29.                                         18   that has to be disclosed to the government?
19            (Plaintiffs' Exhibit 29, a series of            19       A. Yes, the State of New York. It is
20      letters that appears to be written on Lester          20   disclosed to the State of New York, yes.
21      Eber's letterhead bearing Bates stamps EB             21       Q. So when we were looking at the
22      695 through 701, marked for identification,           22   consulting agreement, Exhibit 27, is that a
23      as of this date.)                                     23   document that was disclosed to the State of New
24        Q. I am showing you what has been marked            24   York?
25   as Plaintiffs' Exhibit 29. It is a series of             25       A. No.

                                                                                                 19 (Pages 70 - 73)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 6 of 98


                                                  Page 74                                                       Page 76
 1                 L. Eber                                   1                  L. Eber
 2        Q. Why not?                                        2   compensation.
 3        A. It's not a lobbying agreement. This             3            What is your best estimate of what
 4   is a governmental lobbying agreement that I have        4   your annual compensation from Southern has been in
 5   to have as being a lobbyist, a registered               5   total for any of the years from 2012 through the
 6   lobbyist.                                               6   present?
 7        Q. So --                                           7            MR. RAMSEY: Form.
 8        A. The other is a private agreement                8            Go ahead. If you can give an
 9   between myself and Southern.                            9        estimate, go ahead.
10        Q. So for the years 2007 through 2011,            10        A. Yeah, I think it's twenty-five
11   was there a separate lobbying agreement between        11   thousand a month.
12   you and Southern?                                      12        Q. Do you recall attending a settlement
13        A. There should have been.                        13   conference in this case in early September last
14        Q. Do you recall whether there was an             14   year?
15   actual one?                                            15        A. Yes, I believe so.
16        A. I don't remember, but I don't know if          16        Q. Do you remember that at one point
17   they required the agreements changed and I can't       17   everyone except for Mr. Gumaer's attorney was
18   remember everything, but I think with the JACO         18   sitting in the courtroom with the judge in a
19   regulations Southern told me that, you know, I         19   circle and we were talking about certain fact
20   have to have a -- because of the time I am             20   questions that the plaintiffs had?
21   spending in Albany with the legislature and the        21        A. I believe it went on. I don't
22   State Liquor Authority or with the Governor's          22   remember the questions.
23   Office that I have to register as a lobbyist and I     23        Q. Do you recall that I brought up the
24   had not registered as a lobbyist before.               24   topic of your consulting agreement with Southern
25        Q. So for the year 2012, the year covered         25   at that point?
                                                  Page 75                                                       Page 77
 1                  L. Eber                                  1                 L. Eber
 2   by page one of Exhibit 29, what was your total          2        A. I don't remember it.
 3   compensation received from Southern Wine and            3        Q. So you don't remember saying that that
 4   Spirits for all your activities on their behalf         4   consulting agreement and the payments relating to
 5   lobbying, consulting or otherwise?                      5   it ended back in 2012?
 6       A. I don't remember.                                6           MR. RAMSEY: Form.
 7       Q. According to this document it says the           7        A. Yes. I do remember the agreement
 8   fee for your services covered by it was ten             8   ended after five years, the consulting agreement.
 9   thousand dollars?                                       9        Q. But is it your testimony that at least
10       A. Oh, for lobbying. Yes, for being a              10   half or approximately half of the payments
11   registered lobbyist was 10,833 a month is what I       11   continued in the years afterwards?
12   get from them.                                         12           MR. RAMSEY: Form.
13       Q. And were you paid other sums as well?           13        A. Yes.
14       A. I was paid yes, as a consultant. Yes.           14        Q. It is your testimony that's not
15   RQ         MR. BROOK: We request that all              15   pursuant to any kind of agreement between you and
16       payment records between Mr. Eber and               16   Southern?
17       Southern be produced including tax forms and       17        A. Yes.
18       any other agreements that may exist that           18        Q. So how does the amount of money that
19       show fees for consulting or other services         19   Southern pays you get determined?
20       beyond the amount reflected on this Exhibit        20        A. It is what they feel my services are
21       29.                                                21   worth.
22           MR. RAMSEY: I understand your                  22        Q. So what happens if Southern decides to
23       request.                                           23   pay you nothing for your services?
24   BY MR. BROOK:                                          24        A. I am through.
25       Q. You said you don't remember the exact           25        Q. Meaning you are not going to provide

                                                                                                 20 (Pages 74 - 77)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 7 of 98


                                                 Page 78                                                  Page 80
 1                 L. Eber                                  1                L. Eber
 2   services for Southern anymore?                         2   manage the Eber assets?
 3       A. I won't be involved with them, that's           3           MR. RAMSEY: Form.
 4   correct, yes.                                          4       A. For the beneficiaries of the trust.
 5       Q. Other than monthly payments of                  5       Q. Who were the beneficiaries of the
 6   approximately twenty-five thousand dollars per         6   trust?
 7   month, are there any other benefits or perks that      7       A. Myself and my sisters.
 8   you receive from Southern?                             8       Q. And after your sisters passed, who
 9            MR. RAMSEY: Form.                             9   were the other beneficiaries of the trust at that
10       A. I don't get any fringe benefits from           10   point?
11   them of any kind. I do get expenses, legitimate       11       A. It was their children.
12   business expenses.                                    12       Q. And that is for your sister Nan.
13       Q. Do you have an expense credit card for         13           What was her child's name?
14   Southern?                                             14       A. Mildred was my sister.
15       A. No.                                            15       Q. Sorry. I think I was using her middle
16       Q. So how do you submit your expenses to          16   name.
17   Southern?                                             17           What was Mildred's daughter's name?
18       A. I submit them monthly.                         18       A. Audrey.
19       Q. And are you still bound by any kind of         19       Q. And your sister Sally, what were her
20   restrictive covenant with Southern?                   20   kid's names?
21            MR. RAMSEY: Form.                            21       A. Danny and Lisa.
22       A. I don't believe so.                            22       Q. After your sisters passed, did you
23       Q. So you believe at this point if you            23   continue to understand you had an obligation to
24   went and tried to start up the Eber Brothers Wine     24   manage the trust for the benefit of your nieces
25   and Liquor business in New York that would not be     25   and nephew?
                                                 Page 79                                                  Page 81
 1                 L. Eber                                  1                 L. Eber
 2   something that would violate any agreement you         2       A. I didn't manage the trust. I worked
 3   have with Southern?                                    3   with the other two trustees.
 4           MR. RAMSEY: Form.                              4       Q. Who were the other two trustees?
 5       A. I don't know about that. It's not               5       A. Mike Gumaer and the bank.
 6   something I am going to do.                            6       Q. What was Mike Gumaer's involvement in
 7       Q. I am going to change topics now.                7   managing the trust?
 8           How did you, if you know, how did it           8       A. He was a lawyer and he was put there
 9   come to pass that you were named a trustee of the      9   by my father to work and guide me in the
10   Allen Eber trust?                                     10   management of the business and to work with me in
11       A. I do not know.                                 11   the trust.
12       Q. Is this something that you had                 12       Q. Was Mike Gumaer a lawyer for the
13   discussed with your father before his passing?        13   trust?
14       A. No.                                            14           MR. RAMSEY: Form.
15       Q. What is your understanding of what             15       A. No. He was a lawyer for Eber Brothers
16   your responsibilities were as a named trustee of      16   but he was a trustee of the trust.
17   the Allen Eber trust?                                 17       Q. What was the bank's responsibility
18       A. My responsibilities?                           18   with respect to the trust?
19       Q. Yes.                                           19       A. They were there. They did a lot of
20           As a trustee, what did that mean that         20   the paperwork and legal work of the operation of
21   you had to do?                                        21   the trust.
22           MR. RAMSEY: Form.                             22       Q. You understood that the Eber Brothers
23       A. With the -- work with the other                23   business was a trust asset; correct?
24   co-trustees in managing the Eber assets.              24       A. Yes.
25       Q. And for whom's benefit did you have to         25       Q. What did that mean in terms of how it

                                                                                            21 (Pages 78 - 81)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 8 of 98


                                                 Page 82                                                    Page 84
 1                 L. Eber                                  1                 L. Eber
 2   affected your management of the Eber Brothers          2            MR. RAMSEY: Form.
 3   business?                                              3       A. Yes, I believe so.
 4           MR. RAMSEY: Form.                              4       Q. So with respect to the company Eber
 5           MR. CALIHAN: Form.                             5   Brothers and Co., Inc., you understood you had a
 6        A. I don't understand the question.               6   fiduciary duty with respect to the trust, your
 7        Q. Did the fact that the Eber Brothers            7   sisters and yourself?
 8   business was owned by the trust affect the way in      8            MR. RAMSEY: Form.
 9   which you managed the Eber Brothers business at        9       Q. Correct?
10   all?                                                  10       A. Yes.
11           MR. RAMSEY: Form.                             11       Q. And did you understand that when you
12        A. I reported to the trust.                      12   owe fiduciary duties to multiple individuals at
13        Q. So since you were a co-trustee --             13   the same level like that that you are not allowed
14   withdrawn.                                            14   to prefer one individual shareholder over another
15           Putting aside who you reported to, did        15   individual shareholder?
16   you understand that you had an obligation to run      16            MR. CALIHAN: Objection to form.
17   the Eber Brothers business for the benefit of the     17            MR. RAMSEY: Form.
18   trust beneficiaries?                                  18       A. I never got into any of this. This is
19           MR. RAMSEY: Form.                             19   something I just did my job with the company and
20        A. Could you repeat that question?               20   reported to the trustees of the trust.
21        Q. The Eber Brothers business, at the top        21       Q. Was it your understanding that you
22   level there was Eber Brothers and Co., Inc.;          22   could issue dividends or distributions to some
23   correct?                                              23   shareholders but not others?
24        A. Yes.                                          24       A. I don't understand the question. It's
25        Q. And is it correct that all of the             25   is something I never -- I don't have an
                                                 Page 83                                                    Page 85
 1                 L. Eber                                  1                  L. Eber
 2   shares of that business, at least all the voting       2   understanding of what you are asking.
 3   shares, were controlled by the Allen Eber trust?       3       Q. In terms of Eber Brothers and Co.,
 4        A. Yes.                                           4   Inc., that held the stock of other Eber Brothers
 5        Q. And is it your understanding that it           5   entities; correct?
 6   is the voting common shareholders to whom a            6       A. Yes.
 7   corporate officer owes a primary duty of care?         7       Q. Which entities did it control?
 8           MR. RAMSEY: Form.                              8       A. Whatever ones that were there at the
 9        A. I don't have an answer for you on              9   time.
10   that. I don't know.                                   10       Q. So that included Eber Brothers Wine
11        Q. Who are the other shareholders in Eber        11   and Liquor Corp.; correct?
12   Brothers and Co., Inc. besides the Allen Eber         12       A. Yes.
13   Trust?                                                13       Q. Were there other businesses such as a
14        A. There was common non-voting stock was         14   framing business?
15   owned by myself and my sisters.                       15       A. No.
16        Q. Did anyone else own Eber Brothers and         16       Q. Or --
17   Co., Inc. stock?                                      17       A. The produce business.
18        A. No.                                           18       Q. Produce business.
19        Q. Did you have any understanding as to          19           What was that called?
20   whether -- withdrawn.                                 20       A. Eber and Co.
21           So you did understand that as a               21       Q. When did Eber and Co. stop operations?
22   corporate officer and a director you had a            22       A. Eber and Co. was a produce business.
23   fiduciary duty towards the shareholders of the        23   Stopped quite a few years ago. I don't have the
24   company; correct?                                     24   date.
25           MR. CALIHAN: Objection to form.               25       Q. Did you ever work for that produce

                                                                                             22 (Pages 82 - 85)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 9 of 98


                                                Page 86                                                  Page 88
 1               L. Eber                                 1                   L. Eber
 2   business?                                           2     as president of Eber Brothers Wine and Liquor
 3       A. Yes.                                         3     Corp.; correct?
 4       Q. When was that?                               4         A. Yes.
 5       A. In high school and college.                  5         Q. But you remained president of Eber
 6       Q. Was it still operating at the time           6     Brothers and Co., Inc.?
 7   that you graduated from college?                    7         A. Yeah, it's possible. I don't
 8       A. Yes.                                         8     remember. There are a lot of companies. It can
 9       Q. Who managed that?                            9     get confusing.
10       A. Audrey Hays' father.                        10         Q. What is your current position with
11       Q. What was his name?                          11     Eber Brothers and Co., Inc.?
12       A. Darwin Boslov, B-O-S-L-O-V.                 12         A. My current position with Eber Brothers
13       Q. So not likely a creationist?                13     and Co.? I could be a director. I don't remember
14       A. What?                                       14     what else. The company actually there are so many
15       Q. Bad joke.                                   15     of them it confuses me. I would have to look at
16           Returning to Eber Brothers Wine and        16     what it actually is.
17   Liquor Corp., you were the president of that       17         Q. Other than yourself, do you recall
18   entity; correct?                                   18     anyone else whoever served as president of Eber
19       A. Eventually.                                 19     Brothers and Co., Inc.?
20       Q. And what was your position with             20         A. It's possible there could be somebody
21   respect to Eber Brothers and Co., Inc. at the same 21     else.
22   time you were president of Eber Brothers Wine and 22          Q. What is Wendy's position with Eber
23   Liquor Corp.?                                      23     Brothers and Co., Inc.?
24       A. I was president of that too.                24         A. She may be president of it.
25       Q. Besides Eber Brothers and Co., Inc.,        25         Q. When is the last time there was any
                                                Page 87                                                  Page 89
 1                 L. Eber                                 1                 L. Eber
 2   were there any other shareholders in Eber Brothers    2   kind of election of either officers or directors
 3   Wine and Liquor Corp. when you were president of      3   for Eber Brothers and Co., Inc.?
 4   it?                                                   4       A. I don't remember.
 5       A. Not that I remember.                           5       Q. Why did you resign as president of
 6       Q. So as president of Eber Brothers Wine          6   Eber Brothers Wine and Liquor Corp.?
 7   and Liquor Corp. you understood that your             7       A. Because it didn't see -- it didn't --
 8   fiduciary duties to the shareholders ran to           8   there was nothing for me to do in Eber Wine and
 9   ultimately the Allen Eber Trust; correct?             9   Liquor Corp. anymore. I was working for Southern
10            MR. RAMSEY: Form.                           10   in New York and then I was involved in Eber
11       A. I reported to the Allen Eber Trust.           11   Connecticut.
12       Q. And Eber Brothers Wine and Liquor             12       Q. Did someone replace you as president
13   Corp. in turn opened all of the shares in Eber       13   of Eber Brothers Wine and Liquor Corp.?
14   Brothers Wine and Liquor Metro Inc. once that was    14       A. I believe so.
15   created in the nineties; correct?                    15       Q. Who was that?
16       A. I don't remember. It's possible, but          16       A. It could be Wendy Eber. I don't
17   I don't remember.                                    17   remember.
18       Q. Are there any Eber Brothers entities          18       Q. Well, if there was nothing for you to
19   that were owned or at one point controlled by Eber   19   do, was there something for Wendy Eber to do?
20   Brothers and Co., Inc., where you did not believe    20       A. Yes.
21   that you had fiduciary duties to the beneficiaries   21           MR. RAMSEY: Form.
22   of the trust?                                        22       Q. What was that?
23            MR. RAMSEY: Form.                           23       A. She has a very strong financial
24       A. No.                                           24   background and there were a lot of problems there
25       Q. At some point you ended up resigning          25   and she was very capable in relating to solving

                                                                                            23 (Pages 86 - 89)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 10 of 98


                                                    Page 90                                                   Page 92
  1                 L. Eber                                    1                 L. Eber
  2   those problems and dealing with regulatory               2   that PBGC would be placing a lien on corporate
  3   agencies and moneys that were owed and different         3   assets?
  4   things that were thrown against the company.             4        A. No.
  5       Q. Which regulatory agencies are you                 5        Q. So as of 2012, did you expect that
  6   referring to?                                            6   Eber Brothers would be able to continue making the
  7       A. Anyone that would -- any financial                7   payments due to PBGC?
  8   ones that would be involved in any business. No          8        A. The money wasn't there. You know we
  9   one in particular but there are different agencies       9   tried to resolve it. It was a legacy that doesn't
 10   that any business confronts with.                       10   go away. If you know the ERISA laws there is no
 11       Q. So there was no particular regulatory            11   way out of it.
 12   agency or governmental or quasi governmental body       12        Q. Did you try to find a way out of it?
 13   that you were specifically referring to when you        13        A. Yes.
 14   said that Wendy would need to interact with them        14        Q. What was that?
 15   as president of the Eber Brothers Wine and Liquor       15        A. Hired legal counsels that specialize
 16   Corp.?                                                  16   in it who I paid personally.
 17       A. Well, you know the problems the                  17        Q. Which counsel is that?
 18   company had with the past Pension Benefit               18        A. Groom in Washington, D.C.
 19   Guarantee Corporation.                                  19        Q. Anyone else?
 20       Q. So that's one.                                   20        A. With the PBGC you are talking about?
 21       A. And whatever other ones in different             21        Q. Yes, to help get out of the ERISA laws
 22   situations that the company was faced with.             22   as you said.
 23       Q. What was the situation with Pension              23        A. We hired a law firm. They have a
 24   Benefit Guarantee Corp.?                                24   branch in Rochester. Hourihan, he was the lawyer
 25       A. That Eber Brothers had a defined                 25   on it.
                                                    Page 91                                                   Page 93
  1                 L. Eber                                    1                 L. Eber
  2   benefit pension plan going back to 1950s and after       2       Q. Is this the Bond --
  3   they couldn't afford to make the payments and so         3       A. Bond Schoeneck, thank you.
  4   the Pension Benefit Guarantee Corporation put the        4       Q. Any other lawyers that you hired?
  5   company in default under the ERISA laws and we had       5       A. I don't remember. It's possible, but
  6   a deal with it.                                          6   I don't remember.
  7       Q. When was the default that you just                7       Q. Do you recognize the name Glenn Sturm?
  8   referred to?                                             8       A. Yes.
  9       A. I don't have the exact -- I don't                 9       Q. Who is he?
 10   remember the exact date.                                10       A. A lawyer.
 11       Q. By default do you mean place the lien            11       Q. Is he a lawyer who you hired?
 12   against the corporate assets?                           12       A. No.
 13       A. Yes.                                             13       Q. Who hired Glenn Sturm?
 14       Q. Yes?                                             14       A. Well, I met him and he was hired, he
 15       A. Yes.                                             15   was hired. I would say I was involved in hiring
 16       Q. When did that occur?                             16   him. I correct that, and my daughter Wendy.
 17       A. I don't remember the exact date.                 17       Q. And for what purpose was he hired?
 18       Q. Was it in approximately 2014?                    18       A. To help Eber Connecticut out of dire
 19       A. It could have been. If you have it               19   financial straights.
 20   there. I can't remember these dates. I am glad I        20       Q. How specifically was Glenn Sturm
 21   remember what I did yesterday.                          21   qualified to do that?
 22       Q. So your resignation was in 2012 to the           22       A. He was a partner, senior partner of
 23   best of your recollection; correct?                     23   Mullins something in Atlanta. Very well
 24       A. Yes.                                             24   respected. Had done a lot in turnaround companies
 25       Q. So as of 2012 were you anticipating              25   and was going to -- did help us in navigating

                                                                                                24 (Pages 90 - 93)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 11 of 98


                                                 Page 94                                                       Page 96
  1                 L. Eber                                 1                 L. Eber
  2   through a very difficult financial period.            2   Mullins; is that right?
  3       Q. How were you introduced to Glenn               3      A. I believe so. I can't remember the
  4   Sturm?                                                4   exact but he was working on his own at some point.
  5       A. I met him in a restaurant.                     5      Q. And once he was working on his own,
  6       Q. Where was that?                                6   how was the topic of selling him a piece of the
  7       A. In New Haven.                                  7   company broached?
  8       Q. When was that?                                 8      A. I don't know. I don't remember. I
  9       A. I don't have the date.                         9   was not involved in that.
 10       Q. Was it years before you had hired him         10      Q. Who was?
 11   or shortly beforehand?                               11      A. I would say my daughter Wendy.
 12       A. Shortly before we hired him.                  12          MR. RAMSEY: When you get to a good
 13       Q. And what kinds of things did Glenn            13      place Brian to take five minutes.
 14   Sturm advise you about in terms of the subject       14          MR. BROOK: We can do that, sure.
 15   matter?                                              15          THE VIDEOGRAPHER: This marks the end
 16       A. Tried to get us bank loans. Brought           16      of media unit two in the videotaped
 17   in consultants to help streamline the company.       17      deposition of Lester Eber. We are going off
 18   Talk to our management. Education. Had an            18      the record. Time is 11:32.
 19   excellent legal background and everything.           19          (Recess taken.)
 20       Q. Did he advise you or the companies            20          THE VIDEOGRAPHER: This marks the
 21   concerning their debts and trying to get out of      21      beginning of media unit number three in the
 22   some of the debts that were owed to other third      22      videotaped deposition of Lester Eber. We
 23   parties like PBGC?                                   23      are going on the record. The time is 11:45.
 24           MR. RAMSEY: Form.                            24   BY MR. BROOK:
 25       A. He did advise us on debt and how to           25      Q. Mr. Eber, when did you decide to cut
                                                 Page 95                                                       Page 97
  1                  L. Eber                                1                  L. Eber
  2   restructure the company to make it look more          2   your sister, nieces and nephew out of the family
  3   attractive to banks so we could borrow money.         3   business?
  4       Q. And what were some of the ways in              4            MR. RAMSEY: Form.
  5   which the company was restructured?                   5       A. I didn't.
  6       A. I don't actually remember the actual           6       Q. What do you mean by that?
  7   restructuring.                                        7       A. I didn't decide to cut anyone out of
  8       Q. Was part of the restructuring included         8   the family business.
  9   in the sale of six percent of Eber Connecticut to     9       Q. Didn't you take actions that cut your
 10   Polebridge Bowman?                                   10   sister, nieces and nephew out of the family
 11       A. I think the six percent to him was            11   business?
 12   that he wanted to get paid. And it was a way to      12            MR. RAMSEY: Form.
 13   pay him and the company didn't have any money to     13       A. I didn't look at it that way. I did
 14   pay him.                                             14   what would save a company from going into
 15       Q. He was associated as a partner with a         15   liquidation.
 16   law firm Nelson Mullins; correct?                    16       Q. How did and -- withdrawn.
 17       A. Yes.                                          17            What did you do to save the company
 18       Q. Wasn't he paid through payments to his        18   from going into liquidation that you were just
 19   law firm?                                            19   referring to?
 20       A. There were payments to his law firm           20       A. I have personally paid legal and other
 21   originally and then he -- I don't know what          21   expenses that I was not personally liable for to
 22   happened between he and his law firm. He went        22   keep the company viable that were legacy costs
 23   more on and off on his own.                          23   that were shoved -- that were Eber Connecticut was
 24       Q. So it was your understanding that             24   obligated to. You have a list of all of them.
 25   while he was doing work for you he left Nelson       25       Q. How did those cash infusions give you

                                                                                                25 (Pages 94 - 97)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 12 of 98


                                                 Page 98                                                  Page 100
  1                   L. Eber                               1                 L. Eber
  2   the right to take control of the business for         2       A. It's a amended and restated promissory
  3   yourself?                                             3   note from the company.
  4            MR. RAMSEY: Form.                            4       Q. So this is Eber Brothers Wine and
  5        A. That wasn't -- the cash infusions kept        5   Liquor Corp. promising to pay you; correct?
  6   the company alive. If I didn't do that there          6       A. Yes.
  7   wouldn't be a company to talk about today.            7       Q. And who authorized this promissory
  8        Q. But you never at the time when you            8   note on behalf of Eber Brothers Wine and Liquor
  9   agreed to make the cash infusions, you never said     9   Corp.?
 10   if I do this I get to own the company, do I?         10       A. I would imagine it is John Ryan, chief
 11        A. I never -- I just did what had to be         11   financial officer.
 12   done to keep the company alive and if I hadn't had   12       Q. And you also signed on behalf of Eber
 13   done it there wouldn't be a company today.           13   Brothers Wine and Liquor Corp.?
 14        Q. Is it your understanding that when           14       A. Yes.
 15   someone loans money to a company that person has     15       Q. And you also signed this document on
 16   the right to take over the company in the event of   16   behalf of yourself?
 17   nonpayment?                                          17       A. Yes.
 18            MR. RAMSEY: Form.                           18       Q. Now on the first page, do you see
 19        A. All I know is if you loan money you          19   there is some handwritten amendments?
 20   got to secure the loan so you can get your money     20       A. Yes.
 21   back.                                                21       Q. And the handwritten amendments
 22        Q. And is that what you did when you            22   increased the interest rate from six percent to
 23   loaned money to Eber Brothers?                       23   nine percent?
 24        A. I eventually did that.                       24       A. Yes.
 25        Q. So when you say you know when you owe        25       Q. And it looks like are those your
                                                 Page 99                                                  Page 101
  1                  L. Eber                                1                  L. Eber
  2   money you have to secure the loan, at what point      2   initials by that?
  3   did you come to know that?                            3        A. Yes.
  4       A. It was always something that as a              4        Q. But John Ryan's initials don't appear
  5   businessman that if you are lending money you got     5   next to those changes, do they?
  6   to handle the companies in desperate situations       6        A. I didn't see them.
  7   facing liquidation, you have to protect your, the     7        Q. Did John Ryan approve those changes?
  8   money you have lent.                                  8        A. I would imagine he had to approve them
  9       Q. When did you secure any of your loans          9   and it is very possible there was a lawyer
 10   with Eber Brothers?                                  10   involved in this. Would probably be Pat Dalton
 11       A. I don't remember the exact dates.             11   that suggested this.
 12            MR. BROOK: Let's mark this as               12        Q. Do you actually remember John Ryan
 13       Plaintiffs' Exhibit 30.                          13   approving increasing the interest rate by 50
 14            (Plaintiffs' Exhibit 30, a document         14   percent?
 15      entitled Amended and Restated Promissory          15        A. No.
 16      Note bearing Bates numbers EB 00031310            16        Q. When did the change to the interest
 17      through 311, marked for identification, as        17   rate occur?
 18      of this date.)                                    18        A. I don't remember.
 19       Q. I am showing you what has been marked         19        Q. This note, which is dated March 13,
 20   as Plaintiffs' Exhibit 30. It is a document          20   2006, that is not a secured promissory note;
 21   entitled Amended and Restated Promissory Note        21   correct?
 22   bearing Bates numbers EB 00031310 through 311.       22        A. If that's what you say it is. I
 23            Do you recognize this document?             23   haven't had a chance to read it.
 24       A. Yes.                                          24        Q. Do you have any recollection of
 25       Q. What is it?                                   25   securing your 2006 promissory note?

                                                                                           26 (Pages 98 - 101)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 13 of 98


                                                Page 102                                                    Page 104
  1               L. Eber                                 1                    L. Eber
  2       A. No.                                          2         Q. So why did the Eber companies sign the
  3       Q. Let's go to Exhibit 13 which we used         3     security agreement?
  4   yesterday. That is a line of credit note with a     4             MR. RAMSEY: Form.
  5   date in the upper right-hand corner of October      5         A. The companies were in desperate
  6   blank 2009.                                         6     condition and could have been liquidated and it is
  7           Do you see that?                            7     normal to ask for security in those circumstances.
  8       A. Yes.                                         8         Q. Are you saying it is normal to ask for
  9       Q. And this is a note that was issued by        9     security for a loan after the loan has already
 10   Eber Brothers Wine and Liquor Metro Inc.; correct? 10     been executed?
 11       A. Yes.                                        11             MR. RAMSEY: Form.
 12       Q. If you look on page 3 you see it was        12         A. As I told you before, I did whatever I
 13   authorized again by you and also Wendy Eber on     13     had to to keep the companies alive and not be
 14   behalf of Eber Metro?                              14     liquidated. There isn't a time to say is it
 15       A. Yes.                                        15     secured or not. You got to do it to keep the
 16       Q. Was this note something that was            16     company working, being able to run a business or
 17   secured at the time that you executed it?          17     there wouldn't be a company.
 18       A. I haven't had a chance to read this.        18         Q. Who drafted the security agreement?
 19   I don't know. It probably wasn't.                  19         A. I don't remember.
 20       Q. And as you sit here today, do you have      20         Q. Was legal counsel retained for either
 21   any recollection of insisting that you would not   21     side of this transaction?
 22   loan more money to the company unless you got a 22            A. Very -- yeah. I would say yes.
 23   security agreement?                                23         Q. Who was legal counsel?
 24       A. No, I don't remember saying that. I         24         A. It would probably have been Pat
 25   did whatever I had to to keep the company alive.   25     Dalton.
                                                Page 103                                                    Page 105
  1                 L. Eber                                 1                  L. Eber
  2       Q. So now let's take a look at Exhibit            2       Q. Do you specifically remember Pat
  3   15. This is the security agreement entered into       3   Dalton working on this?
  4   as of February 26, 2010.                              4       A. I can't remember, but that's who it
  5            Do you see that?                             5   probably would have been.
  6       A. Yes.                                           6       Q. Do you remember when the billing
  7       Q. Do you remember this agreement?                7   dispute between Eber Brothers and Pat Dalton
  8       A. Yes. I don't remember the details of           8   began?
  9   it but I do remember the agreement.                   9       A. Not the exact date of it.
 10       Q. Why did you enter into the security           10       Q. Was it in approximately 2009 or '10?
 11   agreement with Eber Brothers Metro and Eber          11       A. I don't think it was then. I can't
 12   Brothers Wine and Liquor Corp.?                      12   remember. I don't remember the dates.
 13       A. To protect my loans.                          13       Q. Did Glenn Sturm draft this agreement?
 14       Q. What did the Eber companies get out of        14       A. He could have.
 15   this?                                                15       Q. Let's look at one more document that
 16            MR. RAMSEY: Form.                           16   we covered yesterday. Here we go. Exhibit 16
 17       A. What did the Eber companies get out of        17   this is another copy of the line of credit note
 18   it? They were kept alive by my loans.                18   but you may remember this from yesterday's
 19       Q. But you already agreed to make loans,         19   testimony. On the upper right-hand corner it says
 20   hadn't you?                                          20   the date is February 26, 2010.
 21       A. Yes, I had. Yes.                              21            Do you see that?
 22       Q. And you made those loans without              22       A. Yes.
 23   requiring security; correct?                         23       Q. Do you remember this version of the
 24       A. That's correct.                               24   line of credit note?
 25            MR. RAMSEY: Form.                           25       A. This one my signature is on it but I

                                                                                           27 (Pages 102 - 105)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 14 of 98


                                                    Page 106                                                   Page 108
  1                  L. Eber                                    1                  L. Eber
  2   don't remember it.                                        2   your bank account.
  3        Q. So you don't remember why you signed              3       Q. At the time of approximately 2010
  4   the same line of credit note with two different           4   through 2012, was Eber Brothers Wine and Liquor
  5   dates?                                                    5   Corp. a solvent company?
  6        A. No.                                               6       A. Wine and Liquor, I don't know what --
  7        Q. When did -- let's look at either one              7   I don't think they were solvent. I think they
  8   of the line of credit notes either Exhibit 13 or          8   were struggling.
  9   16. Take your pick. I think the terms are all             9       Q. Did you have any understanding of what
 10   the same except for the date.                            10   additional fiduciary duties a corporate executive
 11            MR. RAMSEY: Do you have 16 in front             11   has at a time period when a company is in the zone
 12        of you? Look at this (indicating).                  12   of insolvency?
 13        Q. Do you see at the bottom of paragraph            13            MR. RAMSEY: Form.
 14   3 it says in the final sentence that "The maturity       14       A. I reported to the trust. They were
 15   date is defined as December 31, 2011."?                  15   aware of everything that went on. I did the best
 16        A. Yes.                                             16   I could to keep above water.
 17        Q. What is your understanding of what the           17       Q. Why did you create the company
 18   maturity date means with respect to a line of            18   Alexbay?
 19   credit note?                                             19       A. It was at the suggestion of my
 20        A. That it has to be paid then.                     20   lawyers.
 21        Q. And how was the maturity date for this           21       Q. Which lawyers?
 22   line of credit note determined?                          22       A. Would have been David Beltz and there
 23        A. I do not know.                                   23   is another one. I cannot think of the other.
 24        Q. Did you think that it was realistic as           24       Q. Who is David Beltz?
 25   of February 2010 to expect Eber Metro or Eber            25       A. He was a lawyer that advised me in
                                                    Page 107                                                   Page 109
  1                 L. Eber                                     1                 L. Eber
  2   Brothers and Co., Inc. to be able to pay 1.5              2   Connecticut.
  3   million dollars plus interest within less than two        3       Q. And why did he say that you should
  4   years?                                                    4   create the Alexbay company?
  5           MR. RAMSEY: Form.                                 5           MR. RAMSEY: Hold on. Just be careful
  6       A. I did not draft this. I was involved               6       you are not infringing on any conversation
  7   in keeping the company in business. That was my           7       you had. The action he ultimately took you
  8   priority. I was not involved in drafting this.            8       can testify about that. I don't want you
  9       Q. How does taking Eber Brothers Metro                9       testifying to any conversations you had with
 10   shares away from Eber Brothers Wine and Liquor           10       Mr. Beltz.
 11   Corp. and putting it into your own company an            11       Q. What was the purpose -- I understand
 12   action that helps keep the company in business?          12   that you created the company because a lawyer told
 13           MR. RAMSEY: Form.                                13   you to do it, but what was the purpose you
 14       A. It restructures the company, cleans up            14   intended to have the company Alexbay serve?
 15   the statement and turns a debt into an asset for a       15       A. A personal holding company.
 16   bank. So you can go -- because the company               16       Q. What did you want to hold when you
 17   couldn't get a loan. It couldn't get any loans           17   created it?
 18   from anyone. So this cleans up the balance sheet         18       A. Whatever that had to be, that was, an
 19   and makes it as an asset instead of a debt.              19   investment that I would make.
 20       Q. So you wanted to transfer the company             20       Q. Were you thinking of any specific
 21   out from underneath the debts owed by Eber               21   investments at the time you created it?
 22   Brothers Wine and Liquor Corp.; correct?                 22       A. You know, I at the time I don't
 23       A. I wanted to get a bank loan for the               23   remember what but it was a personal LLC that I
 24   company. You know in our business you have to pay        24   created that was created for me.
 25   the suppliers. They transfer the money out of            25       Q. Do you remember when you created it?

                                                                                               28 (Pages 106 - 109)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 15 of 98


                                                 Page 110                                                  Page 112
  1                  L. Eber                                 1                 L. Eber
  2        A. I don't remember the date.                     2        A. Eber Connecticut, yes.
  3        Q. Let's mark this next exhibit                   3        Q. And here is a document previously
  4   Plaintiffs' Exhibit 31.                                4   marked Exhibit Plaintiffs' 8.
  5            (Plaintiffs' Exhibit 31, a copy of            5        A. Yes.
  6      two printouts made on October 1, 2016 from          6        Q. This is an affidavit that was signed
  7      the Connecticut Department of State                 7   by you under oath on December 8, 2011; correct?
  8      concerning the business Alexbay LLC, marked         8        A. Yes.
  9      for identification, as of this date.)               9        Q. What was the purpose of this
 10        Q. Plaintiffs' Exhibit 31 in front of you        10   affidavit?
 11   is a copy of two printouts made on October 1, 2016    11        A. It's a law that any transfer of stock
 12   from the Connecticut Department of State              12   or change in ownership of stock has to be reported
 13   concerning the business Alexbay LLC.                  13   to the Consumer Protection Agency in Connecticut.
 14            Do you see it on the first page it           14        Q. So as of December 8, 2011 you had
 15   states the date of incorporation/registration as      15   already decided to take Eber Connecticut and put
 16   December 8, 2011? It is the fifth line down.          16   it in Alexbay in some way; correct?
 17        A. Yes.                                          17           MR. RAMSEY: Form.
 18        Q. And is that consistent with your              18        A. I don't remember the date.
 19   recollection of when you created the company?         19        Q. This affidavit is dated December 8th;
 20        A. I would believe so.                           20   correct?
 21        Q. What was the original name that you           21        A. Yeah.
 22   had for your company?                                 22        Q. And this states item number 4 or let's
 23        A. Lester Eber LLC.                              23   start with item number 3. 3 says "Presently 79
 24        Q. Why did you change the name?                  24   percent of Eber Connecticut is owned by me through
 25        A. There were enough Eber -- a lot of            25   an entity known as Eber Metro.
                                                 Page 111                                                  Page 113
  1                L. Eber                                1                    L. Eber
  2   Ebers. Just too much confusion. I think it          2              4, I wish to transfer all of that 79
  3   needed a separate name.                             3      percent that I own from Eber Metro to Lester Eber
  4       Q. How did you arrive at the Alexbay LLC        4      LLC, an entity which will also be wholly owned by
  5   name?                                               5      me.
  6       A. There were other names that I tried          6              5, this transfer is being done for no
  7   but they were taken in the state of Connecticut     7      consideration and that it is being done strictly
  8   and I go up there in the summertime and I didn't    8      for organizational purposes. No money or other
  9   think anyone would probably use that name.          9      consideration will change hands."
 10   Alexandria Bay is in upstate New York on the       10              Did I read that correctly?
 11   Canadian border.                                   11          A. Yes.
 12       Q. It is named after Alexandria Bay?           12          Q. As of December 8, 2011 you had decided
 13       A. Yes.                                        13      to take Eber Connecticut and have it be held by
 14       Q. Is that a place that you visited?           14      Lester Eber LLC; correct?
 15       A. In the summer, yes.                         15              MR. RAMSEY: Form.
 16       Q. So is it -- having seen the date when       16          A. Yes.
 17   Alexbay which was then called Lester Eber LLC was 17           Q. Had any of the debt to you been
 18   created, does that refresh your recollection as to 18      defaulted on at that point?
 19   what particular investments or other holdings you  19          A. Hadn't been defaulted. Hadn't been
 20   wanted to have held by the company?                20      paid either. There was no way of it being paid.
 21           MR. RAMSEY: Form.                          21          Q. So you were still president of Eber
 22       A. Yeah. I think it would be for the           22      Wine and Liquor and Eber Metro at that point;
 23   investment. Would be the investment in             23      correct?
 24   Connecticut.                                       24          A. Eber Metro but I don't know about Eber
 25       Q. You mean Eber Connecticut?                  25      Wine and Liquor.

                                                                                           29 (Pages 110 - 113)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 16 of 98


                                                  Page 114                                                     Page 116
  1                  L. Eber                                  1                  L. Eber
  2       Q. Eber Metro had assumed all the debt to           2        A. I had asked my sister and my niece to
  3   you; correct?                                           3   contribute money and they both declined.
  4       A. Yes.                                             4        Q. When did you ask them to contribute
  5       Q. And so as president of Eber Metro                5   money?
  6   weren't you obligated to try or -- withdrawn.           6        A. I don't have the exact date, but I
  7            Was it your understanding that as              7   did. There are letters that we submitted that
  8   president of Eber Metro you had an obligation to        8   prove it.
  9   attempt to either pay outstanding debts that were       9        Q. Does the timing of April 2010 sound
 10   coming due or to renegotiate the terms of those        10   correct for when he sent those letters?
 11   debts to avoid default?                                11        A. You probably have them here. So
 12            MR. RAMSEY: Form.                             12   that's what it is. I don't remember that date.
 13       A. I don't understand the question. You            13           2010, can you remember?
 14   got me confused.                                       14        Q. Unfortunately yes, but --
 15       Q. As the president of a company, do you           15        A. Good.
 16   want to see that company be liquidated?                16        Q. -- it is -- do you have any
 17            MR. RAMSEY: Form.                             17   recollection of after those letters were sent to
 18       A. I did everything possible to stop a             18   your sister and your niece ever raising the topic
 19   liquidation.                                           19   again with them about putting money into the
 20       Q. And isn't the liquidation something             20   Connecticut business?
 21   that is often times a result of a default on a         21        A. Yes.
 22   large amount of debt?                                  22        Q. When was that?
 23       A. Yes.                                            23        A. I don't remember the date but I will
 24       Q. And as a secured lender at that point           24   let you know what my sister said. She said I want
 25   of Eber Metro, you had the right to require a          25   to get money out. I don't want to put money in.
                                                  Page 115                                                     Page 117
  1                 L. Eber                                   1                 L. Eber
  2   liquidation of the company if it went into              2       Q. And when did she say that?
  3   default; correct?                                       3       A. I don't remember the date.
  4       A. That's what it says. I don't know                4       Q. Was it around the time when you sent
  5   what -- I don't know the law of what you are            5   her the letter?
  6   talking about. So the only thing I knew was that        6       A. It could have been and then later on.
  7   I had to keep -- I had invested a lot of money. I       7   I don't have the dates.
  8   continue to invest money and if I hadn't invested       8       Q. Did you ever tell your sister that if
  9   money there would have been no Eber Connecticut         9   she didn't put money in that you were going to
 10   and what I did here was to clean up the statement      10   take it away from the trust?
 11   to make it look taking debt and making it into         11            MR. RAMSEY: Form.
 12   assets so a bank would want to give us a loan.         12       A. No, I didn't say that to her.
 13   When Wells Fargo left us we were nowhere's. We         13       Q. Why not?
 14   had nothing. They put a workout team in our            14       A. Because it wasn't that desperate a
 15   company and we were desperate and I personally         15   situation. I did it when the company, it became
 16   lent enough money to keep this company, the last       16   desperate that if I didn't put the money in no one
 17   vestige afloat and paid legal fees and everything      17   else was going to put it in and there wouldn't be
 18   personally to do it. You got all those copies.         18   a company.
 19           MR. RAMSEY: You answered the                   19       Q. How do you know if no one else was
 20       question.                                          20   going to put money in if they knew what was at
 21       Q. Why didn't you create an entity that            21   stake was the continuation of the family business
 22   rather than being held entirely by you was held by     22   under the family trust?
 23   the Allen Eber Trust and transfer the company into     23            MR. RAMSEY: Form.
 24   that new entity?                                       24       A. They both refused and had no interest
 25           MR. RAMSEY: Form.                              25   in putting any money into the company.

                                                                                              30 (Pages 114 - 117)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 17 of 98


                                               Page 118                                                   Page 120
  1                  L. Eber                              1                  L. Eber
  2       Q. But you never told them of the               2   is that you wish to transfer that 79 percent from
  3   possibility that if they did not put money in they  3   Eber Metro to Lester Eber LLC.
  4   would lose their interest in the family business;   4            Do you see that?
  5   correct?                                            5        A. Yes.
  6            MR. RAMSEY: Form. Asked and                6        Q. So isn't it true that actually this
  7       answered.                                       7   affidavit was written at a time when Eber
  8            Go ahead. You can answer it again.         8   Connecticut was still ultimately or 79 percent of
  9            MR. BROOK: It was asked but not            9   Eber Connecticut was owned by the trust?
 10       answered.                                      10            MR. RAMSEY: Form.
 11       A. I don't remember saying that to them.       11        A. I don't understand what you -- I just
 12       Q. Do you know anyone else who talked          12   don't understand what you are saying here.
 13   with your sister or your niece about the need to   13        Q. You agree with me that if Eber Metro
 14   put money into the family business in 2010 or      14   was still an entity that was owned and controlled
 15   2011?                                              15   by the trust, then the statement in item number
 16       A. I don't know.                               16   three would not be correct?
 17       Q. Looking at Exhibit 8 in front of you,       17            MR. RAMSEY: Form.
 18   you signed that based upon your own knowledge and 18         A. Could you repeat that?
 19   belief it says at the top; right?                  19            (Record read.)
 20       A. Yes.                                        20        A. That's correct.
 21       Q. So and this was also something where        21        Q. Now item number 4 emphasizes that by
 22   you made the statement or made the affidavit under 22   saying that Lester Eber LLC is an entity which
 23   penalty of false statement; correct?               23   will also be wholly owned by me.
 24       A. Yes.                                        24            Do you see that?
 25       Q. So you understood that it was a             25        A. Yes.
                                               Page 119                                                   Page 121
  1                  L. Eber                              1                 L. Eber
  2   statement being made under oath like your           2       Q. So you were making it clear that you
  3   testimony today?                                    3   were telling the recipient of this affidavit that
  4        A. Yes.                                        4   Eber Metro was wholly owned by you; correct?
  5        Q. So you knew how important it was to         5            MR. RAMSEY: Form.
  6   tell the truth?                                     6       A. Yes.
  7        A. Yes.                                        7       Q. And you said in item number 5 "This
  8        Q. The whole truth; correct?                   8   transfer is being done for no consideration."
  9            MR. RAMSEY: Form.                          9            Do you see that?
 10        A. Yes.                                       10       A. Yes.
 11        Q. And nothing but the truth; correct?        11       Q. What did you mean by that?
 12            MR. RAMSEY: Form.                         12       A. It is whatever it says. No
 13        A. Yes.                                       13   consideration.
 14        Q. So item 3 you wrote in this affidavit      14       Q. So no consideration means nothing is
 15   "Presently 79 percent of Eber Connecticut is owned 15   being received by Eber Metro in return for giving
 16   by me through an entity known as Eber Metro."      16   up the 79 percent of Eber Connecticut; is that
 17            Was that a true statement?                17   right?
 18            MR. RAMSEY: Form.                         18            MR. RAMSEY: Form.
 19        A. If that's what I said at the time and      19       A. I didn't write this and I would have
 20   signed it, yes.                                    20   to talk to whoever did write this to explain it to
 21        Q. So it is your understanding that at        21   me.
 22   the time that you signed this Eber Connecticut or  22       Q. Who wrote this?
 23   Eber Metro was not owned by the trust?             23       A. I think it's probably something that
 24        A. Yes.                                       24   the Consumer Protection Agency of The State of
 25        Q. And you said that item number 4 though     25   Connecticut required.

                                                                                         31 (Pages 118 - 121)
                                         Veritext Legal Solutions
212-267-6868                               www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 18 of 98


                                                  Page 122                                                Page 124
  1                  L. Eber                                  1                 L. Eber
  2        Q. That doesn't answer who wrote this.             2       Q. You yourself were a co-trustee of the
  3        A. I don't know.                                   3   trust; correct?
  4        Q. So was it true that you wanted to               4       A. Yes.
  5   transfer the 79 percent of Eber Connecticut to          5       Q. So why didn't you just transfer the
  6   Lester Eber LLC for no consideration?                   6   stock to yourself?
  7             MR. RAMSEY: Form.                             7       A. I didn't do it.
  8        A. I can't explain that to you.                    8       Q. Why not?
  9        Q. Let's jump ahead in time for a little           9       A. I just didn't. I don't have an answer
 10   bit here to late 2016 through 2017.                    10   for you.
 11             Around the time when this lawsuit was        11       Q. Did you think that you had the power
 12   first filed and months afterwards, do you recall       12   or authority to do that?
 13   that at that point you sought to acquire all of        13       A. I don't know. It's possible I did. I
 14   the shares of Eber Brothers and Co., Inc. from the     14   just didn't do it.
 15   Allen Eber Trust?                                      15           MR. BROOK: I think this next segment
 16        A. Yeah. I believe so.                            16       is going to be best done on one continuous
 17        Q. What did you offer to provide to the           17       whole. So why don't we go ahead and break
 18   Allen Eber Trust in exchange for that?                 18       for lunch right now.
 19        A. I don't remember the transaction. I            19           THE VIDEOGRAPHER: We are going off
 20   was not -- I was aware of it but I was not             20       the record. The time is 12:20.
 21   actually into the details of it.                       21           (Luncheon recess: 12:20 p.m.)
 22        Q. Did you have any lawyer who was                22
 23   helping you try to acquire Eber Brothers and Co.,      23
 24   Inc.?                                                  24
 25        A. Yes.                                           25
                                                  Page 123                                                Page 125
  1                  L. Eber                                  1                 L. Eber
  2       Q. Who was that?                                    2           A F T E R N O O N S E S S I O N.
  3       A. John Herbert.                                    3                  (12:57 p.m.)
  4       Q. Anyone else?                                     4   L E S T E R E B E R,
  5       A. I believe he was the lawyer.                     5       having been previously sworn, resumed the
  6       Q. Who is Jim Vazzana?                              6       stand and testified further as follows:
  7       A. Yes. He is trust and estate lawyer.              7   EXAMINATION (Cont'd)
  8       Q. Is he a lawyer that you hired?                   8   BY MR. BROOK:
  9       A. Yes.                                             9           THE VIDEOGRAPHER: We are going back
 10       Q. To represent you individually?                  10       on the record. The time is 12:59.
 11       A. Yes.                                            11       Q. After breaking for lunch Mr. Eber,
 12       Q. And did you also ask him to help you            12   were you able to get some food?
 13   acquire the stock of Eber Brothers and Co., Inc.?      13       A. Yes.
 14       A. I believe so at one time.                       14       Q. And are you feeling okay to continue
 15       Q. Why did you want the Eber Brothers and          15   this deposition?
 16   Co., Inc. stock at that time?                          16       A. Yes.
 17       A. You know, I just don't remember the             17       Q. Any reason at all you can think of why
 18   details of it.                                         18   you wouldn't be able to provide full and truthful
 19       Q. But you asked for the stock on                  19   testimony?
 20   multiple occasions; correct?                           20       A. No.
 21       A. I believe so, yes.                              21       Q. After this lawsuit was filed, did you
 22       Q. And let's -- withdrawn.                         22   become aware of the plans by your co-trustee
 23           Who was it that you were asking to             23   Canandaigua National Bank and Trust to seek a
 24   authorize the transfer of the stock?                   24   judicial order terminating the trust?
 25       A. I don't understand the question.                25       A. Yes.

                                                                                           32 (Pages 122 - 125)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 19 of 98


                                                 Page 126                                                    Page 128
  1                L. Eber                                   1                 L. Eber
  2       Q.  How did you find out about that?               2   of the assets?
  3       A.  I believe my lawyer Vazzana told me            3       A. No.
  4   about it.                                              4       Q. And you understood that the assets
  5       Q. Did you know about that before it was           5   included the trust stock in Eber Brothers and Co.,
  6   filed in the court?                                    6   Inc.; correct?
  7       A. No.                                             7           MR. RAMSEY: Form.
  8       Q. And so you appointed Mr. Vazzana to be          8       A. You know, I think that was
  9   your lawyer for that court proceeding; correct?        9   questionable. I can't give you an answer on that.
 10       A. Yes.                                           10   I don't know.
 11       Q. Had he represented you on anything             11       Q. What was questionable about that?
 12   before then?                                          12       A. I don't know of the status of what the
 13       A. Yes.                                           13   stock was or wasn't and I think that would be a
 14       Q. What?                                          14   question you would have to ask my lawyer.
 15       A. Personal issues.                               15           MR. BROOK: Let's mark this as the
 16       Q. How long had he been representing you          16       next exhibit Plaintiffs' 32.
 17   for personal issues?                                  17           (Plaintiffs' Exhibit 32, a letter
 18       A. I don't remember. Could have been a            18      and some attachments that are dated July 12,
 19   couple of years. I don't remember.                    19      2017 from Rita Nischal of Canandaigua
 20       Q. Did any of those personal issues               20      National Bank and Trust to Lester Eber,
 21   concern the Allen Eber Trust?                         21      marked for identification, as of this date.)
 22       A. No.                                            22           MR. BROOK: Go ahead and do 33 as
 23       Q. What was your understanding of what            23       well.
 24   would happen with the assets or what was going to     24           (Plaintiffs' Exhibit 33, a order in
 25   happen with the assets of the Allen Eber Trust if     25      the Surrogates Court of The State of New
                                                 Page 127                                                    Page 129
  1                 L. Eber                                  1                L. Eber
  2   Canandaigua National Bank had been successful in       2      York in Monroe County dated June 1, 2017
  3   terminating the trust?                                 3      signed by Surrogate Judge John M. Owens,
  4       A. Never would happen with the                     4      marked for identification, as of this date.)
  5   disbursement of the trust. You know, whatever the      5       Q. You have Exhibits 32 and 33 in front
  6   procedure was. I didn't know.                          6   of you. Exhibit 32 is a letter and some
  7       Q. You didn't know what would happen with          7   attachments that are dated July 12, 2017 from Rita
  8   the assets?                                            8   Nischal, N-I-S-C-H-A-L, of Canandaigua National
  9       A. The assets would be distributed among           9   Bank and Trust to Lester Eber.
 10   the trustees. Not the trustees. The                   10           And Exhibit 33 is a order in the
 11   beneficiaries, excuse me.                             11   Surrogates Court of The State of New York in
 12       Q. How would the percentages or amounts           12   Monroe County dated June 1, 2017 signed by
 13   of distribution be determined?                        13   Surrogate Judge John M. Owens.
 14       A. By the percentage of the trustees.             14           Have you seen either or both of these
 15   You know, there were -- not the trustees. Excuse      15   documents before Mr. Eber?
 16   me, by the beneficiaries divided three ways which     16       A. Yes.
 17   would also Danny and his sister would split one of    17       Q. When did you see the judicial order
 18   the thirds.                                           18   Exhibit 33?
 19       Q. So it was going to be divided into             19       A. I don't remember.
 20   thirds between one third going to you, one third      20       Q. Was it around the time that the order
 21   going to Audrey Hays and one third being split        21   was entered?
 22   between Lisa Stein and Dan Kleeberg; is that          22       A. It was whenever my lawyer sent it to
 23   right?                                                23   me.
 24       A. Yes.                                           24       Q. And do you have any reason to doubt
 25       Q. And did you oppose that distribution           25   that your lawyer sent it to you promptly after

                                                                                            33 (Pages 126 - 129)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 20 of 98


                                                 Page 130                                                     Page 132
  1                 L. Eber                                  1                  L. Eber
  2   receiving it himself?                                  2   the Allen Eber Trust was distributed to the
  3       A. No.                                             3   beneficiaries of the trust?
  4       Q. And Exhibit 32, when did you see that?          4       A. Yes.
  5       A. I saw it when it was sent to me. It             5       Q. Did you insist that there be certain
  6   is July 12th. So whenever that time period.            6   adjustments made to the distribution after you saw
  7       Q. Did you review the documents that were          7   this chart page 3 of Exhibit 32?
  8   enclosed with it?                                      8           MR. RAMSEY: Form.
  9       A. Yes.                                            9       A. (Indicating.)
 10       Q. Look at page 2 of this exhibit.                10       Q. Yes.
 11           It says receipt and release in the            11       A. I don't remember.
 12   upper right-hand corner?                              12           MR. BROOK: Let's mark this next
 13       A. Yes.                                           13       exhibit Plaintiffs' Exhibit 34.
 14       Q. Did you ever sign a receipt and                14           (Plaintiffs' Exhibit 34, a letter
 15   release for Canandaigua National Bank?                15      and attachments that was produced yesterday
 16       A. You know, I don't think I did, but I           16      by Canandaigua National Bank Bates stamped
 17   could have. I don't remember.                         17      CNB-PL 0010 through 12, marked for
 18       Q. Take a look at page 3.                         18      identification, as of this date.)
 19           You see it is a table saying residuary        19       Q. Exhibit 34 in front of you is a letter
 20   TUW Allen Eber proposed distribution?                 20   and attachments that was produced yesterday by
 21       A. Yes.                                           21   Canandaigua National Bank and is Bates stamp by me
 22       Q. And you saw that too; correct?                 22   as CNB-PL 0010 through 12.
 23       A. Yes.                                           23           Do you recognize this document?
 24       Q. And so you saw presumably that listed          24       A. Yes.
 25   on the assets here was three line items for Eber      25       Q. What is it?
                                                 Page 131                                                     Page 133
  1                  L. Eber                                 1                 L. Eber
  2   Brothers and Co. stock?                                2       A. It's a letter to Canandaigua Bank
  3       A. Yes.                                            3   reducing the money to Lisa Stein from the money
  4       Q. And this shows that stock being                 4   that was given by the trust to her daughter Erica
  5   distributed in roughly the proportions you said        5   Stein.
  6   the trust assets should be distributed; correct?       6       Q. And is this a letter that you asked to
  7       A. That I had said?                                7   have sent on your behalf?
  8       Q. Well, you previously testified that             8       A. I am copied on it. So I was aware of
  9   you understood that the distribution would be one      9   it.
 10   third to you, one third to Audrey Hays and one        10       Q. Did you authorize Mr. Vazzana to send
 11   third split between Dan Kleeberg and Lisa Stein?      11   it?
 12       A. Yes.                                           12       A. I was aware of it and I was involved
 13       Q. And this reflects close to that                13   in that knew what was going on. I was aware of
 14   distribution; correct?                                14   it. That's what I can say to you.
 15       A. Yes.                                           15       Q. Were you aware of the letter going out
 16       Q. Did you have any objection to that             16   before it was sent?
 17   distribution of shares of Eber Brothers and Co.       17       A. Yes.
 18   stock as specified in this proposed distribution      18       Q. This was not the first letter that was
 19   chart?                                                19   sent on your behalf asking Canandaigua National
 20       A. I don't remember it. I could have.             20   Bank to reduce the amount of distribution from the
 21   There has been some discussion about it, but I        21   trust to Lisa Stein, was it?
 22   don't remember what I said or didn't say or what      22            MR. RAMSEY: Form.
 23   our position was.                                     23       A. No. You are asking questions that
 24       Q. It is your understanding ultimately            24   show in the other letters. So you know the
 25   the publicly traded stocks and the cash held by       25   answer.

                                                                                             34 (Pages 130 - 133)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 21 of 98


                                                 Page 134                                                    Page 136
  1                  L. Eber                                 1                  L. Eber
  2       Q. Why did you want the amount of                  2             MR. RAMSEY: Form.
  3   distribution from the trust to Lisa Stein reduced      3             Go ahead.
  4   versus what Canandaigua had proposed?                  4        A. I believe that it is a legal question
  5       A. I believe the reason and you say me, I          5   and I am not a lawyer.
  6   think there were other people involved in this as      6        Q. What was your belief as of July 2017
  7   you see who were copied, lawyers, that there was       7   about the value of the Eber Brothers and Co., Inc.
  8   money had been given to, from the trust to her         8   stock?
  9   daughter.                                              9             MR. RAMSEY: Form.
 10       Q. So you wanted to make sure that only           10        A. As I thought it was worthless.
 11   the cost of the money being given to Lisa Stein's     11        Q. Why did you believe that?
 12   daughter was borne solely by Lisa Stein; is that      12        A. Because it had no assets. What were
 13   right?                                                13   the assets.
 14       A. It was for her daughter out of Lisa            14        Q. Why did you want to obtain the shares
 15   Stein's money, the money that was to go to Lisa       15   of Eber Brothers and Co., Inc. stock for yourself?
 16   Stein. The trust, the way I understood it, took       16        A. I think, as I told you before, I think
 17   the money out of Lisa Stein's account.                17   it is a legal question that you should ask the
 18       Q. And is it your understanding that              18   lawyers. I am not capable of answering it.
 19   based on your request Canandaigua National Bank       19        Q. Was your goal to try to prevent
 20   the amount of the distribution to Lisa Stein was      20   plaintiffs from pursuing their lawsuit against
 21   reduced in full by the amount that had been paid      21   you?
 22   previously to Erica Stein?                            22             MR. RAMSEY: Form.
 23       A. Yes.                                           23        A. I said ask the lawyers. I don't have
 24       Q. And is there any amount of money               24   an answer for you.
 25   that's still owed back to the other trust             25             MR. BROOK: Let's go to this next
                                                 Page 135                                                    Page 137
  1                  L. Eber                                 1                  L. Eber
  2   beneficiaries by Lisa Stein?                           2       Exhibit 35.
  3       A. Not that I know.                                3           (Plaintiffs' Exhibit 35, a e-mail
  4       Q. Did you ask the Canandaigua National            4      and attachment dated October 31, 2018 sent
  5   Bank also reduce the number of shares of Eber          5      by Paul Keneally with multiple recipients
  6   Brothers and Co. Inc. that were distributed to         6      CNB-PL 0001 to 2, marked for identification,
  7   Lisa Stein?                                            7      as of this date.)
  8       A. Did I, no. I don't remember that. I             8       Q. Exhibit 35 in front of you is a e-mail
  9   don't remember that, no.                               9   and attachment dated October 31, 2018 sent by Paul
 10       Q. Can you think of any reason why the            10   Keneally with multiple recipients CNB-PL 0001 to
 11   number of shares that Eber Brothers and Co., Inc.     11   2.
 12   should have been reduced, the numbers of shares --    12           Have you seen this before?
 13   let me restart this.                                  13       A. I signed it, so I must have.
 14           Can you think of any reason why the           14       Q. You're referring to the second page of
 15   trusts distribution of shares of Eber Brothers and    15   the exhibit?
 16   Co., Inc. should have been reduced for Lisa Stein     16       A. Behind it, yeah.
 17   based upon either the prior distributions to Erica    17       Q. So that is your signature?
 18   Stein or for any other reason?                        18       A. Yes.
 19           MR. RAMSEY: Form.                             19       Q. And do you remember signing this
 20       A. I think --                                     20   document?
 21           MR. BROOK: I will withdraw that.              21       A. I don't remember, but I did sign it.
 22       That was still bad.                               22       Q. How do you know that you signed it if
 23       Q. So can you think of any reason why the         23   you don't remember it?
 24   trusts distribution of Eber Brothers and Co., Inc.    24       A. That's my signature. So nobody is
 25   shares to Lisa Stein should have been reduced?        25   putting my -- that's my signature on it.

                                                                                            35 (Pages 134 - 137)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 22 of 98


                                                 Page 138                                                     Page 140
  1                 L. Eber                                  1                 L. Eber
  2       Q. The second page is addressed to the             2        A. You have to ask my lawyer.
  3   Allen Eber Trust care of the Canandaigua National      3        Q. So you signed this without knowing how
  4   Bank and Trust Company; correct?                       4   much money you were committing to pay?
  5       A. Yes.                                            5           MR. RAMSEY: Form.
  6       Q. And it says in all caps below that              6        A. I signed it. I don't have an answer
  7   notice of intent to purchase shares; correct?          7   for you on that. I think it's a legal question.
  8       A. Yes.                                            8        Q. So for all you know you might need to
  9       Q. Then the body of it states "The                 9   pay the plaintiffs over two million dollars each
 10   undersigned hereby gives notice of my intent to       10   in order to get the shares that you agreed to
 11   purchase all shares of capital stock of Eber          11   purchase?
 12   Brothers and Co., Inc. defined as the company of      12           MR. RAMSEY: Form.
 13   which the Allen Eber Trust is the registered          13        A. No.
 14   holder that are proposed to be transferred to         14        Q. Why do you say no?
 15   Daniel Kleeberg, Lisa Stein or Audrey Hays            15        A. Because it isn't worth it.
 16   pursuant to Article 12 of the bylaws of the           16        Q. Well, why do you say that?
 17   company." Then your signature.                        17        A. What's the -- where does it show that
 18           Did I read that correctly?                    18   it is worth that kind of money? Can you show
 19       A. Yes.                                           19   that?
 20       Q. What was your purpose in sending this          20        Q. Again, if it is not -- if you don't
 21   notice of intent?                                     21   know how much the shares are worth, then how can
 22       A. If you look at the bylaws of the               22   you agree to purchase them?
 23   company I had the right to do it.                     23           MR. RAMSEY: Form.
 24       Q. Why do you say that?                           24        A. I told you I am not qualified to
 25       A. Read the bylaws.                               25   answer your question. Please consult my lawyer.
                                                 Page 139                                                     Page 141
  1                 L. Eber                                  1                  L. Eber
  2       Q. Did you read the bylaws?                        2       Q. So you are authorizing us to ask these
  3       A. I have.                                         3   questions of your lawyer?
  4       Q. And it is your belief that the bylaws           4   DI        MR. RAMSEY: Don't answer that.
  5   of the company permitted you to purchase the           5            MR. BROOK: I think he already did,
  6   shares of capital stock of Eber Brothers and Co.       6       but I am just trying to make it clear.
  7   stock?                                                 7            MR. CALIHAN: I don't agree, but.
  8       A. On the advice of counsel, yes.                  8            MR. BROOK: I know.
  9       Q. Why did you wait until October 31,              9            Let's do two more exhibits after that.
 10   2018 to send this notice?                             10       We are up to 36 and 37.
 11       A. Ask my lawyer.                                 11            (Plaintiffs' Exhibit 36, a printout
 12       Q. Now you knew that Canandaigua National         12      of a table with some notes entitled
 13   Bank and Trust Company had proposed to and            13      Residuary TUW Allen Eber Proposed
 14   attempted to transfer the Eber Brothers and Co.,      14      Distribution of Securities, marked for
 15   Inc. shares to Dan Kleeberg, Lisa Stein and Audrey    15      identification, as of this date.)
 16   Hays a year before this date; correct?                16            (Plaintiffs' Exhibit 37, a e-mail
 17           MR. RAMSEY: Form.                             17      dated September 15, 2017 sent by Jim Vazzana
 18       A. If you are saying that you probably            18      to R. Nischal at CNB, Canandaigua National
 19   have something that shows that. I don't remember.     19      Bank, with yourself as one of the people
 20       Q. And you said here, what you signed             20      copied on it Bates stamped CNB-PL 0005,
 21   your name to, you intended to purchase the shares;    21      marked for identification, as of this date.)
 22   correct?                                              22       Q. Looking first at Exhibit 36. This is
 23       A. That's what it says here.                      23   a printout of a table with some notes entitled
 24       Q. How much money did you intend to               24   Residuary TUW Allen Eber Proposed Distribution of
 25   purchase the shares for?                              25   Securities.

                                                                                             36 (Pages 138 - 141)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 23 of 98


                                                Page 142                                                      Page 144
  1                 L. Eber                                 1                  L. Eber
  2           Do you see that?                              2           MR. RAMSEY: You can answer that.
  3       A. Yes.                                           3       A. Yes.
  4       Q. And have you seen this version of the          4       Q. And so is it fair to say that as of
  5   chart before?                                         5   September 15, 2017 you agreed with the proposed
  6       A. Yes.                                           6   distribution that Canandaigua National Bank had
  7       Q. When do you recall first seeing this?          7   sent to you?
  8       A. I don't remember.                              8           MR. RAMSEY: Form.
  9       Q. Do you see that this table also                9       A. No, I don't. This is only to sign a
 10   includes distribution numbers for the shares of      10   release.
 11   Eber Brothers and Co. stock held by the trust?       11       Q. Okay, so what did you understand to be
 12       A. Yes.                                          12   the significance of signing or not signing a
 13       Q. Do you recall making any objection to         13   release?
 14   the distribution proposed in this chart after you    14       A. Whatever liability that would waive or
 15   saw it?                                              15   what have you.
 16       A. I don't remember.                             16           MR. BROOK: Let's go to the next
 17       Q. After you saw this chart, do you              17       Exhibit 38.
 18   recall contacting anyone and saying you wanted to    18           (Plaintiffs' Exhibit 38, a letter
 19   buy the shares of Eber Brothers and Co., Inc.        19      dated October 11, 2017 on letterhead for
 20   stock that were proposed to be distributed to        20      Woods Oviatt Gilman LLP addressed to Jim
 21   Daniel Kleeberg, Lisa Stein and Audrey Hays?         21      Vazzana and me, marked for identification,
 22           MR. RAMSEY: Form.                            22      as of this date.)
 23       A. I don't remember.                             23       Q. Exhibit 38 is a letter dated October
 24       Q. Please take a look at Exhibit 37 now          24   11, 2017 on letterhead for Woods Oviatt Gilman LLP
 25   which is a e-mail dated September 15, 2017 sent by   25   addressed to Jim Vazzana and me.
                                                Page 143                                                      Page 145
  1                 L. Eber                                 1                 L. Eber
  2   Jim Vazzana to R. Nischal at CNB, Canandaigua         2           Do you see that?
  3   National Bank, with yourself as one of the people     3       A. Yes.
  4   copied on it Bates stamped CNB-PL 0005.               4       Q. Have you seen this letter before?
  5           Do you see that?                              5       A. You know I don't remember. It doesn't
  6       A. Yes.                                           6   show me copied on it, but I could have. I don't
  7       Q. Do you recognize this e-mail?                  7   remember.
  8       A. I assume I saw it. It was sent. I              8       Q. And do you recall seeing that there
  9   was copied on.                                        9   were stock powers that were signed by someone from
 10       Q. In this e-mail, which was sent by your        10   Canandaigua National Bank purporting to transfer
 11   lawyer, it begins by saying "Dear Rita, as you       11   to you shares in Eber Brothers and Co., Inc.?
 12   know we represent Lester Eber and he and the other   12       A. Could you repeat the question?
 13   beneficiaries are reticent to sign a release and     13       Q. Sure.
 14   receipt as submitted. However, he will sign it       14           Do you recall seeing that around the
 15   without the release provision."                      15   time of this letter there were stock powers that
 16           Do you see that?                             16   had been signed by someone from Canandaigua
 17       A. Yes.                                          17   National Bank and Trust purporting to transfer
 18       Q. So you had talked to your lawyer about        18   Eber Brothers and Co., Inc. stock to you?
 19   signing a receipt prior to him sending this          19       A. I don't remember.
 20   e-mail; correct?                                     20       Q. Do you know what stock powers are?
 21           MR. RAMSEY: Well, hold on.                   21       A. Yes.
 22           Don't tell him what you talked to your       22       Q. What are stock powers?
 23       lawyer about.                                    23       A. The ability to vote the stock.
 24       Q. Did you authorize your lawyer to send         24       Q. And how do the stock powers once
 25   this e-mail?                                         25   executed get turned into actual voting rights for

                                                                                            37 (Pages 142 - 145)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 24 of 98


                                                 Page 210                                                   Page 212
  1                   L. Eber                                1                 L. Eber
  2      bearing the caption of Alexbay versus Eber          2       Q. Based upon your knowledge of the Eber
  3      Brothers and it states it is the affidavit          3   Metro, Eber Connecticut business, which sales do
  4      of Lester Eber bearing Bates numbers EB             4   you think you were referring to?
  5      00001059 through 1063, marked for                   5       A. I don't remember.
  6      identification, as of this date.)                   6       Q. And you can't determine what sales you
  7       Q. Exhibit 45 is a document bearing the            7   were referring to based upon your knowledge of the
  8   caption of Alexbay versus Eber Brothers and it         8   company?
  9   states it is the affidavit of Lester Eber bearing      9       A. I just don't remember. It is December
 10   Bates numbers EB 00001059 through 1063.               10   of 2011.
 11            Do you recognize this document?              11       Q. Why are you reluctant to state that
 12       A. Yes.                                           12   the sales you were referring to were the sales of
 13       Q. What is it?                                    13   six percent to Polebridge Bowman?
 14       A. It's an affidavit in support of                14           MR. CALIHAN: Objection to form.
 15   judicial determination for commercial                 15           MR. RAMSEY: Form. That's not what he
 16   reasonableness under UCC 9-627.                       16       said.
 17       Q. And that's your signature on the last          17       A. I didn't say that.
 18   page of this document; correct?                       18       Q. Besides Polebridge Bowman, what other
 19       A. Yes.                                           19   sales could you have possibly been referring to?
 20       Q. It states below your signature that it         20       A. I don't remember.
 21   was sworn before a notary public on the 14th day      21       Q. I am not asking you what you remember.
 22   of March 2012.                                        22   I am asking you as you sit here today.
 23            Do you see that?                             23       A. I don't know.
 24       A. Yes.                                           24       Q. So you can't think of anything else
 25       Q. You understood this was a statement            25   you might have been referring to?
                                                 Page 211                                                   Page 213
  1                  L. Eber                                 1                 L. Eber
  2   under oath like today's deposition; correct?           2           MR. RAMSEY: Form.
  3        A. Yes.                                           3        A. As I told you, going back to 2011 I
  4        Q. Did you review this document carefully         4   don't remember.
  5   before you signed it?                                  5        Q. How many times has Eber Connecticut,
  6        A. Yes.                                           6   how many times has Eber Connecticut membership
  7        Q. And you knew that this was a document          7   units ever been sold?
  8   that the court might rely upon in deciding whether     8        A. The only ones I remember are
  9   to find the transaction that you had proposed to       9   Eder-Goodman and Polebridge Bowman.
 10   be commercially reasonable or not; correct?           10        Q. And then besides those two
 11        A. Yes.                                          11   transactions, there was also a third transaction
 12           MR. RAMSEY: Form.                             12   in which the Polebridge Bowman shares were
 13        Q. Please turn to the second page                13   transferred to your daughter; correct?
 14   paragraph 6.                                          14        A. Yes.
 15           Are you there?                                15        Q. But that was not a sale; correct?
 16        A. Yes.                                          16        A. I am not a lawyer. The lawyers
 17        Q. That states "Based upon very recent           17   handled that and I can't give you an answer to it.
 18   arms length sales on the open market, Eber Conn's     18   I think you have to ask a lawyer.
 19   value as a going concern is best established at       19        Q. To your knowledge, did Wendy pay
 20   4,633,300 dollars as of December 2011."               20   anything to Polebridge Bowman to acquire its
 21           Do you see that?                              21   shares?
 22        A. Yes.                                          22           MR. RAMSEY: Form.
 23        Q. What sales were you referring to in           23        A. I do not know. You know, I know the
 24   that sentence?                                        24   transaction took place, but I do not know the
 25        A. I don't know. I don't remember.               25   details of the transaction.

                                                                                           54 (Pages 210 - 213)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 25 of 98


                                                 Page 254                                                     Page 256
  1                   L. Eber                                1                 L. Eber
  2       as of this date.)                                  2   propose to you the following A, I shall continue
  3        Q. Exhibit 47 is a two-page letter on the         3   to waive any direct annual compensation as a
  4   letterhead for Elliot W. Gumaer, Jr. dated January     4   trustee of the Allen Eber Trust. B, I shall
  5   2, 2001 Bates stamped January 8, 2001 and Bates        5   continue as a director of the Eber companies
  6   number EB 00001556 to 57.                              6   without any compensation commensurate with my
  7            Do you recognize this document?               7   responsibilities as a director. And C, I shall
  8        A. Yes.                                           8   continue to serve as a consultant to the companies
  9        Q. What is it?                                    9   and as counsel to you personally and as chief
 10        A. It is a letter from Mike Gumaer to            10   executive officer."
 11   myself about his retirement from Nixon Peabody.       11            Do you see that?
 12        Q. And do you see on the back page there         12       A. Yes.
 13   is a line below the signature of Mike Gumaer          13       Q. The letter then continues in the next
 14   stating the terms and conditions of this letter       14   paragraph, "As compensation for all of these
 15   are agreed by the Eber companies?                     15   duties the Eber companies will pay me an annual
 16        A. Yes.                                          16   consulting fee of forty thousand dollars payable
 17        Q. And is that your signature below?             17   quarterly on the first of February, May, August
 18        A. Yes.                                          18   and November beginning February 1, 2001. This
 19        Q. Do you remember signing this document?        19   relationship shall remain in place until modified
 20        A. I don't remember signing it but I did.        20   by you and me in the manner established by this
 21   It is January of '01.                                 21   letter."
 22        Q. And when is the last time that you            22            Do you see that?
 23   remember seeing this document?                        23       A. Yes.
 24        A. I don't remember.                             24       Q. And you agreed to those terms that he
 25        Q. Do you have any reason to believe that        25   proposed?
                                                 Page 255                                                     Page 257
  1                 L. Eber                                  1                  L. Eber
  2   there are any amendments to this letter agreement?     2        A. Yes.
  3       A. I don't know. I don't remember. I               3        Q. How long did the annual consulting fee
  4   don't know.                                            4   of forty thousand dollars continue for?
  5       Q. Turning to the second page at the top,          5        A. As long as we could pay it and I don't
  6   do you see he, Mike writes "As a director and          6   have the date that it changed, but it had to be
  7   consultant to the companies I have endorsed your       7   after Wells foreclosed on us and we didn't have
  8   strategic plan to grow our companies thus enabling     8   the money to pay him.
  9   us to compete in an industry that's changed            9        Q. After that point was his consulting
 10   radically over the years since your father's          10   fee reduced?
 11   death."                                               11        A. Yes.
 12           Do you see that?                              12        Q. What was it reduced to?
 13       A. Yes.                                           13        A. I don't remember.
 14       Q. Do you know what he meant by referring         14            MR. BROOK: Let's go to the next
 15   to himself as a consultant to the companies?          15        exhibit. This will be Plaintiffs' Exhibit
 16       A. Yeah. He was into the business. My             16        48.
 17   father put him right into the business to work        17            (Plaintiffs' Exhibit 48, an e-mail
 18   with me and help me.                                  18      from Mike Gumaer to Wendy Eber and Lester
 19       Q. So is it fair to say that Mike Gumaer          19      Eber dated October 29, 2013 bearing Bates
 20   did nonlegal work for the companies?                  20      number GUM 000023, marked for
 21           MR. RAMSEY: Form.                             21      identification, as of this date.)
 22       A. He did legal work. He did consulting.          22        Q. Exhibit 48 is an e-mail from Mike
 23   He did everything.                                    23   Gumaer to Wendy Eber and Lester Eber dated October
 24       Q. Second paragraph on page 2 reads "With         24   29, 2013 bearing Bates number GUM 000023.
 25   the foregoing as historical records I would           25            Do you recognize this document?

                                                                                             65 (Pages 254 - 257)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 26 of 98


                                                 Page 258                                                   Page 260
  1                 L. Eber                                  1                 L. Eber
  2       A. I got it so I do, yes.                          2        A. Would you repeat that again for me?
  3       Q. I would like to draw your attention to          3        Q. Sure.
  4   the second paragraph of Mike's e-mail. He writes       4            The proposal that Mike had made in
  5   "You will recall I hope our conversation last          5   2001 is that he would --
  6   December when I was asked to continue as               6        A. Yes.
  7   director/trustee/confidant."                           7        Q. -- be counsel to you personally --
  8           Do you see that?                               8        A. Yes.
  9       A. Yes.                                            9        Q. -- as chief executive officer without
 10       Q. "While I was prepared to conclude my           10   seeking compensation beyond an annual consulting
 11   relationship after 40 or so years, I was happy to     11   fee of forty thousand dollars?
 12   continue. My annual compensation for some time        12        A. Yes. That would be consistent.
 13   has been twenty two thousand dollars payable in       13        Q. To whom did you disclose the terms of
 14   quarterly installments."                              14   your engagement of Mike Gumaer pursuant to this
 15           Do you see that?                              15   letter?
 16       A. Yes.                                           16        A. To this letter it would be Wendy Eber.
 17       Q. Does that refresh your recollection as         17        Q. And were these terms disclosed to
 18   to what the compensation amount was reduced to        18   anyone else?
 19   from forty thousand dollars?                          19        A. I don't -- I don't believe so.
 20       A. I knew it was reduced but I didn't             20   Basically when Eber could have been I don't know.
 21   remember the amount.                                  21   I would like you to read the last paragraph.
 22       Q. And is it your best recollection that          22        Q. You are talking about the last
 23   twenty two thousand dollars was the amount?           23   paragraph on Exhibit 48?
 24       A. It is very possible.                           24        A. Yes. You like to read paragraphs. So
 25       Q. Which of the Eber companies was                25   I'd like you to.
                                                 Page 259                                                   Page 261
  1                 L. Eber                                  1                  L. Eber
  2   responsible for paying Mike Gumaer's consulting        2        Q. If you would like to read it aloud I
  3   fee?                                                   3   will allow you to do so now.
  4       A. Eber Wine and Liquor originally paid            4        A. No, you're the --
  5   him.                                                   5            MR. RAMSEY: You want to read it go
  6       Q. And at a certain point was the                  6        ahead.
  7   responsibility changed to Eber Connecticut?            7        A. Yeah. I am taking over your job.
  8       A. Yes.                                            8            "I wish to accommodate you two as
  9       Q. What about after the Alexbay                    9   members of a team. Lord knows that Lester has
 10   acquisition of Eber Connecticut, who paid the         10   committed an incredible amount to bring about the
 11   consulting fee then?                                  11   company's success. I am prepared to do my share
 12       A. I believe -- I don't know. I would             12   if the kitty calls for it. Please give me your
 13   have to find out. I don't know.                       13   thoughts. All the best, Mike."
 14       Q. Is it correct that at some point the           14        Q. Do you have an understanding as to
 15   consulting fee was reduced even more below twenty     15   what Mike meant when he said I am prepared to do
 16   two thousand dollars?                                 16   my share if the kitty calls for it?
 17       A. It is very possible.                           17        A. I think -- I just think he wants --
 18       Q. Did you ever pay Mike Gumaer directly          18   supportive as he can be to help us through a
 19   for work that he did as an attorney for you           19   difficult period.
 20   personally?                                           20        Q. Now the two sentences immediately or
 21       A. I don't remember. I believe most of            21   the three sentences I guess it is actually -- I am
 22   it was paid through the company.                      22   not going to count the number of sentences. Let's
 23       Q. And that procedure that you just               23   read the part in between the part that I read
 24   described would be consistent with the proposal       24   earlier and the part that you just read. It says
 25   that Mike made in Exhibit 47; correct?                25   "I have been paid eleven thousand dollars so far

                                                                                           66 (Pages 258 - 261)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 27 of 98


                                                   Page 278                                                    Page 280
  1                 L. Eber                                    1                  L. Eber
  2   know this was December 18, 2012 and the                  2       Q. In hindsight, do you believe you
  3   foreclosure was in February; wasn't it? So they          3   should have contacted either Audrey Hays or Sally
  4   didn't hold Connecticut if that's the...                 4   Kleeberg or both of them after you saw this
  5       Q. When you saw this at the time in                  5   letter?
  6   December of 2012, did you do anything to try to          6            MR. RAMSEY: Form. Go ahead.
  7   correct the misstatement?                                7       A. Yes. If I had seen it before it came
  8           MR. RAMSEY: Form.                                8   out I would have known that it should have been
  9       A. I think they -- there were -- Wendy               9   corrected.
 10   Eber did do something on that to get it because it      10       Q. I am going to show you a new exhibit.
 11   wasn't right.                                           11   This is I believe now 50.
 12       Q. What did Wendy Eber do?                          12            (Plaintiffs' Exhibit 50, a chain of
 13       A. I don't remember. But I know it was a            13      two e-mails possible another e-mail that
 14   mistake and it is very possible he sent this out        14      appears to have been redacted Bates number
 15   without showing it to us.                               15      EB 00031202, marked for identification, as
 16       Q. Why was it Wendy Eber's responsibility           16      of this date.)
 17   to do anything to correct this letter sent by a         17       Q. Plaintiffs' Exhibit 50 is a chain of
 18   co-trustee?                                             18   two e-mails possibly another e-mail that appears
 19           MR. RAMSEY: Form.                               19   to have been redacted. The document bears Bates
 20       A. She was the financial person who                 20   number EB 00031202. The top e-mail is from Wendy
 21   watched the finances at that time.                      21   Eber to Lester Eber and Mike Gumaer dated January
 22       Q. What finances?                                   22   10, 2013. The subject is Allen Eber Trust.
 23       A. CFO of the companies, the Eber                   23            Do you see that?
 24   companies.                                              24       A. Mm-hmm.
 25       Q. Did she have any role or                         25       Q. Is that a yes?
                                                   Page 279                                                    Page 281
  1                 L. Eber                                    1                 L. Eber
  2   responsibility in connection with the Allen Eber         2        A. Yes.
  3   Trust?                                                   3        Q. The e-mail states "Lester and Mike,
  4       A. No. She was not involved in the Allen             4   attached is the December 2012 statement for the
  5   Eber Trust.                                              5   trust of Allen Eber from Canandaigua Bank. It
  6       Q. You were a co-trustee of the trust                6   values Eber stock at approximately 655,000
  7   though; is that right?                                   7   dollars. It should be zero per our conversation
  8       A. That's correct.                                   8   in June with Rick Hawks. Regards Wendy."
  9       Q. So --                                             9            Do you see that?
 10       A. As I told you, this letter shouldn't             10        A. Yes.
 11   have been sent out and it was a mistake and I           11        Q. Do you know what valuation she is
 12   refer you to your deposition with Hawks which you       12   referring to?
 13   had in Rochester and I don't know if you are going      13        A. No.
 14   to see or talk to him again. This was something         14        Q. Do you know what the 655,000 dollars
 15   that was handled by Richard Hawks. Now Richard,         15   number is?
 16   what's his name? Yeah, Richard Hawks.                   16        A. No.
 17       Q. Did you contact either Sally Kleeberg            17        Q. Do you know where Canandaigua got that
 18   or Audrey Hays after seeing this letter to advise       18   number from?
 19   them of the sale or the transfer rather of the          19        A. No.
 20   Eber Connecticut business to Alexbay?                   20        Q. Do you know what Wendy was referring
 21           MR. RAMSEY: Form.                               21   to when she referred to a conversation in June
 22       A. I don't remember doing that.                     22   with Rick Hawks?
 23       Q. Why not?                                         23        A. I would believe that she told him that
 24       A. I don't know.                                    24   it should be zero. That the Eber Brothers stock
 25           MR. CALIHAN: Objection to form.                 25   should be valued at zero per our conversation in

                                                                                               71 (Pages 278 - 281)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 28 of 98


                                                  Page 290                                                   Page 292
  1               L. Eber                                1                      L. Eber
  2   marked.                                            2        say much when you talked to her?
  3           Do you have that in front of you?          3            A. It depends. She was very personable
  4       A. Yes.                                        4        and had a lot of friends and she just didn't say
  5       Q. And comparing Exhibit 5 against             5        much.
  6   Exhibit 4, it appears that the paragraph that you  6            Q. Where did this conversation occur?
  7   had asked to change was simply deleted in the      7            A. In a restaurant where we had dinner.
  8   December 2013 letter?                              8            Q. Where was that?
  9       A. Yes.                                        9            A. In Buffalo.
 10       Q. So no correction of the fact was made?     10            Q. Do you recall the restaurant?
 11           MR. RAMSEY: Form.                         11            A. 800.
 12       Q. Is that right?                             12            Q. Is this a restaurant that you
 13       A. Looks like that.                           13        frequently went to?
 14       Q. To your knowledge, did any of the          14            A. She would go to.
 15   co-trustees or anyone on their behalf ever inform 15            Q. Did she live in the Buffalo area?
 16   either Audrey Hays or Sally Kleeberg or Sally     16            A. Yes.
 17   Kleeberg's children about the misstatement that   17            Q. Was anyone else present for this
 18   had been made in the December 18, 2012 letter?    18        conversation?
 19           MR. RAMSEY: Form.                         19            A. My wife was with me but she had
 20       A. I don't know.                              20        excused herself to go to the bathroom and it was
 21       Q. Did you ever discuss the transfer of       21        just the two of us.
 22   Eber Metro to Alexbay with any of Sally Kleeberg, 22            Q. By the time your wife came back the
 23   Audrey Hays, Dan Kleeberg or Lisa Stein?          23        conversation was over?
 24       A. I talked to my sister Sally.               24            A. Yeah. It wasn't a long conversation.
 25       Q. When was that?                             25            Q. And after that conversation, did you
                                                  Page 291                                                   Page 293
  1              L. Eber                                      1                 L. Eber
  2       A.  Could have been a year before she died          2   make any effort to memorialize the fact what you
  3   or so.                                                  3   had told her?
  4       Q. Approximately, when was that?                    4       A. I don't remember that.
  5       A. It was in the summer when she died in            5       Q. Why didn't you?
  6   what, '14 or '15. Probably a year before I told         6           MR. RAMSEY: Form.
  7   her about that.                                         7           MR. CALIHAN: Form.
  8       Q. What did you tell her specifically?              8       A. I have been absorbed by keeping the
  9       A. That the company had lost a lot of               9   company going and seeing that it's viable and not
 10   money and I had lent in a lot of money and that I      10   going into liquidation.
 11   took it over to protect my interest.                   11       Q. Was there any benefit to either of the
 12       Q. How did she respond?                            12   other trust beneficiaries at the time Audrey Hays
 13       A. She didn't -- I don't think she liked           13   or Sally Kleeberg from your transferring Eber
 14   it very much.                                          14   Metro to Alexbay?
 15       Q. Why do you say that?                            15           MR. RAMSEY: Form.
 16       A. She didn't respond very much.                   16       A. Benefit?
 17       Q. Do you recall anything that she said?           17       Q. Did it benefit them in any way?
 18       A. No.                                             18       A. I don't know. I don't have an answer
 19       Q. Do you recall --                                19   for you.
 20       A. She --                                          20       Q. Did you think about whether it
 21       Q. Go ahead.                                       21   benefitted them at the time that you did it?
 22       A. She didn't say much.                            22           MR. RAMSEY: Form.
 23       Q. Was she sick at that time?                      23       A. I thought about -- no. I thought
 24       A. No.                                             24   about keeping Connecticut viable and not facing
 25       Q. Was she typically someone that didn't           25   liquidation. That's what my thinking was about.

                                                                                             74 (Pages 290 - 293)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 29 of 98


                                                   Page 294                                                     Page 296
  1                 L. Eber                                    1                 L. Eber
  2       Q. So you weren't thinking about whether             2   proud of what you did?
  3   that transaction would have any positive or              3        A. Yes.
  4   negative impact on the shareholders of the               4            MR. RAMSEY: Form.
  5   company; is that right?                                  5        Q. Why?
  6       A. I was thinking about keeping the                  6        A. I did what I had to do to keep -- you
  7   company alive and if I didn't do it there wouldn't       7   know, it is all speculation. So I did what I had
  8   be a business today.                                     8   to do to survive to keep the company alive.
  9       Q. So that was a yes that you were not               9        Q. Your father wanted the company to
 10   thinking about the shareholders?                        10   remain with the full family; right?
 11           MR. CALIHAN: Objection to form.                 11        A. Well, he took the family -- he took
 12           MR. RAMSEY: Form.                               12   the family really out of it and set up trusts
 13       A. I didn't say that.                               13   outside of the family that had control of
 14       Q. So walk me through your reasoning.               14   everything.
 15           In what way did you consider the                15        Q. So he wanted the business to remain
 16   shareholders' interests benefitted or harmed by         16   with the trust?
 17   the Alexbay acquisition of Eber Metro?                  17            MR. RAMSEY: Form.
 18       A. I had asked the shareholders to                  18        Q. Correct?
 19   invest. They chose not to. I proceeded on my            19        A. He just took family members out of it.
 20   own. I spent millions of dollars, lent. Paid            20   So I don't know what he did. I have no idea what
 21   legal fees and I did not -- I was absorbed with         21   his thinking was. I never saw his will or
 22   keeping the company alive.                              22   anything. I was handed a copy of his estate when
 23       Q. Did you -- sorry, go ahead.                      23   I first met Mr. Gumaer. I knew from nothing.
 24       A. That's it.                                       24        Q. Just to wrap this up, did you ever
 25       Q. Did you describe your request for                25   discuss the transfer of Eber Metro to Alexbay with
                                                   Page 295                                                     Page 297
  1                  L. Eber                                   1                  L. Eber
  2   money to either Audrey Hays or Sally Kleeberg as         2   anyone else in your family besides Sally Kleeberg
  3   an investment opportunity?                               3   and Wendy Eber?
  4        A. Originally I did and in original                 4       A. No. There wouldn't be anyone else to
  5   letters I asked for them to invest.                      5   discuss it with.
  6        Q. And did you make it sound like a very            6           MR. BROOK: I have no further
  7   good investment?                                         7       questions.
  8            MR. RAMSEY: Form.                               8           MR. CALIHAN: I have no questions at
  9        A. You see what it said. The letters                9       this time.
 10   speak for themselves.                                   10           MR. RAMSEY: We are done.
 11        Q. Was the family business important to            11           THE VIDEOGRAPHER: This marks the end
 12   your sister Sally?                                      12       of media unit number six in the videotaped
 13        A. Yes. I believe so.                              13       deposition of Lester Eber. We are going off
 14        Q. So wasn't it important for you to make          14       the record. The time is 5:08.
 15   clear to her that you intended to take the company      15           (Time Noted: 5:08 p.m.)
 16   for yourself and away from the rest of the family       16
 17   if she didn't invest?                                   17
 18            MR. RAMSEY: Form.                              18            LESTER EBER
 19        A. I didn't feel -- I asked her to                 19
 20   invest. I am not going to say to her what I was         20   Subscribed and sworn to before me
 21   going to do or not do. I did what I had to do to        21   this    day of       , 2019.
 22   keep the company alive to make -- so we can clean       22
 23   up our statement and get a bank loan. Otherwise,        23
 24   there wouldn't be a company.                            24   (Notary Public)    My Commission Expires:
 25        Q. Do you think your father would be               25

                                                                                                75 (Pages 294 - 297)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 30 of 98


                                                   Page 298                                              Page 300
  1                                                            1
  2               CERTIFICATE                                  2   Consulting Agreement Bates numbers EB
  3   STATE OF NEW YORK )                                      3   00000702 through 711
                      : ss.                                    4   Exhibit 28, a series of W-2s that were 64
  4   COUNTY OF NEW YORK )
                                                               5   produced by the parties in discovery
  5            I, LYNNE D. METZ, a Shorthand Reporter
                                                               6   Bates numbers EB 00021420 through 428
  6   and a Notary Public within and for the State of
  7   New York, do hereby certify that the foregoing
                                                               7   Exhibit 29, a series of letters that 71
  8   deposition of LESTER EBER was taken before me on
                                                               8   appears to be written on Lester Eber's
  9   the 24th day of January, 2019;                           9   letterhead bearing Bates stamps EB 695
 10            That the said witness was duly sworn           10   through 701
 11   before the commencement of his testimony; that the      11   Exhibit 30, a document entitled Amended 99
 12   said testimony was taken stenographically by me         12   and Restated Promissory Note bearing
 13   and then transcribed.                                   13   Bates numbers EB 00031310 through 311
 14            I further certify that I am not                14   Exhibit 31, a copy of two printouts 110
 15   related by blood or marriage to any of the parties      15   made on October 1, 2016 from the
 16   to this action or interested directly or                16   Connecticut Department of State
 17   indirectly in the matter in controversy; nor am I       17   concerning the business Alexbay LLC
 18   in the employ of any of the counsel in this
                                                              18   Exhibit 32, a letter and some        128
 19   action.
                                                              19   attachments that are dated July 12,
 20            IN WITNESS WHEREOF, I have hereunto
 21   set my hand this 8th day of February, 2019.
                                                              20   2017 from Rita Nischal of Canandaigua
 22                                                           21   National Bank and Trust to Lester Eber
 23                                                           22   Exhibit 33, a order in the Surrogates 128
               <%4313,Signature%>                             23   Court of The State of New York in
 24              LYNNE D. METZ                                24   Monroe County dated June 1, 2017 signed
 25                                                           25   by Surrogate Judge John M. Owens
                                                   Page 299                                              Page 301
  1                                                     1
  2   January 24, 2019                                  2          Exhibit 34, a letter and attachments 132
  3                                                     3          that was produced yesterday by
  4                  INDEX                              4          Canandaigua National Bank Bates stamped
  5   WITNESS               EXAMINATION BY         PAGE 5          CNB-PL 0010 through 12
  6   LESTER EBER              MR. BROOK         7      6          Exhibit 35, a e-mail and attachment     137
  7                                                     7          dated October 31, 2018 sent by Paul
  8   ---------- INFORMATION REQUESTS ----------        8          Keneally with multiple recipients
  9   DIRECTIONS (DI): 141, 161                         9          CNB-PL 0001 to 2
 10   INSERT:             None                         10          Exhibit 36, a printout of a table with 141
 11   RULINGS (RL):           None                     11          some notes entitled Residuary TUW Allen
 12   REQUESTS (RQ):           75, 181                 12          Eber Proposed Distribution of
 13   CERTIFIED (CE):          None                    13          Securities
 14   MOTIONS (MO):            None                    14          Exhibit 37, a e-mail dated September 141
 15                                                    15          15, 2017 sent by Jim Vazzana to R.
 16               EXHIBITS                             16          Nischal at CNB, Canandaigua National
 17    Plaintiffs' Exhibits            For ID          17          Bank, with yourself as one of the
 18    Exhibit 25, a document entitled       15        18          people copied on it Bates stamped
 19    Unanimous Written Consent of the Board          19          CNB-PL 0005
 20    of Directors of Eber Brothers Wine and          20          Exhibit 38, a letter dated October 11, 144
 21    Liquor Corporation Bates numbered EB            21          2017 on letterhead for Woods Oviatt
 22    00001338 through 1340                           22          Gilman LLP addressed to Jim Vazzana and
 23    Exhibit 26, an article found online on 37       23          me
 24    casshilldevelopment.com                         24          Exhibit 39, a four-page letter dated 148
 25    Exhibit 27, a document entitled       61        25          November 5, 2018 by Paul Keneally
                                                                                          76 (Pages 298 - 301)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                  516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 31 of 98


                                              Page 302                                                       Page 304
  1                                                       1            ERRATA SHEET
                                                                    VERITEXT LEGAL SOLUTIONS
  2   addressed to Magistrate Judge Katherine
                                                          2          330 OLD COUNTRY ROAD
  3   Parker                                                        MINEOLA, NEW YORK 11501
  4   Exhibit 40, a e-mail dated June 2, 2017 151         3            516-608-2400
  5   from Jim Vazzana to Lorisa LaRocca                  4   NAME OF CASE: Kleeberg, et al v. Eber, et al
  6   Bates number CNB-PL 0022                                NAME OF DEPONENT: Lester Eber
                                                          5   DATE OF DEPOSITION: January 24, 2019
  7   Exhibit 41, an e-mail dated August 18, 151          6   PAGE LINE(S)    CHANGE            REASON
  8   2017 from Jim Vazzana to Lorisa LaRocca             7
  9   Exhibit 42, a copy of a letter dated 155            8   ____|_________|_________________|_________________
 10   October 10, 2018 from Audrey Hays to                9   ____|_________|_________________|_________________
                                                         10   ____|_________|_________________|_________________
 11   Wendy Eber and Lester Eber                         11   ____|_________|_________________|_________________
 12   Exhibit 43, a series of documents that 167         12   ____|_________|_________________|_________________
 13   were produced together Bates range EB              13   ____|_________|_________________|_________________
 14   00001166 through 1173                              14   ____|_________|_________________|_________________
                                                         15   ____|_________|_________________|_________________
 15   Exhibit 44, a copy of a summons and     191        16   ____|_________|_________________|_________________
 16   complaint dated February 21, 2012                  17   ____|_________|_________________|_________________
 17   bearing Bates number KSH 00070 through             18   ____|_________|_________________|_________________
 18   83                                                 19   ____|_________|_________________|_________________
                                                         20   ____|_________|_________________|_________________
 19   Exhibit 45, a document bearing the     209         21                  ______________________
 20   caption of Alexbay versus Eber Brothers                                  Lester Eber
 21   and it states it is the affidavit of               22
 22   Lester Eber bearing Bates numbers EB                  SUBSCRIBED AND SWORN TO BEFORE ME
                                                         23 THIS___DAY OF ____________, 20__.
 23   00001059 through 1063                              24
 24   Exhibit 46, Affidavit of Lester Eber 218              _____________________ _____________________
 25   bearing Bates numbers EB 00017525                  25 (NOTARY PUBLIC)       MY COMMISSION EXPIRES:
                                              Page 303
  1
  2   through 544
  3   Exhibit 47, a two-page letter on the 253
  4   letterhead for Elliot W. Gumaer, Jr.
  5   Dated January 2, 2001 Bates stamped
  6   January 8, 2001 and Bates number EB
  7   00001556 to 57
  8   Exhibit 48, an e-mail from Mike Gumaer 257
  9   to Wendy Eber and Lester Eber dated
 10   October 29, 2013 bearing Bates number
 11   GUM 000023
 12   Exhibit 49, a letter on Eber Brothers 264
 13   Wine and Liquor Corp. Letterhead signed
 14   by Lester Eber Bates number KSH 00004
 15   dated April 2, 2010
 16   Exhibit 50, a chain of two e-mails     280
 17   possible another e-mail that appears to
 18   have been redacted Bates number EB
 19   00031202
 20   Exhibit 51, an e-mail from Mike Gumaer 286
 21   to Lester Eber copying Wendy Eber dated
 22   December 1, 2013 bearing Bates numbers
 23   EB 00031106
 24
 25     ***Exhibits retained by counsel.***
                                                                                          77 (Pages 302 - 304)
                                      Veritext Legal Solutions
212-267-6868                            www.veritext.com                                          516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 32 of 98



                                                                 Page 305

 1
 2      UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
 3      Civil Action No.:       16-cv-951 (LAK)
        ---------------------------------------------x
 4
 5      DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
 6
 7                                         Plaintiff,
 8                      -against-
 9
10      LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER,
        LLC; CANANDAIGUA NATIONAL CORPORATION d/b/a
11      CANANDAIGUA NATIONAL BANK & TRUST; ELLIOT
        W. GUMAER, JR.; EBER BROS. & CO., INC., EBER
12      BROTHERS WINE AND LIQUOR CORPORATION;
        BROS. WINE AND LIQUOR METRO, INC.,
13      EBER-CONNECTICUT, LLC; and WENDY EBER,
14                                           Defendants.
15      -----------------------------------------x
16      1250 Broadway
17      New York, New York 10001
18      June 27, 2019
19      1:35 p.m.
20
21             CONTINUED VIDEOTAPED DEPOSITION OF LESTER EBER,
22      held at the above-mentioned time and place before
23      ANNMARIE OAKLEY, a Notary Public of the State of
24      New York.
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 33 of 98


                                                   Page 306                                                    Page 308
  1                                                            1                  L. EBER
  2
  3          APPEARANCES                                       2   attending remotely will now state their appearances
  4                                                            3   and affiliations for the record.
  5 BROOK & ASSOCIATES PLLC
                                                               4          MR. BROOK: Brian Brook, Brook &
    Attorneys for Plaintiffs
  6       100 Church Street, 8th Floor                         5       Associates, PLLC for the plaintiffs.
          New York, New York 10007                             6          MR. RAMSEY: Colin Ramsey, Underberg &
  7
                                                               7       Kessler for the Eber defendants.
  8 BY:     BRIAN BROOK, ESQ.
  9                                                            8          MR. CALIHAN: Robert Calihan of Calihan
 10 UNDERBERG & KESSLER LLP                                    9       Law on behalf of the estate of Elliot Gumaer.
    Attorneys for Defendants
 11 LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER, LLC;
                                                              10          VIDEOGRAPHER: Will the court reporter,
    EBER BROTHERS & CO., INC; EBER BROS. WINE AND LIQUOR      11       please, swear in the witness.
 12 CORPORATION; EBER BROS. WINE AND LIQUOR METRO, INC.,      12          MR. RAMSEY: Wendy Eber is on the phone.
    EBER-CONNECTICUT, LLC; and WENDY EBER
 13       50 Fountain Plaza
                                                              13   L E S T E R E B E R, having first been duly sworn
          Buffalo, New York 14202                             14   or affirmed by a Notary Public of the State of
 14                                                           15   New York, was examined and testified as follows:
    BY:     COLIN RAMSEY, ESQ.
 15                                                           16   EXAMINATION BY MR. BROOK:
 16 CALIHAN LAW PLLC                                          17       Q Would you state your name for the record,
    Attorneys for Defendant
                                                              18   please.
 17 THE ESTATE OF ELLIOT W. GUMAER
          16 Main Street                                      19       A Lester Eber.
 18       Rochester, New York 14614                           20       Q Would you state your address for the
 19 BY:     ROBERT B. CALIHAN, ESQ.
 20
                                                              21   record, please.
 21 Also present: Phil Glauberson, videographer               22       A 95 Allens Creek Road, Rochester, New York
 22          Wendy Eber, telephonically.                      23   14618.
 23
 24
                                                              24       Q Good afternoon, Lester. Good to see you
 25                                                           25   again. I already deposed you one previous day. Do
                                                   Page 307                                                    Page 309
  1                    L. EBER                                 1                   L. EBER
  2           VIDEOGRAPHER: Good afternoon. We are             2   you need me to go over any of the instructions or
  3       going on the record at 1:39 p.m. on June 27,         3   rules for how this works?
  4       2019. Please, note that the microphones are          4       A Your choice. I --
  5       sensitive and may pick up whispering, private        5          MR. RAMSEY: Did you need him to?
  6       conversations and cellular interference.             6          THE WITNESS: I -- you know I --
  7       Please, turn off all cellphones and place them       7          MR. RAMSEY: I think we can skip those.
  8       away from the microphones as they can interfere      8       Q Do you have any questions about how this
  9       with the deposition audio. Audio and video           9   works today?
 10       recording will continue to take place unless        10       A Not yet.
 11       all parties agree to go off the record.             11       Q Just to refresh at least one thing, if you
 12           This is media unit one, day two of the          12   don't understand something in my question it's
 13   video recorded deposition of Lester Eber in the         13   important that you let me know because if you answer
 14   matter of Daniel Kleeberg et al. versus Lester Eber     14   my question I'm going to assume that you understood
 15   et al. filed in the United States District Court        15   it. Okay?
 16   Southern District of New York, Civil Action number      16       A Okay.
 17   16-cv-951 LAK. This deposition is being held at         17       Q And as I think you just recalled, it's
 18   Veritext, located at 1250 Broadway New York, New        18   also important to give verbal answer not just nods
 19   York. My name is Phil Glauberson from the firm          19   or uh-uh.
 20   Veritext and I am the videographer. The court           20       A Yes.
 21   reporter is AnnMarie Oakley from the firm Veritext.     21       Q How are you feeling today?
 22           I am not authorized to administer an oath.      22       A So far okay.
 23   I am not related to any party in this action nor am     23       Q Is there any reason why you would not be
 24   I financially interested in the outcome. Counsel        24   able to testify fully and truthfully today, such as
 25   and all present in the room, please, and everyone       25   being under the influence of medication or undue

                                                                                                2 (Pages 306 - 309)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 34 of 98


                                                     Page 330                                                    Page 332
  1                  L. EBER                                1                        L. EBER
  2       A Oh, in the back. Yes. It comes from him,        2        the last sentence of the first paragraph there is
  3   yes. He's the one who handled it.                     3        referring to a conversation between the author,
  4       Q So if you think you talked to him why           4        Michael Beamer, and Glenn Sturm and it says, quote,
  5   didn't he send this to you?                           5        "Glenn told me that he wanted to protect the loans
  6           MR. RAMSEY: Form.                             6        and guarantee that the Article 9 transfer was
  7       A I'm not the administrative person. I'm          7        somehow upset in the future." end quote. Do you see
  8   not the secretary there.                              8        that?
  9       Q Where are you referring to?                     9            A Yeah, Glenn told me. Yes.
 10       A There weren't any employees there. It was      10            Q Do you recall why Glenn Sturm was
 11   just -- Wendy was the only one that could -- that    11        concerned about the Article 9 transfer being upset
 12   was there. We had no secretaries, no people to do    12        in the future?
 13   anything.                                            13               MR. RAMSEY: Form.
 14       Q I'm asking what company you're referring       14            A I think Glenn was a very intelligent man.
 15   to.                                                  15        We relied on him for his legal advice and he just
 16       A Well, with anything that would have            16        wanted to protect us to the best of his ability or
 17   involved getting a security for the loans.           17        protect me.
 18       Q So you can't say which entity you're           18            Q Did you discuss with him the possibility
 19   referring to that Wendy was doing the secretarial    19        that the Article 9 transfer might be upset in the
 20   work for?                                            20        future?
 21           MR. RAMSEY: Form.                            21            A No.
 22       A I could not -- I would not remember that       22            Q Did you discuss that with Wendy.
 23   because there were so many there and I wouldn't want 23            A I don't remember any kind of discussion.
 24   to pin it down to one and say it wasn't another one. 24        The whole discussion was to protect the loans that I
 25   I can't. To the best of my recollection I can't      25        had given the company.
                                                     Page 331                                                    Page 333
  1                   L. EBER                                    1                   L. EBER
  2   give you a definite one that she was working for.          2      Q And as you sit here today do you recall
  3       Q Now, this memo is also sent to Glenn                 3   any loans that you had given in to any Eber Brothers
  4   Sturm. We discussed him before but was Glenn Sturm         4   company that had not be assigned to Alex Bay by you
  5   ever your personal attorney?                               5   earlier in the year in 2012?
  6       A Not my personal attorney, no. Yeah, well             6      A I don't remember.
  7   he did some work for me personally but he did              7      Q When is the last time that you spoke to
  8   corporate work for us to.                                  8   Glenn Sturm?
  9       Q What work did he do for you personally?              9      A Could be a year or two or a year ago or
 10       A Well, I think after I would ask him                 10   more.
 11   questions. He was a lawyer and he would give me           11      Q Did you discuss this case with him?
 12   legal advice.                                             12      A The man has been very sick. I have not
 13       Q Did you ever pay him for that advice?               13   talked to him.
 14       A I personally don't remember paying him.             14      Q He's had cancer; correct? Is that yes?
 15       Q Who paid Glenn Sturm for his services?              15      A Yes.
 16       A I don't remember who.                               16      Q But he's had cancer since you've known
 17       Q Beside yourself individually -- well,               17   him; correct?
 18   let's step back. Can you give any specific examples       18      A Yes.
 19   of a transaction or document where Glenn Sturm gave       19      Q Is it your understanding that the cancer
 20   you advice as your personal lawyer?                       20   has gotten worse recently?
 21       A I don't remember.                                   21      A Yes.
 22       Q Did you ever sign an engagement agreement           22      Q Do you know, did he move out of his home?
 23   with Glenn Sturm?                                         23      A I don't know.
 24       A I don't remember doing that.                        24      Q Was Glenn Sturm the first person to
 25       Q Did you ever -- just looking at this memo,          25   suggest to you that you should secure the loans that

                                                                                                  8 (Pages 330 - 333)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 35 of 98


                                                 Page 334                                                     Page 336
  1                   L. EBER                                1                  L. EBER
  2   you made to the company?                               2      Q Why did you want Mike Gumaer to look over
  3          MR. RAMSEY: Form.                               3   these documents and give you comments?
  4       A I don't remember but be did say that to          4      A After talking to Mike as my counsel that I
  5   me.                                                    5   thought was the prudent thing to do.
  6       Q Having had the chance to review the              6      Q So as of March 2010 was it your belief
  7   document that you did does that refresh your           7   that Mike Gumaer was still representing you as your
  8   recollection that it was Glenn Sturm's law firm,       8   personal attorney?
  9   Nelson Mullins, that drafted the original security     9      A Yes.
 10   agreement that you signed in 2010?                    10      Q At what point did Mike Gumaer stop being
 11       A It could have been. You have it there and       11   your personal attorney?
 12   I read it. I believe that they did it.                12      A He didn't.
 13       Q And you previously testified that you           13          MR. CALIHAN: He's not representing him
 14   thought Pat Dalton had drafted the security           14      today.
 15   agreement so you would now conceive that was an       15      Q When you met is that -- it is your belief
 16   incorrect recollection?                               16   that he continued to be your personal attorney until
 17          MR. RAMSEY: Form.                              17   the day he died; is that right?
 18       A I don't remember saying that about Pat          18      A Yes.
 19   Dalton. You might have some records that show that    19      Q When did he first become your personal
 20   but it could have been. Dalton could have been the    20   attorney?
 21   first one too, I mean before Glenn --                 21      A 1970, July of 1970.
 22          MR. RAMSEY: Just what you recollect.           22      Q At that time did you have any sort of a
 23       Don't assume.                                     23   documentation of that representation?
 24          MR. BROOK: This one marked as Plaintiff's      24      A No.
 25       Exhibit 99 bears Bates numbers EB714 through      25      Q Do you recall any documentation of Mike
                                                 Page 335                                                     Page 337
  1                   L. EBER                               1                   L. EBER
  2      728. It's an email and one of the attachments.     2    Gumaer's agreement to be your personal attorney?
  3      The other attachments do not appear to have        3       A No.
  4      been produced.                                     4       Q You don't recall the January 2001 letter
  5          (EB714 to EB728 was marked as                  5    that you signed that we looked at last time?
  6          Plaintiff's Exhibit 99 for                     6       A If that's what it was, but you asked me
  7          identification.)                               7    when he started as my personal attorney, it's when
  8      Q Do you recognize this document?                  8    my father passed away in July of 1970.
  9      A This was sent to me care of my secretary.        9       Q Did you ever pay Mike Gumaer for his
 10      Q So copied to you?                               10    services as your personal attorney yourself?
 11      A Copied to me, yeah.                             11       A Not personally, no.
 12      Q And it was being sent to Mike Gumaer?           12       Q How was he's compensated for those
 13      A Yeah. Yes.                                      13    services?
 14      Q And the attachment that's there that is a       14       A The company usually paid him.
 15   draft of the 2010 security agreement that was not    15       Q In what capacity was he being paid?
 16   yet signed; correct?                                 16           MR. RAMSEY: Form.
 17      A That is correct.                                17       A As counsel to the company, advising them
 18      Q Why were you -- in the email sent by your       18    on legal questions.
 19   assistant says, "I have attached some documents that 19       Q Was he also paid after the year 2000 when
 20   Mr. Eber would like you to look over and is asking   20    he resigned from Nixon Peabody through director
 21   for your comments. He's is mailing each of the       21    fees?
 22   three documents plus a letter all attached to each,  22       A Yes.
 23   Sally Kleeberg and Audrey Hays. Also attached is a 23         Q So that director fee encompassed his legal
 24   personal letter to Sally." Do you see that?          24    advice for you; is that correct?
 25      A Yes.                                            25           MR. CALIHAN: Objection to form.

                                                                                               9 (Pages 334 - 337)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 36 of 98


                                                  Page 358                                                        Page 360
  1                   L. EBER                                 1                   L. EBER
  2        Q And do you see -- so this email is being         2   needed to be three directors of the company, Eber
  3   sent to Mike for his signature or March 12, 2012,       3   Brothers Wine & Liquor Corp.?
  4   and the consent form states that it's executed as of    4      A I never had that discussion.
  5   the blank day of February 2012. Do you see that,        5      Q Did you discuss with anyone besides Wendy
  6   comparing the last and the first page?                  6   and Mike Gumaer about having that third person serve
  7        A Yes.                                             7   as director Eber Brothers Wine & Liquor?
  8        Q Do you know why the consent form was being       8      A I don't remember.
  9   dated in February when it wasn't being sign or sent     9      Q Do you remember this document at all?
 10   to Mike Gumaer for signature until sometime in         10          MR. RAMSEY: The last page?
 11   March?                                                 11          MR. BROOK: The last page.
 12        A No.                                             12      A You know its been since, over nine years.
 13        Q Can you think of any reason why it would        13   I don't remember it but it's here, so it's here.
 14   be dated in February?                                  14      Q Do you see the first resolution there says
 15           MR. RAMSEY: Form.                              15   that the resignation is accepted and approved
 16        A No.                                             16   effective February 1, 2012. Do you see that?
 17        Q Looking at the bottom of the first page,        17      A Yes.
 18   it's an email from Wendy to someone named Melinda      18      Q How was that date selected?
 19   Parker copying you stating, "Melinda, Can you,         19      A I don't remember.
 20   please, substitute my name for Elliot Gumaer as        20      Q This is Exhibit 104, Bates EB31202. It's
 21   president since I will be replacing Lester as          21   a chain of emails between you, Wendy and Mike
 22   president." Do you see?                                22   Gumaer. Do you see that?
 23        A Yes.                                            23          (EB31202 was marked as
 24        Q Does that fresh your recollection as when       24          Plaintiff's Exhibit 104 for
 25   the decision was made for Wendy to be your             25          identification.)
                                                  Page 359                                                        Page 361
  1                  L. EBER                                  1                 L. EBER
  2   replacement?                                            2       A Yes.
  3       A No.                                               3       Q And these are on January 10, 2013, subject
  4       Q Did you have a say in who replaced you as         4   Alan Eber trust.
  5   president of Eber Brothers Wine and Liquor Corp.?       5       A Yes.
  6          MR. RAMSEY: Form.                                6       Q I want to look at the second email first
  7       A I don't remember.                                 7   the one from Wendy where she is referring to the
  8       Q Did you resign as just president or also          8   December 2012 statement for the Alan Eber trust
  9   as director of Eber Brothers Wine and Liquor Corp.?     9   deposition by Canandaigua Bank and it says, quote,
 10       A I think it could have been just president.       10   "It values Eber Brothers stock at approximately
 11   I don't remember if it was both.                       11   $655,000. It should be zero per our conversation in
 12       Q So if you look at the last page of this          12   January with Rick Hawks." Do you see that?
 13   document it says that you're resigning as director     13       A Yes.
 14   and president. Do you see that?                        14       Q And in your email and response you said,
 15       A Yes.                                             15   "Mike, I think you and I should get Rick on the
 16       Q And is it your recollection that that was        16   phone to discuss this with him. This was supposed
 17   changed prior to being signed so that you only         17   to have been done." Do you see?
 18   resigned as president?                                 18       A Yes.
 19          MR. RAMSEY: Form.                               19       Q What did you mean by that?
 20       A I resigned as both of them. That's what          20       A That it should have been valued at zero.
 21   it says. That's what I did.                            21   That was a mistake for 655,000.
 22       Q When did you become a director of Eber           22       Q Why was it that you believe the stock
 23   Brothers Wine and Liquor Corp. again?                  23   should be valued at zero?
 24       A I don't remember the exact date.                 24       A Because it had no assets. There wasn't
 25       Q Did you have an understanding that there         25   any business.

                                                                                                15 (Pages 358 - 361)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 37 of 98


                                                  Page 362                                                       Page 364
  1                   L. EBER                                 1                  L. EBER
  2      Q And why was that?                                  2   Brothers Wine & Liquor Corp. to Canandaigua National
  3      A The company was -- had been consolidated           3   Bank?
  4   and out of business.                                    4      A Yes, we had.
  5      Q Are you referring to the --                        5      Q When did you do that?
  6      A Eber Brothers.                                     6      A I don't remember.
  7      Q Eber Metro had been transferred to Alex            7      Q Had you told Canandaigua National Bank
  8   Bay?                                                    8   that you thought that the Eber Brothers stock
  9          MR. RAMSEY: Form.                                9   valuation was questionable in light of the debts?
 10      A I'm not referring to that. I'm referring,         10          MR. RAMSEY: Form.
 11   there were no assets in the company so there was       11      A I would have but I wasn't talking to them
 12   nothing in Eber Brothers.                              12   but I would have said that.
 13      Q What was the last asset that Eber Brothers        13      Q Why did you say you would have said that?
 14   had that you can recall?                               14      A Because it's the facts.
 15      A It probably was Eber Connecticut.                 15      Q But you don't remember doing it; correct?
 16      Q Through Eber Metro; correct?                      16          MR. RAMSEY: Form.
 17      A Yes.                                              17      A You can say whatever you wants I --
 18      Q Is this the first -- January 2013, is that        18      Q Well, I'm asking you, you don't remember
 19   the first time you recall having a discussion with     19   doing that, do you?
 20   anyone about the valuation of Eber Brothers stock on   20      A I don't remember not doing it. I don't
 21   the trust statements being inaccurate?                 21   remember.
 22      A I don't remember.                                 22      Q Okay. So just to we're clear, you don't
 23      Q So prior to the transfer of Eber                  23   remember ever telling Canandaigua National Bank
 24   Connecticut out of Eber Brothers, was it your belief   24   about the debts of Eber Brothers Wine & Liquor Corp.
 25   that the value of Eber Brothers stock was              25   possibly affecting the value of the Eber Brothers &
                                                  Page 363                                                       Page 365
  1                  L. EBER                                  1                   L. EBER
  2   approximately $655,000?                                 2   Co. stock --
  3       A I don't remember.                                 3           MR. RAMSEY: Form.
  4       Q Did you think that the Eber Brothers stock        4       A You're putting word into my mouth. You're
  5   had any value before Eber Connecticut was transfer      5   making up words that I did not say. I said I don't
  6   to Alex Bay?                                            6   remember.
  7         MR. RAMSEY: Form.                                 7           MR. RAMSEY: I think we established what
  8       A I think with all the debts I think it was         8       didn't happen so move on.
  9   questionable whether there was any value to it          9       Q Do you recall ever having -- when is the
 10   because of the monies that were owed.                  10   first time you recall trying to having a formal
 11       Q Which debts are you referring to?                11   valuation done of Eber Brothers Wine & Liquor Corp.
 12       A Well, the debts of Eber Brothers, the            12   or Eber Brothers & Co. Inc.?
 13   Teamsters Pension Plan, the public PBGC and            13       A I don't remember.
 14   Vendersen, it's a real estate company.                 14       Q How did Canandaigua National Bank, how did
 15       Q And also there was debt to Harris Beach;         15   the trust statements that it was issuing come to
 16   correct?                                               16   have the number $655,000 for the Eber Brothers & Co.
 17       A Yes.                                             17   stock?
 18       Q Any other debts?                                 18       A I don't know.
 19       A There were others, I can't remember them         19       Q Would you have you been the source of that
 20   all. There were a lot of them.                         20   information?
 21       Q And you're referring to debts that were          21           MR. RAMSEY: Form.
 22   owed by Eber Brothers Wine & Liquor Corp. or is it     22       A No.
 23   another entity?                                        23       Q Why did you say that?
 24       A I think Eber Brothers Wine & Liquor.             24       A Because I don't know where it came from.
 25       Q Had you disclosed the debts of Eber              25       Q I'm asking you, could it have been from

                                                                                                16 (Pages 362 - 365)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 38 of 98


                                                Page 394                                                   Page 396
  1                  L. EBER                                1                L. EBER
  2          MR. RAMSEY: The question is: Do you have       2       A No.
  3       any reason to believe that Wendy saw a copy of    3       Q Were the bylaws every amended after you
  4       your will.                                        4   became involved in the business?
  5       A No.                                             5       A I don't know.
  6       Q Is David Eber involved in the wine and          6       Q Do you have a copy of the bylaws?
  7   liquor business?                                      7       A No.
  8       A Yes.                                            8       Q Where was a copy of the bylaws maintained?
  9       Q How so?                                         9       A Corporate offices.
 10       A He's an importer.                              10       Q Did you ever give a copy of the bylaws to
 11       Q Who does he work for?                          11   Canandaigua National Bank?
 12       A Himself.                                       12       A I did not.
 13       Q Has he worked for Southern Wine & Spirits      13       Q Did you ever discuss the bylaws with
 14   at any point in time?                                14   anyone from Canandaigua National Bank?
 15       A Yes.                                           15       A No.
 16       Q When was that?                                 16       Q To your knowledge did anyone else from
 17       A After we went out of business.                 17   Eber Brothers do so?
 18       Q How long did he work for Southern Wine &       18       A I do not know.
 19   Spirits?                                             19       Q I want to draw your attention to page 11
 20       A I don't remember.                              20   of this Exhibit 108, Article 12, transfer
 21       Q Did you help him get that job?                 21   restriction. Do you see that?
 22       A I believe so. I don't remember. I think        22       A Yes.
 23   he got it himself. He applied there and they hired   23       Q Are you familiar with this provision or of
 24   him.                                                 24   the bylaws?
 25       Q Did he ever work from Eber Brothers?           25       A I don't remember it.
                                                Page 395                                                   Page 397
  1                  L. EBER                                1                  L. EBER
  2      A Yes.                                             2      Q Do you recall ever discussing this
  3      Q What was his position?                           3   provision of the bylaws with anyone else?
  4      A He had a variety of positions. He had            4      A I don't remember.
  5   management positions in different areas.              5      Q What is your understanding of the purpose
  6      Q Are you familiar with the bylaws of Eber         6   of Article 12 of the bylaws?
  7   Brothers Wine & Liquor Corp.?                         7         MR. RAMSEY: Form.
  8      A I have read them.                                8      A I believe it's to transfer -- how the
  9         MR. BROOK: This is marked Exhibit 108, it       9   stock would be transferred. That's what it says.
 10      was a document that was produced as the bylaws    10      Q Why was this put into the bylaws?
 11      of Eber Brothers Wine & Liquor Corporation.       11      A I don't know.
 12      The Bates number is EB22533 through 544.          12      Q To your knowledge has this provision of
 13         (EB22533 to EB22544 was marked                 13   the bylaws ever been enforced?
 14         as Plaintiff's Exhibit 108 for                 14      A I don't remember.
 15         identification.)                               15      Q We're looking at the bylaws of Eber
 16      Q Do you recognize this?                          16   Brothers Wine & Liquor Corp. have you seen the
 17      A I haven't seen it in years.                     17   bylaws of Eber Brothers & Co. Inc.?
 18      Q When is the last time that you recall           18      A Possibly I have seen them over the years.
 19   seeing the bylaws of Eber Brothers Wine & Liquor     19      Q Do you recall ever discussing those with
 20   Corp.?                                               20   anyone from CNB?
 21      A I don't remember.                               21      A No.
 22      Q Who drafted the bylaws?                         22      Q Do you recall giving a copy of this Eber
 23      A I do not know.                                  23   Brothers & Co. Inc. bylaws to CNB?
 24      Q Were you involved in the drafting of the        24      A No.
 25   bylaws?                                              25      Q Do you know whether the Eber Brothers &

                                                                                           24 (Pages 394 - 397)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 39 of 98


                                                  Page 434                                                       Page 436
  1                    L. EBER                                1                   L. EBER
  2           MR. RAMSEY: I'm reading this. I'm going         2   Brothers Wine & Liquor Corp. So we're talking
  3       to stipulate to withdraw. That doesn't make         3   roughly December, January, December 2011,
  4       sense. I will stipulate to withdraw that one.       4   January 2012. Are you with me? That's what we were
  5           MR. BROOK: He did sign this thing.              5   talking about?
  6           MR. RAMSEY: I understand. Whatever the          6      A Yes.
  7       change was, let's not go back in time but right     7      Q My question was: "Why did you not -- and
  8       now if it's going to short circuit we can agree     8   this is a typo. "Why did you not extend the
  9       that it didn't clarify it very well.                9   maturity date of your line of credit note rather
 10       Q Did you review this document, Exhibit 110        10   than begin foreclosure proceedings?" and your new
 11   and check it against the transcript for accuracy       11   answer to that is, "I consulted with my lawyers and
 12   before you signed it?                                  12   then decided to do so." So as before I would like
 13       A Yes, I did go with it with them but I            13   an answer to my actual question which is: Why
 14   don't remember. I just can't remember all those        14   didn't you extend the maturity date on the line of
 15   details.                                               15   credit here?
 16           MR. RAMSEY: All right you answered the         16      A I did consult with my lawyers but I don't
 17       question.                                          17   remember why I didn't do it.
 18       Q Was this another instance where you were         18      Q Isn't it true the reason you didn't
 19   given a document to sign by a lawyer and you signed    19   extended the maturity date on the line of credit
 20   it without reading it carefully?                       20   note was because you wanted to take control of the
 21           MR. RAMSEY: Form.                              21   company away from them?
 22       A No.                                              22           MR. RAMSEY: Form.
 23       Q Do you recall any other instance when you        23      A I don't remember why I didn't extend it.
 24   signed a document given to you by a lawyer without     24      Q Did you want to take personal control of
 25   reading it carefully besides the Affidavit that was    25   Eber Brothers operating assets away from the trust?
                                                  Page 435                                                       Page 437
  1                   L. EBER                                 1                  L. EBER
  2   prepare for you by Jerry?                               2          MR. RAMSEY: Form.
  3          MR. RAMSEY: Form.                                3      A I wanted to stop the company going into
  4      A That one was an exception but I don't              4   liquidation, and that's what would have happened if
  5   remember any others.                                    5   I had not given the money and support to the
  6      Q So, for example, with respect to the               6   company, and there wouldn't be a case even.
  7   answer, even though you didn't sign that document       7      Q So is it your testimony that if you had
  8   you knew if was important to make sure that that        8   extended the maturity date on your line of credit
  9   answer was correct and accurate?                        9   note that would have caused the company to go into
 10      A Yes.                                              10   liquidation?
 11      Q And you made sure it was so; correct?             11          MR. RAMSEY: Form.
 12          MR. RAMSEY: Form. He's not submitting           12      A I don't know. I made the decision at the
 13      the answer.                                         13   time. I don't remember why but my whole mission was
 14      Q All right. I want to turn now to the next         14   to keep the company out of liquidation, to keep it
 15   change that you made, page 241 of the last             15   alive.
 16   transcript. I asked you -- I will wait for you to      16      Q Did you want to prevent Eber Connecticut
 17   get there.                                             17   from being run for the benefit of Eber Brothers
 18      A 241?                                              18   pension plan?
 19      Q 241.                                              19          MR. RAMSEY: Form.
 20      A This goes up to 300.                              20      A I supported -- I gave up my pension of 1.5
 21      Q Bottom right, are you there?                      21   million to the PBGC to erase that benefit, to erase
 22      A Yes.                                              22   that debt and I was not personally liable to do it.
 23      Q So at that point I'm discussing your              23      Q They did sue Eber Connecticut before you
 24   decision to foreclose on the debt that was owed to     24   did that; correct?
 25   you by Eber Metro after it assumed the debt of Eber    25      A That is correct.

                                                                                               34 (Pages 434 - 437)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 40 of 98


                                                 Page 438                                                    Page 440
  1                   L. EBER                                1                   L. EBER
  2       Q So you said that you consulted with              2          MR. RAMSEY: Form.
  3   lawyers and then you acted, which lawyers did you      3       A CNB was very well protected by my personal
  4   consult with about whether to extend the line of       4   guarantee and the 500,000 and 120,000 in stock that
  5   credit note?                                           5   I left with them. I wasn't protected on anything.
  6       A I don't remember.                                6       Q Well, you were in control of the company
  7       Q So how did you know that you consulted           7   weren't you?
  8   with lawyers?                                          8       A The money I lent them, there was no
  9          MR. RAMSEY: Form.                               9   security. I had no protection on it. As a creditor
 10       A Because I would not sign a document unless      10   I would not have had any protection.
 11   I talked to legal counsel.                            11       Q Well, for several years you said that you
 12       Q So that's your standard practice; correct?      12   gave money to Eber Brothers without having any
 13       A Usually, there could be exceptions, but         13   security on it; right?
 14   usually.                                              14       A Yes.
 15       Q So do you know whether that was legal           15       Q Why did you suddenly change your mind?
 16   counsel for you personally or was that corporate      16          MR. RAMSEY: Form.
 17   counsel?                                              17       A On advice of counsel that's what I did.
 18       A I don't remember.                               18       Q And which counsel was that?
 19       Q Did you ever discuss whether to extend the      19       A I don't remember.
 20   line of credit note with Mike Gumaer?                 20       Q It was Glenn Sturm; correct?
 21       A I don't remember.                               21       A It could have been.
 22       Q You're aware that Glenn Sturm ended up          22       Q And Glenn Sturm then prepared a security
 23   providing promissory note to Eber Metro; correct?     23   agreement for you to sign in March 2010; correct?
 24       A Yes.                                            24       A If there's one that I signed he did.
 25       Q The maturity date on that was extended          25       Q What did Eber Brothers get out of giving
                                                 Page 439                                                    Page 441
  1                  L. EBER                                 1                  L. EBER
  2   twice; correct?                                        2   you security at that time?
  3      A I don't remember that.                            3          MR. RAMSEY: Form.
  4      Q And Eber Metro never tried to collect on          4      Q Was there any benefit to Eber Brothers for
  5   that, did it?                                          5   signing that security agreement with you then?
  6      A I really don't know about it. I shouldn't         6      A Benefit to Eber Brothers? Eber Brothers
  7   say. I do not remember it.                             7   kept -- I kept my loans and monies and more than I
  8      Q Is it fair to say that with respect to            8   had given them, kept the company alive.
  9   CNB, one of the things that you and Wendy tried to     9      Q But you already agreed to loan them money;
 10   do, for several years, was to get them to continue    10   correct?
 11   to extend their credit that they had given to you?    11      A I agreed to loan them money, yes.
 12      A Yes.                                             12      Q So if you already agreed to loan them
 13      Q Why was an extension of credit a good            13   money what new did the company get by agreeing to
 14   thing for the company?                                14   secure your loan?
 15      A Businesses need credit to buy product and        15      A I wouldn't of foreclosed. I didn't
 16   run, to make a payroll.                               16   foreclose on them at that time.
 17      Q So you didn't want them to foreclose on          17      Q So you believe that you could have
 18   the credit?                                           18   foreclosed on the loan in or around February or
 19      A That is correct.                                 19   March of 2010?
 20      Q Foreclose is a bad thing; right?                 20          MR. RAMSEY: Form.
 21          MR. RAMSEY: Form.                              21      A I don't have the dates but I could have
 22      A It would have liquidated the company.            22   foreclosed on the loans.
 23      Q So foreclosure on credit is a bad thing          23      Q Even though you don't have the dates, at
 24   when CNB does it. Why was foreclosure on a line of    24   the time that you sign the security agreement you
 25   credit when you did it a bad thing?                   25   believed that you could have foreclosed on the loan;

                                                                                             35 (Pages 438 - 441)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 41 of 98


                                                   Page 442                                                       Page 444
  1                 L. EBER                                    1                   L. EBER
  2   is that right?                                           2   PBGC took that away from me.
  3          MR. RAMSEY: Form.                                 3           MR. RAMSEY: Brian, I know we covered
  4       A I think the security agreement gave me             4       this.
  5   preference as a creditor, gave me comfort, as any        5           THE WITNESS: He goes over and over.
  6   good businessman would do.                               6       Q I'm transitioning to another topic here,
  7       Q Was there any benefit to the Eber                  7   but we discussed before that you were getting from
  8   Brothers -- I'm sorry. Withdrawn. Was there any          8   mid-2007 through 2012 $600,000 a year from Southern
  9   benefit to Eber Brothers Wine & Liquor Corp. as a        9   Wine and Spirits; correct?
 10   result of you foreclosing on the loan and taking        10       A Yes.
 11   over Eber Metro?                                        11       Q Now, if that $600,000 a year had been paid
 12          MR. RAMSEY: Form.                                12   to Eber Brothers Wine & liquor Corp. instead of to
 13       A Benefit?                                          13   you and then you just received your salary, maybe
 14       Q Yes.                                              14   with an increase in it, would Eber Brothers Wine &
 15       A Well, I think it's how you describe a             15   Liquor Corp. have needed any loans from you?
 16   benefit.                                                16           MR. RAMSEY: Form.
 17       Q How do you describe benefit?                      17       A Yes.
 18          MR. RAMSEY: Form.                                18       Q What is your basis for saying that?
 19       A Keeping the entity alive.                         19       A If you look, I put 7, 8million,
 20       Q Is taking away the only remaining asset to        20   $9 million.
 21   the company beneficial to the company, in your          21       Q Well --
 22   definition?                                             22       A But I worked for that money.
 23          MR. RAMSEY: Form.                                23       Q As of 2012, as of mid-2012 you put in
 24       A I did what any reasonable creditor would          24   according to your foreclosure action that you filed,
 25   do to protect my investment. The money that I           25   a little over $3 million and then with interest it
                                                   Page 443                                                       Page 445
  1                  L. EBER                                   1                  L. EBER
  2   loaned and put into the company that kept it afloat      2   was roughly $3,650,000. Does that sound about
  3   otherwise it would have been liquidated, the whole       3   right?
  4   system would have.                                       4      A I don't know. It could have been more
  5       Q So that's what a reasonable creditor would         5   with interest. I thought it was more but I would
  6   do, but why would a trustee allow that to happen?        6   have to check it.
  7           MR. RAMSEY: Form.                                7      Q And of that a lot of that was a loan that
  8       Q Did you think about it from that                   8   had been given in 2006; is that right?
  9   prospective at the time?                                 9      A I don't remember the dates of the loan.
 10           MR. RAMSEY: Form.                               10      Q Do you remember how much money you loaned
 11       A I discussed it with the other trust               11   to Eber Brothers between mid-2007 and mid-2012?
 12   people. They knew about it.                             12      A No.
 13       Q And so what was your understanding as to          13          MR. RAMSEY: Brian, unless you're
 14   why it was beneficial for the trust for you to          14      transitioning, we have done this. We have done
 15   foreclose on the loan?                                  15      Southern before. There's nothing new about
 16           MR. RAMSEY: Form.                               16      this or about Southern.
 17       A There wouldn't be a loan to foreclose on          17      Q With respect to the Southern transaction
 18   if I didn't come up with the money. There wouldn't      18   did you discuss -- let me step beck. You testified
 19   be anything. The whole Eber Brothers, Eber              19   before about your responsibilities was largely in
 20   Connecticut would all go away.                          20   governmental relations work; correct?
 21       Q Where did you get the money to loan to the        21      A That was the start of it.
 22   company?                                                22      Q Okay. Did have any experience with
 23       A Where did I get the money?                        23   government relations?
 24       Q Yes.                                              24      A Yes.
 25       A I gave up 1.5 million in my pension plan,         25      Q How did you get that experience?

                                                                                                 36 (Pages 442 - 445)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 42 of 98


                                                     Page 446                                                    Page 448
  1                   L. EBER                                    1                   L. EBER
  2      A From working over the years in the                    2      Q Do you know who David Dean is?
  3   legis -- with the -- we're regulated by the laws in        3      A Yes.
  4   Albany and federally.                                      4      Q Who is he?
  5      Q Who was paying your salary during that                5      A He was the chief financial officer of
  6   time?                                                      6   Slocum.
  7      A Eber Brothers.                                        7      Q Did he continue working with Slocum after
  8      Q Eber Brothers Wine & Liquor Corp?                     8   Eber Brothers acquired it?
  9      A Yes.                                                  9      A Short period of time.
 10      Q So other than your experience from working           10      Q So this letter it says, it's a letter from
 11   with Eber Brothers Wine & Liquor Corp. did you have       11   David Dean to John Ryan saying, "Enclosed, please,
 12   any other way in which you acquired experience that       12   find the due diligence binder responding to your
 13   was relevant to your work with Southern?                  13   recent information request." Do you know what the
 14      A Yeah. I had taken courses, my education.             14   due diligence binder is?
 15      Q When was that?                                       15      A I have an idea.
 16      A Well, I went after college and I worked.             16      Q What is your idea?
 17   I worked for the company but I had extra time. I          17      A After they done an audit of the company
 18   got into governmental affairs.                            18   what it shows.
 19      Q Did you ever think about whether your                19      Q So is it fair to say that this was
 20   consulting agreement with Southern was taking             20   documentation that was relevant to whether Eber
 21   anything away from Eber Brothers Wine & Liquor            21   Brothers would acquire Slocum & Sons and if so at
 22   Corp.?                                                    22   what price?
 23          MR. RAMSEY: Form.                                  23      A It was something that they looked at but I
 24      A No.                                                  24   don't think it determined the price.
 25          MR. RAMSEY: Brian, you already asked               25      Q What did determine the price of Slocum &
                                                     Page 447                                                    Page 449
  1                    L. EBER                                   1                   L. EBER
  2       these questions.                                       2   Sons?
  3          MR. BROOK: I don't know if I asked that.            3       A What someone would pay for it.
  4          MR. RAMSEY: Southern was covered in                 4       Q So the financials didn't have any impact
  5       depth.                                                 5   on that; is that right?
  6          MR. BROOK: Let's change the topic. Let's            6       A It's something but the important thing is
  7       mark this at Exhibit 111. So we're clear at            7   what a willing buyer will pay to buy a company.
  8       the outset, the topic was covered but a                8       Q How did you determine that?
  9       document has not yet been produced. Exhibit            9       A What the market would -- I did not do this
 10       111 bears Bates numbers 33279 through 300.            10   but it was what the market could pay in the
 11          (EB33279 to EB33300 was marked                     11   competitive bidding and how Strategic it was to Eber
 12          as Plaintiff's Exhibit 111 for                     12   Brothers in New York.
 13          identification.)                                   13       Q All right. So were you involved in
 14       Q This is an excerpt to a larger file that            14   setting the price to pay?
 15   followed the cover letter. Do you recognize this at       15       A I was aware of some of it but I couldn't
 16   all?                                                      16   say I was directly involved in the whole deal.
 17       A I don't remember it.                                17       Q Who was involved in determining what price
 18       Q Do you know who John Ryan is?                       18   Eber Brothers would pay from Slocum & Sons?
 19       A Yes.                                                19       A Probably John Ryan and Pat Dalton.
 20       Q He was their chief financial officer;               20       Q Did you have any input on that?
 21   correct?                                                  21       A Yeah, I had input, and that it was
 22       A Yes.                                                22   strategically, not on the price, but it was
 23       Q This is a letter dated November 17, 2004            23   strategically important to the welfare of New York
 24   from David Dean.                                          24   that we buy this company as opposed to a competitor
 25       A Yes.                                                25   who would take the lines away from us in New York.

                                                                                                 37 (Pages 446 - 449)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                        516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 43 of 98



                                                                   Page 1

 1
 2      UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
 3      Civil Action No.:       16-cv-951 (LAK)
        ---------------------------------------------x
 4
 5      DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
 6
 7                                         Plaintiff,
 8                      -against-
 9
10      LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER,
        LLC; CANANDAIGUA NATIONAL CORPORATION d/b/a
11      CANANDAIGUA NATIONAL BANK & TRUST; ELLIOT
        W. GUMAER, JR.; EBER BROS. & CO., INC., EBER
12      BROTHERS WINE AND LIQUOR CORPORATION;
        BROS. WINE AND LIQUOR METRO, INC.,
13      EBER-CONNECTICUT, LLC; and WENDY EBER,
14                                           Defendants.
15      -----------------------------------------x
16                                   1250 Broadway
17                                   New York, New York 10001
18                                   February 28, 2019
19                                   9:45 a.m.
20
21             EXAMINATION BEFORE TRIAL OF WENDY EBER, held at
22      the above-mentioned time and place before ANNMARIE
23      OAKLEY, a Notary Public of the State of New York.
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 44 of 98


                                                               Page 2                                                          Page 4
  1                                                                      1                   W. EBER
  2          APPEARANCES
  3                                                                      2          VIDEOGRAPHER: Good morning. Here begins
  4 BROOK & ASSOCIATES PLLC                                              3   the video recorded testimony of Wendy Eber taken by
    Attorneys for Plaintiffs
  5       100 Church Street, 8th Floor                                   4   the plaintiffs in the matter or Daniel Kleeberg et
          New York, New York 10007                                       5   al plaintiffs versus Lester Eber et al defendants,
  6
  7 BY:     BRIAN BROOK, ESQ.
                                                                         6   index number 16-cv-9517 (LAK) in the United States
  8                                                                      7   District Court Southern District of New York. This
  9 UNDERBERG & KESSLER LLP
                                                                         8   deposition is proceeding at Veritext Legal Solution
    Attorneys for Defendants
 10 LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER, LLC;                    9   1250 Broadway, Suite 2400, New York, New York
    EBER BROTHERS & CO., INC; EBER BROS. WINE AND LIQUOR                10   10001, on Thursday February 28, 2019 at
 11 CORPORATION; EBER BROS. WINE AND LIQUOR METRO, INC.,
    EBER-CONNECTICUT, LLC; and WENDY EBER                               11   approximately 9:46.
 12       50 Fountain Plaza                                             12          My name is Howard Brodsky and I'm a legal
          Buffalo, New York 14202
 13                                                                     13   video specialist in association with Veritext Legal
    BY:     COLIN RAMSEY, ESQ.                                          14   Solutions with offices located in New York, New
 14
 15 JOHN HERBERT, ESQ. (Telephonically)
                                                                        15   York. The court reporter is AnnMarie Oakley in
    Attorneys for Defendants                                            16   association with Veritext. Will counsel, please,
 16 LESTER EBER and WENDY EBER
                                                                        17   state their appearances for the record.
          PO Box 1031
 17       Tiburone, California 94920                                    18          MR. BROOK: Brian Brook of Brook &
 18                                                                     19       Associates, PLLC, for the plaintiffs.
 19 CALIHAN LAW PLLC
    Attorneys for Defendant                                             20          MR. RAMSEY: Colin Ramsey from Underberg &
 20 THE ESTATE OF ELLIOT W. GUMAER                                      21       Kessler for the Eber defendants.
          16 Main Street
 21       Rochester, New York 14614                                     22          MR. CALIHAN: Rob Calihan from Calihan
 22 BY:     ROBERT B. CALIHAN, ESQ.                                     23       Law on behalf of the estate of Mike Gumaer.
 23
 24 Also present: Howard Brodsky, videographer
                                                                        24          VIDEOGRAPHER: Will remote counsel,
 25                                                                     25       please, state his appearance.
                                                               Page 3                                                          Page 5
  1                                                                      1                  W. EBER
  2           STIPULATIONS                                               2         MR. HERBERT: John Herbert for Wendy and
  3        IT IS HEREBY STIPULATED AND AGREED, by and                    3      Lester Eber.
  4 among counsel for the respective parties hereto,                     4         THE FOREMAN: Will the court reporter,
  5 that the filing, sealing and certification of the                    5      please, swear in the witness.
  6 within deposition shall be and the same are waived;                  6   W E N D Y E B E R, having first been duly sworn by
  7                                                                      7   a Notary Public of the State of New York, was
  8        IT IS FURTHER STIPULATED AND AGREED that                      8   examined and testified as follows:
  9 all objections, except as to the form of the                         9   EXAMINATION BY MR. BROOK:
 10 question, shall be reserved to the time of trial;                   10      Q Would you state your name for the record,
 11                                                                     11   please.
 12        IT IS FURTHER STIPULATED AND AGREED that                     12      A Wendy Eber.
 13 the within deposition may be signed before a Notary                 13      Q Would you state your address for the
 14 Public with the same force and effect as if signed                  14   record, please.
 15 and sworn to before the court.                                      15      A 201 East 80th Street, Apartment 21A, New
 16                                                                     16   York, New York 10075.
 17           *       *       *                                         17         MR. RAMSEY: Like yesterday we're going to
 18                                                                     18      read and sign.
 19                                                                     19      Q Good morning, Ms. Eber.
 20                                                                     20      A Good morning.
 21                                                                     21      Q Because we have done this a couple of
 22                                                                     22   times with the 30(b)6 depositions I'm going to
 23                                                                     23   presume that you know how this works but if you have
 24                                                                     24   any questions, please, let me know. I'm going to
 25                                                                     25   use the same general definitions as before in terms

                                                                                                                   2 (Pages 2 - 5)
                                                         Veritext Legal Solutions
212-267-6868                                               www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 45 of 98


                                                      Page 42                                                     Page 44
  1                W. EBER                                       1                  W. EBER
  2       Q Yes.                                                 2       A It could have been the Teamsters.
  3       A Yes.                                                 3       Q Could it have been PBGC?
  4       Q When did that occur, the negotiation?                4       A No.
  5       A I don't remember. What year is this?                 5       Q Why do you say that?
  6       Q Again, your email is dated June 2011.                6       A This isn't something that I recall giving
  7       A I know he claimed he had another offer               7   to the PBGC.
  8   from another company so I don't remember the               8       Q Do you recall giving a presentation to the
  9   details.                                                   9   Teamsters in or about December 2011?
 10       Q In the notes on the right of that table it          10       A I did meet with them a couple of times.
 11   says, "John Slocum has an employment contract which       11   This could have been to maybe a bank too, trying to
 12   expires in January 2012." Do you see that?                12   get a loan from a bank.
 13       A Yes.                                                13       Q Who prepared this presentation?
 14       Q When was that employment contract executed          14       A I believe I did.
 15   to the best of your recollection?                         15       Q Did anyone assist you in preparing the
 16       A I don't know if I was involved at the               16   presentation?
 17   time. I did note when I was reading the merger            17       A I don't remember. It may have been to a
 18   document there were a lot of contracts in there. He       18   bank. I'm not sure.
 19   may have had one at the time, but I wasn't involved       19       Q In terms of, you know, the date of
 20   in his contract.                                          20   December 29th of 2017 that's printed on this there
 21          THE WITNESS: Can we take a break.                  21   is -- I got some questions in terms of just how
 22          MR. BROOK: Sure.                                   22   documents were generally were prepared for
 23          VIDEOGRAPHER: The time is 10:52. We're             23   production in this case, because that date is after
 24       off the record.                                       24   this lawsuit was filed; correct?
 25          VIDEOGRAPHER: Time is 11:04. We are on             25       A Yes.
                                                      Page 43                                                     Page 45
  1                  W. EBER                                     1                  W. EBER
  2      the record.                                             2       Q Who was involved in reviewing documents
  3         MR. BROOK: All right. Go to another                  3   that were on computers for Slocum and Sons in order
  4      exhibit now. This one is being marked as                4   to respond to document requests in this case?
  5      Exhibit 69. It bears Bates EB31025 through              5       A Me.
  6      034.                                                    6       Q Anyone else?
  7         (Ten-page document was marked                        7       A No.
  8         as Plaintiff's Exhibit 69 for                        8       Q So do you recall opening up Microsoft Word
  9         identification.)                                     9   and Microsoft Power Point files and printing those
 10      Q Do you recognize this document?                      10   out?
 11         (Witness reviewing document.)                       11       A Yeah, I did print out or send them to Paul
 12      A Sort of. I'm confused by this date,                  12   electronically, our lawyer electronically, yes.
 13   12/29/2017.                                               13       Q And when you searched for emails did you
 14      Q So according to the first page where it              14   follow the same process of either forwarding the
 15   say Slocum and Sons December 2011 in the middle and       15   email or printing them?
 16   the bottom left it says 12/29/17.                         16       A Yes.
 17      A Yes.                                                 17       Q How did you decide whether to print an
 18      Q Is that the date when you printed this               18   email or to forward it?
 19   document perhaps from Microsoft Power Point?              19       A I don't recall individual things.
 20      A I don't remember. I believe it was                   20       Q When you saw emails with attachments did
 21   created December 12, 2011.                                21   you print out the attachments as well?
 22      Q Was it a presentation that was given on              22       A I believe I did. I believe I did, yes,
 23   December 12, 2011?                                        23   but I don't know if I did everyone but I believe so.
 24      A I believe so, yes.                                   24       Q Prior to this litigation was it your
 25      Q What was the presentation given to?                  25   practice to regularly print out emails that you sent

                                                                                                    12 (Pages 42 - 45)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 46 of 98


                                                   Page 46                                                       Page 48
  1                W. EBER                                  1                    W. EBER
  2   or received?                                          2     wendyefry@Gmail.com.
  3       A Sorry?                                          3        Q Why did you start that account?
  4       Q Before getting involved in with litigation      4        A I got married and I, you know, thought it
  5   and having to look for documents was it your          5     would be nice. Sometimes I go by Fry socially
  6   practice just in terms of your day-to-day operation   6     because of my husband.
  7   of the business to print out emails that you sent or  7        Q Did you legally change your name to Fry?
  8   received?                                             8        A My driver's license says Wendy Eber.
  9       A You know, I printed out some emails, yes,       9        Q When you filed for your marriage license
 10   if they were, I thought something that I thought was 10     did you request to change your name with the state?
 11   important or that I wanted to remember to do         11        A Yes.
 12   something I would at times print the email.          12        Q What is your legal name as a result of
 13       Q What did you do with the emails that you       13     that?
 14   printed out during the regular course of business    14        A Wendy Fry.
 15   after you printed them, meaning what you did with    15        Q And what is your middle name or initial?
 16   the hard copies?                                     16        A P.
 17       A It depends, sometimes I file them              17        Q Do you ever use your nyc.rr.com email
 18   sometimes left them on my desk, sometimes I did      18     account to communicate with individuals relating to
 19   whatever I needed to do with them and I throw them 19       the Eber businesses?
 20   in the garbage. It depends on what the email was.    20        A No.
 21       Q Did you have any particular practice or        21        Q Do you use the nyc.rr.com account to
 22   routine when it came to organizing your email inbox? 22     communicate with Lester?
 23       A No.                                            23        A I don't recall. I may have used it but
 24       Q Did you regularly delete emails that you       24     not typically.
 25   received?                                            25        Q Have you used the Gmail account to
                                                   Page 47                                                       Page 49
  1                   W. EBER                                 1                  W. EBER
  2       A I did delete emails.                              2   communicate with Lester?
  3       Q Did you also save emails in some way such         3       A I don't recall.
  4   as through an archive or folder system?                 4       Q Have you used the Gmail account to
  5       A No, not really. No.                               5   communicate with anyone related to the Eber
  6       Q What email service did you use? Was it            6   businesses?
  7   Microsoft Outlook?                                      7       A No.
  8       A Yes.                                              8       Q In responding to Discovery requests in his
  9       Q Did you use Microsoft Outlook at all times        9   case did you search your nyc.rr.com email account?
 10   since 2008?                                            10       A No.
 11       A Yes.                                             11       Q Did you search your Gmail account?
 12       Q Did you use Microsoft Outlook for both           12       A No.
 13   business and personal accounts or only business        13       Q Why not?
 14   accounts?                                              14       A I don't use that typically to communicate
 15       A I have a Gmail account but I have Outlook        15   with people from work, for work related things.
 16   for work.                                              16       Q But when you responded to my questions a
 17       Q Since about 2008, I just want to focus on        17   moment ago you weren't sure if you communicated with
 18   the time period from 2008 forward. Please, tell me     18   Lester using those accounts; correct?
 19   all the different email addresses that you have used   19         MR. RAMSEY: Form.
 20   to send or receive email whether for business or       20       A I don't typically communicate with Lester
 21   personal reasons.                                      21   with my -- if I'm communicating with Lester it's for
 22       A From 2008 I have my work email which is          22   work. It's with my work account. If maybe my
 23   weber@slocumandsons.com and then I have an email       23   mother emails my father and I'm on it with him about
 24   address weber4@nyc.rr.com and then I have a Gmail      24   a family thing it might be on another account but
 25   account which I started in 2013, or something. It's    25   typically I communicate with Lester about work

                                                                                                  13 (Pages 46 - 49)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 47 of 98


                                                       Page 50                                                        Page 52
  1                   W. EBER                                     1                  W. EBER
  2   related thing with my work account.                         2      Q What is your understanding as to when
  3       Q And you're -- how confident are you about             3   Lester had that conversation with him?
  4   the fact that you probably have not communicated            4      A When?
  5   with Lester through your personal email accounts at         5      Q Yes.
  6   any point since 2008?                                       6      A My understanding was that, um, Dan
  7          MR. RAMSEY: Form.                                    7   Kleeberg had a conversation with Mark Stein and Mark
  8       A What?                                                 8   Stein said he had learned about the Article 9 sale
  9       Q Are you saying that you remember that you             9   and that he told Danny about it and then Danny told
 10   didn't communicate with Lester using your personal         10   Lester about it and then Lester told me about his
 11   account at that time?                                      11   conversation with Danny.
 12          MR. RAMSEY: Form.                                   12      Q What did Lester tell you about that
 13       A I don't typically use -- if I'm going to             13   conversation?
 14   communicate with Lester I usually talk to him. It's        14      A I believe it was before Sally died.
 15   usually a conversation. I call him all the time. I         15      Q What do you recall Lester telling you
 16   call him a couple of times a day or we talk by phone       16   about what Dan said in response to him informing him
 17   or I see him in the office. You know, that's how I         17   about the transaction?
 18   communicate with Lester.                                   18      A Danny was well aware of the monies that
 19       Q Have any of your friends or family members           19   Lester had been lending into the company and
 20   who are not parties to this lawsuit communicated           20   understood all these third-party creditors,
 21   with you about this lawsuit or the issues in it?           21   specifically the PBGC.
 22       A I have spoken to my mother, yes.                     22      Q Just let me clarify. You're talking about
 23       Q What did you and your mother discuss about           23   what Lester told you Dan had said at the time? I'm
 24   this lawsuit?                                              24   not asking what you think Dan would do. I'm asking
 25       A Not a lot of details, just it's more her             25   you specifically what you recall Lester telling you
                                                       Page 51                                                        Page 53
  1                  W. EBER                                      1                   W. EBER
  2   concern and it's more the hurt feelings. Were a             2   that Dan had said in response to him informing him
  3   family and I went to Danny's wedding in 1974. I             3   of the transaction.
  4   went to Lisa's wedding. I went to Audrey's wedding.         4       A That he understood. I mean, I don't -- I
  5   We celebrate Passover together. We celebrated               5   think what I was trying to say is he understood that
  6   Thanksgiving together. We celebrated Rosh Hashanah          6   Lester had been putting in a lot of money into the
  7   together for the last, for Lester 60- 70 years, and,        7   company, loaning money into the companies to save
  8   um, it's more about just how hurtful it is and those        8   the companies and he understood that and that, you
  9   type of emotional feelings.                                 9   know.
 10      Q When you got married to Eric Fry were any             10       Q Was anything about this conversation ever
 11   of my clients in attendance?                               11   documented?
 12      A They were. They came to my wedding.                   12           MR. RAMSEY: Form.
 13      Q All of them?                                          13       A Well, there was an email from Danny to
 14      A Lisa was there. Sally was there. Danny                14   Lester which basically Danny was asking Lester for
 15   was there, and Danny's son was there.                      15   to find him another job and to continue paying him a
 16      Q Was Audrey Hays there?                                16   consulting fee from the company and, um, he, you
 17      A Audrey was not there. Her husband was                 17   know, he knew Lester was loaning money into the
 18   very sick at the time. She couldn't make it.               18   company so if Lester had to loan the money in he
 19      Q When is the first time that you recall                19   didn't necessarily need the money but he would like
 20   discussing with Dan Kleeberg the fact that the trust       20   to continue to get the consulting fee so, um.
 21   no longer owned Eber Connecticut?                          21       Q So that email was after the conversation
 22      A I didn't have that conversation with him.             22   that he had with Lester?
 23      Q Not before this lawsuit was filed?                    23       A No. I think that was before. That was
 24      A No. Lester had that conversation with                 24   in, I think, 209 when he was looking to get, looking
 25   him.                                                       25   for money to be paid as a consultant.

                                                                                                       14 (Pages 50 - 53)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 48 of 98


                                                       Page 54                                                       Page 56
  1                  W. EBER                                      1                   W. EBER
  2       Q My question is focused on whether there               2   the pension benefit so then her lawyer sued Eber
  3   was any documentation, whether just email                   3   Brothers and then he got into negotiations with the
  4   memorializing it or notes or anything like that that        4   PBGC and Eber Brothers.
  5   was made about the conversation that Lester said he         5      Q This was all before the Alexbay
  6   had with Dan Kleeberg in or around 2014 at the time         6   transaction; right?
  7   or afterwards not something that you think supports         7      A No. This was after -- well, he signed
  8   it before.                                                  8   where he misrepresented that they didn't have a
  9          MR. RAMSEY: Form. Go ahead.                          9   Quadro, that was before the Alexbay.
 10       A I didn't document it. I don't know if                10      Q What do you mean by a Quadro?
 11   Lester documented it. I didn't document that               11      A Qualified Domestic Relations Order, which
 12   phonecall or that conversation.                            12   designated that Gail Kleeberg was entitled to half
 13       Q Did Lester explain to you how the topic              13   of his pension plan.
 14   came up?                                                   14      Q What is your basis for saying that he made
 15       A No. I think that Danny and Lester spoke              15   that representation with intentional falsity?
 16   very frequently about lots of subjects, especially         16           MR. RAMSEY: Form.
 17   after the company closed or wound down and, you            17      A Because he signed a document that said
 18   know, also Danny was a supplier of Connecticut so we       18   that he didn't have one when, in fact, he did have
 19   did business with him and sold his products.               19   one.
 20       Q I'm sorry. Can you -- I think you may                20      Q So it's your view that if someone signs a
 21   have said this but was this conversation that Lester       21   document that says something then they are
 22   said he had with Dan before or after Sally died?           22   responsible for ensuring the accuracy of everything
 23       A I believe it was before Sally died but               23   that's in that document?
 24   I -- yeah. I believe it was before and he                  24           MR. RAMSEY: Form. He testified at this
 25   understood. I don't think Danny was angry. I don't         25      own deposition.
                                                       Page 55                                                       Page 57
  1                   W. EBER                                     1                  W. EBER
  2   think he -- you know, nothing comes up in my mind           2           THE WITNESS: Right. He testified to this
  3   that Danny was upset about anything because my              3       at his own deposition.
  4   understanding was that Danny knew that Lester had           4       Q Have you ever signed a document that
  5   been lending money into the company, and I had              5   contained any factual inaccuracies?
  6   conversations with Danny about the pension                  6       A I don't recall. I mean, I may have, yes,
  7   obligations with the PBGC and he was aware of that          7   signed something.
  8   liability.                                                  8       Q Has Lester signed any documents that
  9      Q When was the conversation that you had                 9   contain factual inaccuracies that you're aware of?
 10   with Dan regarding the PBGC?                               10           MR. RAMSEY: Form.
 11      A Um, do you have the interrogatories?                  11       A May have, I don't know all the specifics.
 12   Because you know this is -- they're all detailed in        12   I'm just --
 13   the interrogatories.                                       13           MR. RAMSEY: Wait. Wait for a question.
 14           MR. RAMSEY: Just whatever your best                14       Q I wants to focus on your conversations
 15      recollection is today. Whatever your best               15   with Dan Kleeberg after the transfer of Eber Metro
 16       recollection is today.                                 16   to Alexbay. During any of those conversations with
 17      A I had several conversation with Danny                 17   Dan Kleeberg did you tell Dan Kleeberg that PBGC was
 18   about the PBGC. His wife sued Eber -- excuse me.           18   trying to collect money from Eber Connecticut?
 19   His ex-wife, Gail Kleeberg sued Eber Brothers              19       A I didn't use those words but I did use the
 20   because he falsified a document saying that he             20   words that the companies had a pension liability and
 21   didn't have a Quadro to get his pension plan and so        21   the companies were responsible for that pension
 22   he wasn't paying his ex-wife the pension, the              22   liability which is going back to why -- just stay
 23   pension she was entitled to through the Quadro so at       23   with me here. Eber Brothers had a lawyer
 24   that point there was no administrator on the pension       24   representing it with the PBGC. Dan Kleeberg wanted
 25   plan to change the designation of the ex-wife to get       25   to use Eber Brothers lawyer to represent him with

                                                                                                      15 (Pages 54 - 57)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 49 of 98


                                                       Page 58                                                        Page 60
  1                   W. EBER                                     1                  W. EBER
  2   the PBGC because Gail Kleeberg's lawyer had                 2      A We were always trying to negotiate with
  3   contacted the PBGC about Gail's Kleeberg's situation        3   the PBGC to determine what we could pay, afford to
  4   about not receiving her benefit. So all of those            4   pay.
  5   things I had discussed with Dan so Dan knew we were         5      Q So my question is --
  6   talking to the PBGC about the liability there. He           6      A So, yes.
  7   knew that.                                                  7      Q -- PBGC took the position during those
  8       Q And did you tell anything to Dan about the            8   negotiations -- I'm sorry. Eber Connecticut took
  9   specifics of what PBGC was trying to find out in            9   the position during the negotiation with PBGC that
 10   terms of the information about Eber Connecticut?           10   Eber Connecticut was not legally obligated to make
 11       A What do you mean?                                    11   payments to the pension plan of Eber Brothers Wine
 12       Q Well, PBGC was trying to get a lot of                12   and Liquor Corp.; correct?
 13   information from you about Eber Connecticut and what       13          MR. RAMSEY: Form.
 14   its financials were and its operations; correct?           14      A There was negotiations. We always knew
 15       A Well, at some points they were and at                15   that we had to pay something. There were liens on
 16   other points we were talking negotiating with them.        16   Connecticut.
 17   It went on for a very long time.                           17      Q Well, you fought against the lien on
 18       Q I'm asking about the inquiries regarding             18   Connecticut; correct?
 19   Eber Connecticut. I understand there's other things        19      A Well, originally they put a lien on
 20   there. Did you tell Dan Kleeberg about the fact            20   Connecticut. There's -- I'm not an ERISA lawyer.
 21   that PBGC was making inquiries about Eber                  21      Q I'm not asking you --
 22   Connecticut's finances?                                    22      A Well, I think this is an important point.
 23       A I may have. I don't remember the                     23   There are things called statutory liens, which I
 24   specifics. I remember him saying that he called the        24   don't know if you took this class in law school or
 25   PBGC without an attorney and spoke with an attorney        25   not but these things just arise so they don't even
                                                       Page 59                                                        Page 61
  1                   W. EBER                                     1                   W. EBER
  2   there and I said, Danny, you need a lawyer to speak         2   have to put a lien on it. These are theoretical
  3   to them. You can't just call them up, and so that's         3   liens. Right. So there were liens. And I don't
  4   what we got into this whole conversation about              4   understand all the legalese to it but there were
  5   having Eber Brothers represent Danny.                       5   liens that came on and then a lien came off and a
  6       Q I really want to try to get this done                 6   lien went back on.
  7   today so I would really appreciate if you answered          7          MR. RAMSEY: All right. You answered
  8   my question about a minute earlier, so let's stay           8       question.
  9   focused on that. So when you might have spoken with         9       A I mean it's a very --
 10   Dan about PBGC making inquiries about Eber                 10       Q Did you tell Dan Kleeberg that Eber
 11   Connecticut's finances and operations did you              11   Connecticut was taking the position that it did not
 12   indicate to Dan Kleeberg that Eber Connecticut was         12   have to fund the pension benefits as a result of the
 13   trying to avoid making payments to PBGC to fund the        13   Alexbay transaction?
 14   pension benefit?                                           14       A No. I didn't tell him. I don't believe I
 15       A What?                                                15   told him something like that because I always
 16       Q Well, Eber Connecticut wasn't willingly              16   believed that --
 17   making payment to PBGC for a period of years;              17          MR. RAMSEY: You answered the question.
 18   correct?                                                   18       Q I'm going to focus to you on this Exhibit
 19           MR. RAMSEY: Form.                                  19   69, page three of it. See the bulletpoints? The
 20       A The companies could not afford to make               20   third one says, "While we're losing money we have a
 21   payments. Yes, we were not making payments.                21   plan in place to become profitable this year. As a
 22       Q And Eber Connecticut took the position               22   result of our efforts are projecting our EBITDA to
 23   that it did not have to make payments to PBGC; isn't       23   go from negative $535,000 to positive 305,000 by May
 24   that correct?                                              24   of 2012." Do you see that?
 25           MR. RAMSEY: Form.                                  25       A Yes.

                                                                                                       16 (Pages 58 - 61)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 50 of 98


                                                      Page 62                                                         Page 64
  1                  W. EBER                                     1                   W. EBER
  2       Q And EBITDA is different than net income;             2      Q And was it taxed as a distributor as well?
  3   correct?                                                   3      A What kind? You mean state tax?
  4       A Correct.                                             4      Q What kind of state taxes were imposed on
  5       Q What does EBITDA stand for?                          5   Eber Connecticut as a result of its business as a
  6       A Earning before interest, tax,                        6   distributor?
  7   depreciation.                                              7      A You mean sales tax?
  8       Q And amortization?                                    8      Q Did it pay sales taxes?
  9       A Amortization.                                        9      A I believe there are some -- there's, like,
 10       Q Did Eber Connecticut keep track of what             10   gallonage tax but I don't know if that relates to
 11   its EBITDA was?                                           11   this tax number here.
 12       A I believe so, for the bank.                         12      Q Were there sales taxes?
 13       Q Were there financial statements prepared            13      A I'm not sure. I'm not sure. I don't do
 14   that included lines on what the EBITDA was?               14   the taxes so I don't know specifically. I don't
 15       A You mean audited financial statements?              15   know if -- this is an LLC and I think this tax
 16       Q Not necessarily, maybe just a simple                16   number -- I'm not sure necessarily relates to, um,
 17   spreadsheet or regular emails saying what the EBITDA      17   the tax. I think it's more the depreciation and the
 18   was.                                                      18   interest that would be an add back here. Those
 19       A Yes. I think we had convenance around               19   would be the factors really impacting this number.
 20   these types of, um, convenance which was related to       20      Q So the interest was primarily interest on
 21   the EBITDA, yes.                                          21   bank loans; is that right?
 22       Q So why in this presentation were you                22      A Yes.
 23   pointing out what the EBITDA was rather than talking      23      Q Was there any other significant interest
 24   about net income numbers?                                 24   expense?
 25       A I think this was for the bank. I think              25      A I don't think so. I think it all related
                                                      Page 63                                                         Page 65
  1                    W. EBER                                   1                   W. EBER
  2   this presentation was for a bank, trying to get a          2   to loans.
  3   bank loan.                                                 3       Q I want to focus your attention on page
  4       Q And so why was EBITDA being used with the            4   nine of this. Actually, I'm sorry page eight. So
  5   banks instead of net income.                               5   refers here to cost savings efforts, identify the
  6       A Just to show -- I think the banks look at            6   following opportunities, and it refers to three
  7   EBITDA.                                                    7   things there. Is it correct to understand this as
  8       Q What is your understanding as to why they            8   saying these are opportunities for further cost
  9   use EBITDA instead of net income?                          9   savings or that these are the three items that are
 10       A It's before interest and tax and                    10   not things that had not already taken place by that
 11   depreciation. I still think EBITDA may have been          11   point?
 12   negative in 2012.                                         12       A So this is something from December. This
 13       Q It says that right there. I wasn't asking           13   is fiscal year 2012. It may have been something we
 14   about that. For the EBITDA numbers that Eber              14   were in the process of implementing because it would
 15   Connecticut prepared for the bank, or otherwise,          15   have been during our fiscal 2012 year. So it was
 16   were all of the taxes that were paid by Eber              16   probably in process.
 17   Connecticut taken out or were there some taxes that       17       Q So finance contracted out resulting in
 18   remained there in there as expenses effecting the         18   $100,000 savings. What is that referring to?
 19   EBITDA number?                                            19       A That was going back to Wally being hired
 20           MR. RAMSEY: Form. Go ahead.                       20   as a consultant as opposed to Dave Dean who was a
 21       A I don't know.                                       21   full-time employee who had FICA and health care and
 22       Q So as far as Eber Connecticut's business            22   all that stuff.
 23   is it fair to say it had to be licensed by the State      23       Q When was Wally given the title of CFO?
 24   of Connecticut to be a distributor?                       24   Was it at some point later?
 25       A Yes.                                                25       A Yeah. Well, he would start out as a

                                                                                                       17 (Pages 62 - 65)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                           516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 51 of 98



                                                                 Page 218

 1
 2      UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
 3      Civil Action No.:       16-cv-9517 (LAK)
        ---------------------------------------------x
 4
 5      DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
 6
 7                                         Plaintiff,
 8                      -against-
 9
10      LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER,
        LLC; CANANDAIGUA NATIONAL CORPORATION d/b/a
11      CANANDAIGUA NATIONAL BANK & TRUST; ELLIOT
        W. GUMAER, JR.; EBER BROS. & CO., INC., EBER
12      BROTHERS WINE AND LIQUOR CORPORATION;
        BROS. WINE AND LIQUOR METRO, INC.,
13      EBER-CONNECTICUT, LLC; and WENDY EBER,
14                                           Defendants.
15      -----------------------------------------x
16      1250 Broadway
17      New York, New York 10001
18      June 28, 2019
19      9:42 a.m.
20
21             CONTINUED VIDEOTAPED DEPOSITION OF WENDY EBER
22      held at the above-mentioned time and place before
23      ANNMARIE OAKLEY, a Notary Public of the State of
24      New York.
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 52 of 98


                                                   Page 219                                                    Page 221
  1                                                            1                  W. EBER
  2          APPEARANCES
  3                                                            2      financially interested in the outcome. Counsel
  4 BROOK & ASSOCIATES PLLC                                    3      and all present in the room will now state
    Attorneys for Plaintiffs
                                                               4      their appearances and affiliations for the
  5       100 Church Street, 8th Floor
          New York, New York 10007                             5      record.
  6                                                            6          MR. BROOK: Brian Brook of Brook &
  7 BY:     BRIAN BROOKS, ESQ.
                                                               7      Associates, counsel for plaintiff is here, and
  8
  9 UNDERBERG & KESSLER LLP                                    8      one of my clients, Daniel Kleeberg, is on the
    Attorneys for Defendants                                   9      telephone.
 10 LESTER EBER; ALEXBAY, LLC f/k/a LESTER EBER, LLC;
    EBER BROTHERS & CO., INC; EBER BROS. WINE AND LIQUOR
                                                              10          MR. RAMSEY: Colin Ramsey from Underberg &
 11 CORPORATION; EBER BROS. WINE AND LIQUOR METRO, INC.,      11      Kessler for the Eber defendants.
    EBER-CONNECTICUT, LLC; and WENDY EBER                     12          MR. CALIHAN: Rob Calihan on behalf of
 12       50 Fountain Plaza
          Buffalo, New York 14202
                                                              13      Calihan Law representing the estate of Elliot
 13                                                           14      Gumaer.
    BY:     COLIN RAMSEY, ESQ.                                15          VIDEOGRAPHER: Will the record, please,
 14
 15                                                           16      swear in the witness.
 16 CALIHAN LAW PLLC                                          17   W E N D Y E B E R, having been previously sworn by
    Attorneys for Defendant
                                                              18   a Notary Public of the State of New York, was
 17 THE ESTATE OF ELLIOT W. GUMAER
          16 Main Street                                      19   examined and testified as follows:
 18       Rochester, New York 14614                           20   EXAMINATION BY MR. BROOK:
 19 BY:     ROBERT B. CALIHAN, ESQ.
                                                              21   Would you state your name for the record, please.
 20
 21 Also present: PHIL GALUBERSON, videographer               22      A Wendy Eber.
 22          DAN KLEEBERG, telephonically                     23      Q Would you state your address for the
 23
 24
                                                              24   record, please.
 25                                                           25      A 201 East 80th Street, Apartment 21A, New
                                                   Page 220                                                    Page 222
  1                W. EBER                                     1                   W. EBER
  2        VIDEOGRAPHER: Good morning, we are going            2   York, New York 10075.
  3    on the record at 9:42 a.m. on June 28, 2019.            3      Q Good morning, Ms. Eber.
  4    Please, note that the microphones are sensitive         4      A Good morning.
  5    and may pick up whispers, private conversation          5      Q I want to start out by asking if, you know
  6    and cellular interference. Please, turn off             6   we had three days before in these depositions, if
  7    all cellphones or place them away from the              7   there's any reason why you may think that I may need
  8    microphones as they can interfere with the              8   to go over how this deposition is going to work or
  9    deposition audio. Audio and video recording             9   how you should be addressing my questions, if you
 10    will continue to take place unless all parties         10   don't understand and things like that?
 11    agree to go off the record. This is media unit         11          MR. RAMSEY: The grounds rule.
 12    one, day two of the video recorded deposition          12      Q Do we need to go over the ground rules?
 13    of Wendy Eber in the matter of Daniel Kleeberg         13      A Okay, you can.
 14    versus Lester Eber et al. filed in the United          14      Q Well, the court reporter is taking down
 15    States District Court Southern District of New         15   everything that we say so the most important thing
 16    York, Civil Action number 16-cv-9517(LAK)              16   is we try not to talk over each other. If I ask you
 17        MR. BROOK: 9517.                                   17   a question if there's any part of it that you don't
 18        VIDEOGRAPHER: This deposition is being             18   understand you should say that to me because if you
 19    held at Veritext, located at 1250 Broadway, New        19   answer the question I'm going to assume that you
 20    York, New York. My name is Phil Glauberson             20   understood it.
 21    from the firm Veritext and I am the                    21      A Okay.
 22    videographer. The court reporter is Annmarie           22      Q And those are the, I think, two of the
 23    Oakley from the firm Veritext. I am not                23   basics. We have a limited amount of time here but
 24    authorized to administer an oath. I am not             24   breaks don't count for that so if you need to take a
 25    related to any party in this action, nor am I          25   break you can do so, just say it. The only thing I

                                                                                                2 (Pages 219 - 222)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 53 of 98


                                                    Page 323                                                      Page 325
  1                    W. EBER                                  1                    W. EBER
  2          MR. BROOK: Who at Eder Goodman.                    2   the foreclosure action so he knew what you were
  3       A It was also between Pat Dalton. I think             3   talking about here?
  4   the lawyers were involved in it as well.                  4      A I don't remember the exact dates because
  5       Q So you think the lawyers might have wanted          5   this is, you know, seven years ago here but I know
  6   you to get the right of first refusal?                    6   that Mike was aware of all of the loans that Lester
  7       A No. I'm saying the lawyers were involved            7   had put into the company. He was aware of all of
  8   in the whole thing so the whole negotiation as well.      8   the liabilities that the company faced and he was,
  9       Q So are you -- but what does that have to            9   he knew generally what was going on in the company.
 10   do with who at Eder Goodman insisted that you get        10      Q My question is about the foreclosure
 11   this right of first refusal?                             11   action.
 12       A I don't remember exactly.                          12      A I don't recall exactly when he found out
 13          MR. BROOK: This is Exhibit 121 and                13   but he was aware.
 14       jumping forward this is an email dated March 9,      14           MR. BROOK: Let's mark this as Exhibit
 15       2012, Bates number EB31199.                          15      122, Bates EB26652.
 16          (EB31199 was marked as                            16           (EB26652 was marked as
 17          Plaintiff's Exhibit 121 for                       17           Plaintiff's Exhibit 122.)
 18          identification.)                                  18      Q This is sent four days later on March 13,
 19       Q This is an email that you printed out;             19   2012 from Mike to you; correct?
 20   correct?                                                 20      A Right.
 21       A Yes.                                               21      Q And he says, "Wendy, We'll talk at 4 p.m.
 22       Q And it's one that you sent to Mike Gumaer;         22   I'm not in a position to discuss in any depth the
 23   correct?                                                 23   Alex Bay matter as I learned of the matter yesterday
 24       A Yes.                                               24   afternoon in the email from Underberg." Let me stop
 25       Q And the subject says it's a forward of             25   there. Do you know what email from Underberg he was
                                                    Page 324                                                      Page 326
  1                  W. EBER                                    1                    W. EBER
  2   something January Eber CT. Do you see that?               2   referring to there?
  3      A Yes.                                                 3       A I'm not certain. I mean, I do have a copy
  4      Q Where's the forwarded text?                          4   of it.
  5      A I don't know.                                        5       Q I'm asking if you know. When you say
  6      Q Did you delete that.                                 6   you're not certain what are you referring to?
  7      A No. I mean, I didn't delete anything. I              7           MR. RAMSEY: You're not certain what he's
  8   haven't deleted anything from the time you sued us        8       referring to?
  9   so, I mean, I don't know if this may have been a          9           THE WITNESS: No.
 10   printout. I don't know.                                  10       Q Do you believe you asked Underberg to
 11      Q In the email you said, "Mike, Please                11   forward him a copy of the Alex Bay Complaint?
 12   confirm that you have a conference call today at 4       12       A I may have. I just don't remember.
 13   p.m. with Glenn and that he will be in Rochester on      13       Q And so is it fair to say that you had not
 14   Tuesday and Wednesday next week. You need to speak       14   discussed the Alex Bay foreclosure action with Mike
 15   with Rick Hawks." message importance is high;            15   Gumaer prior to Monday, March 12, 2012?
 16   correct?                                                 16           MR. RAMSEY: Form.
 17      A Yes.                                                17       A Well, he was well aware of the loans that
 18      Q Why was it that you said that Mike Gumaer           18   Lester put into --
 19   needed to speak with Rick Hawks?                         19       Q Focus on the foreclosure action not the
 20      A I think this is the time of the                     20   loans themselves.
 21   foreclosure or the filing of the foreclosure             21       A Right. He was well aware but I'm not sure
 22   documents and there were numerous phonecalls, I          22   exactly when he was notified of the foreclosure
 23   think, and meetings that week regarding the              23   action but he knew about the loans and he knew about
 24   foreclosure.                                             24   the financial situation of the company and all the
 25      Q Had you already apprized Mike Gumaer of             25   liabilities out there that Lester was financing

                                                                                                 28 (Pages 323 - 326)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 54 of 98


                                                   Page 327                                                        Page 329
  1                 W. EBER                                 1                      W. EBER
  2   everything.                                           2      think, board meetings. I had numerous call with
  3       Q Just so we're clear, because you gave a         3      him.
  4   long answer there, are you disputing the statement    4         Q So I'm asking, I'm try together
  5   here that according to Mike Gumaer he learned of the 5       understand, do you recall anything specifically that
  6   matter the day before the date of this email in an    6      you told him in terms of new information that he
  7   email from Underberg?                                 7      didn't already have to allay his concern that on the
  8          MR. RAMSEY: Form.                              8      surface it looked like Lester was moving against the
  9       A He learned of the foreclosure?                  9      trust of which he was a cotrustee.
 10       Q Yes. Do you dispute that?                      10             MR. RAMSEY: Form.
 11       A Well, that's what's written here.              11         A He's stating that that's what it looks
 12       Q Do have any basis to dispute that?             12      like and that's what it was. Lester was moving
 13       A I don't know.                                  13      against company. Yes.
 14       Q Next line says, he wrote, "Hawks will be       14             MR. BROOK: This is going to be 123. This
 15   interested in knowing as will I what will be the     15         is an email and an attachment sent on March 12,
 16   status of the Eber trust with respect to Eber assets 16         2012 from you to, looks like, Marino Fernandez
 17   held in the trust. You may wish to have someone      17         and Mike Gumaer.
 18   from Underberg on hand to address these issues." and 18             (March 12, 2012 email was
 19   then it says "on the survive" which I think means    19             marked as Plaintiff's Exhibit
 20   surface, "it looks like Lester is moving against the 20             123 for identification.)
 21   trust to which he is a cotrustee." Do you see that?  21         Q Do you see that.
 22       A Yes.                                           22         A Yes.
 23       Q Can you think of anything other than what      23         Q It looks like you had scanned or someone
 24   surface, what word he might have meant if it wasn't 24       had scanned for you a term sheet with CNB about Eber
 25   surface in that last sentence?                       25      Connecticut, well, not just a term sheet but a
                                                   Page 328                                                        Page 330
  1                     W. EBER                                1                   W. EBER
  2      A I don't know.                                       2   signed and executed term sheet to Mike Gumaer and
  3      Q Do you recall discussing this concern with          3   Marino Fernandez. Why were you doing that?
  4   Gumaer?                                                  4       A I don't know. I don't remember.
  5      A Yes. Yes.                                           5       Q And Marino Fernandez asked -- just to make
  6      Q What did say to him about it?                       6   sure we're on the same page, Marino Fernandez was
  7      A Well, you know, just as I have said                 7   the lawyer that was retained by Eber Brothers Wine &
  8   throughout this deposition we -- and actually this       8   Liquor Corp. to represent it in the foreclosure
  9   week we, you know, that March 13th week we had many,     9   action; is that right?
 10   many calls about, you know, all the monies that         10       A Yes.
 11   Lester had loaned into the company. The --              11       Q Can you recall what he was doing looking
 12      Q He was already well aware of that though;          12   at this bank loan?
 13   right?                                                  13       A I don't remember.
 14      A Who?                                               14       Q Can you recall what the relevance was of
 15      Q You just said that Mike Gumaer was already         15   the bank loan to anything that was going on at the
 16   well aware of the loans and everything and he still     16   time?
 17   had these concerns, so I'm asking you to focus on       17           MR. RAMSEY: Form.
 18   what you said after this point in response to his       18       A No. I mean that we were --
 19   concerns.                                               19           MR. RAMSEY: Hold on. If you remember you
 20      A Right. That we talked about what Lester            20       remember. Don't speculate.
 21   was doing. I had a lot of conversations with him        21       A No.
 22   about the loans that were secured loans, all the        22           MR. BROOK: All right. We're up to 124.
 23   debts that Eber Brothers had, the continued legacy      23       Now in is email with Bates number 26650 with an
 24   liabilities, all that information, the financial        24       attachment, Bates number 26650 and the
 25   distress of the companies and he was -- we had, I       25       attachment with Bates numbers 26650A and B.

                                                                                                 29 (Pages 327 - 330)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 55 of 98


                                                 Page 331                                                        Page 333
  1                  W. EBER                               1                      W. EBER
  2          (Bates 26650A to 26650B was                   2     this email who was a lawyer representing Eber
  3          marked as Plaintiff's Exhibit                 3     Brothers Wine & Liquor Corp.?
  4          124 for identification.)                      4         A On this email that is correct.
  5      A Yes.                                            5         Q Was there a lawyer for Eber Brothers Wine
  6      Q So this is the consent form by which the        6     & Liquor Corp. that every reviewed this document?
  7   board of Eber Brothers Wine & Liquor, at the time    7         A Maybe. I don't remember.
  8   was just you and Mike Gumaer, consented to the       8         Q Who did you think that lawyer might have
  9   transfer of stock from Alex Bay to satisfy the       9     been?
 10   obligations to Alex Bay; correct?                   10         A Marino, Mike Gumaer was also a lawyer too.
 11      A Yes.                                           11         Q I want to ask you some questions about
 12      Q Is it correct that this is a document that     12     your communications with Marino Fernandez now that
 13   was drafted by Underberg Kessler?                   13     the court has ruled that's something that is subject
 14      A Looks like it was.                             14     to Discovery. When did you first speak with Marino
 15      Q Why was Underberg Kessler drafting a           15     Fernandez about the foreclosure action?
 16   resolution for Eber Brothers Wine & Liquor Corp.? 16           A I don't remember the exact date. I don't
 17          MR. RAMSEY: Form.                            17     remember.
 18      A I don't know.                                  18         Q Do you recall what you discussed? About
 19      Q And this email was sent by someone at          19     what our needs were?
 20   Underberg Kessler, looking at the second one before 20         A I don't -- I mean, that's many years ago.
 21   you forwarded it, sent from somebody named Marcy 21        It's, like, seven years ago. I don't really
 22   McQue (phonetic) from Marcy Davis McQue. I'm not 22        remember all the details.
 23   sure I follow that. Do you know who that is?        23         Q What, if any, questions did you ask Marino
 24      A Where?                                         24     Fernandez to look into?
 25      Q In the email that you were forwarding, so      25         A I don't remember. Like, specific
                                                 Page 332                                                        Page 334
  1                  W. EBER                                 1                  W. EBER
  2   looking down about a third way of the page, it's       2   conversations and stuff?
  3   from somebody named Marcy McQue. It looks like         3      Q Or just general issues. Was there
  4   she's an administrative assistant. Do you know her     4   anything in particular that you wanted Marino
  5   personally?                                            5   Ferandez to do to protect the rights of Eber
  6      A No.                                               6   Brothers Wine & Liquor Corp.?
  7      Q And she was sending this to you, to               7      A I mean, sitting here I just don't
  8   Lester, to Glenn Sturm, to David Belt; right? Do       8   remember. I don't recall.
  9   you see that?                                          9      Q What did he tell you his qualifications
 10      A Yes.                                             10   were to do this kind of corporate work?
 11      Q And copying several lawyers at Underberg &       11          MR. RAMSEY: Form.
 12   Kessler; is that right?                               12      A Well, he was a lawyer that was recommended
 13      A Yes.                                             13   to us by Paul Keneally. So it's a small community
 14      Q So there were a lot of lawyers on this           14   in Rochester. Everyone, kind of, knows each other
 15   email; correct?                                       15   on the legal front so I thought he was a good
 16      A There's a lot of lawyers on this email.          16   choice.
 17   Yes.                                                  17      Q Did Marino Fernandez offer any opinions
 18      Q But Marino Fernandez was not one of the          18   about the foreclosure action?
 19   lawyers on this; correct?                             19          MR. RAMSEY: Form.
 20      A He's not on this email, no.                      20          MR. CALIHAN: Form.
 21      Q And you never sent him this document to          21      A As far as what?
 22   review?                                               22          MR. BROOK: What's the objection?
 23          MR. RAMSEY: Form.                              23          MR. CALIHAN: A formal opinion or --
 24      A I don't remember.                                24      Q Did he offer any opinions on whether Eber
 25      Q And so is it correct there was no one on         25   Brothers Wine & Liquor Corp. should consent to

                                                                                               30 (Pages 331 - 334)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 56 of 98


                                                     Page 335                                                       Page 337
  1                     W. EBER                                  1                    W. EBER
  2   Lester's request to take the shares of Eber Metro in       2       Q And in terms of your discussions with
  3   full satisfaction of the debts?                            3   either Marino Fernandez or Glenn Sturm was there any
  4       A If we should?                                        4   discussion about how the transfer of Eber Metro to
  5       Q Yes.                                                 5   Alex Bay would effect the shareholders and the value
  6       A There weren't any alternatives. I mean,              6   of the shareholders in Eber Brothers Wine & Liquor
  7   Brian, there's no money to pay for anyone here.            7   Corp.?
  8   There are no alternatives. So, yeah, I mean it's           8            MR. RAMSEY: Form.
  9   just -- this is, kind of, a situation where we             9       A Say that again.
 10   waived all of our defenses and that was suggested by      10       Q Let me rephrase. Was there any discussion
 11   him.                                                      11   about how the transfer of Eber Metro to Alex Bay
 12       Q He suggested waiving all your defenses?             12   would effect the value of the shares of Eber
 13       A There weren't any defenses. There's no              13   Brothers Wine & Liquor Corp. for the shareholders?
 14   money here. There's no money to pay Marino, let           14       A With?
 15   alone, you know, do anything. Who's going to pay          15       Q With either Glenn Sturm or Marino
 16   for the defenses? Yeah.                                   16   Fernandez?
 17       Q It was a decision to waive defenses out of          17       A You know, sitting here today I don't
 18   the concern of the cost; is that right?                   18   recall. I'm sure there were conversations. I just
 19           MR. RAMSEY: Form.                                 19   don't remember, like, a specific conversation.
 20       A Well, just resources, cost, there's no              20            MR. RAMSEY: Okay. Then you answered the
 21   defenses. Yeah. I mean, yes, he supported that.           21       question.
 22       Q And did you get anything in writing from            22       Q And so when you say you're sure it makes
 23   him in terms of any legal opinions?                       23   it a little confusing. Do you recall any general
 24           MR. RAMSEY: Form.                                 24   conversation or what their conclusion was about the
 25       A A written legal opinion?                            25   value of the shares and how that would be effected?
                                                     Page 336                                                       Page 338
  1                   W. EBER                                    1                   W. EBER
  2       Q Any written legal opinion, even just an              2       A I just don't. You know, there was a lot
  3   email?                                                     3   of things going on I don't remember. The companies
  4       A No. I don't know if -- I don't think                 4   were insolvent.
  5   there was a written opinion. No.                           5           MR. RAMSEY: You answered the question.
  6       Q And who was on the discussion with him               6       You don't remember. The answer is okay.
  7   when he apparently gave you the opinion about waving       7           MR. BROOK: Let's go to Exhibit 125.
  8   all the defenses?                                          8       Start off by asking -- well, let me put the
  9          MR. RAMSEY: Form.                                   9       Bates number. It appears to be part of an
 10       A You have the minutes right, so there was a          10       email with Bates number EB31212 and an
 11   meeting, I think, in --                                   11       attachment of EB31212A.
 12       Q Just the board meeting, then with Lester            12           (EB31212 and EB31212A was
 13   and Mike Gumaer?                                          13           marked as Plaintiff's Exhibit
 14       A And I believe he was on one of the calls            14           125 for identification.)
 15   too. We had many calls and he was on the call,            15       Q What happened to the top part of this
 16   Gumaer was on the call. Then I called Gumaer, Mike        16   email?
 17   at a later date. I spoke with Marino later dates.         17       A I don't know.
 18   I don't know if you have the minutes or not.              18           MR. BROOK: We'll request that a complete
 19          MR. RAMSEY: All right. You answered the            19       copy of this be provided or that the redaction
 20       question.                                             20       log be provided that explains why a document
 21       Q Did you consult with any other lawyers,             21       that has already been produced is being
 22   besides Marino Fernandez, about how the transfer of       22       produced in redacted form, and I just want to
 23   Eber Metro would affect Eber Brothers Wine & Liquor       23       request that I am requesting it for the record.
 24   Corp.?                                                    24       Q So because one of the problems here is
 25       A I may have talked to Glenn about it.                25   this doesn't have a date or anything on it but I

                                                                                                   31 (Pages 335 - 338)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                          516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 57 of 98


                                                   Page 339                                                     Page 341
  1                   W. EBER                                  1                   W. EBER
  2   will -- hopefully if you need a second to read it        2       Q Subsequent to sending this proforma
  3   but hopefully you can answer some questions on it        3   analysis to Jim Frizano did you make any further
  4   anyway. Do you know who Jim is in this email?            4   adjustments to what you thought the distribution of
  5       A I believe it's Jim Frizano. (phonetic)             5   marketable assets should be?
  6       Q And you're sending to him a proforma               6       A What do you mean?
  7   analysis of how the trust should be distributed; is      7       Q Well, after, whenever you sent this to Jim
  8   that right?                                              8   Frizano, did you find any errors in here or find
  9       A Yes.                                               9   anything that you think needed to changed in how it
 10       Q Why was this prepared?                            10   would effect the ultimate distribution?
 11       A Well, this was prepared because                   11       A I think this was the only -- I don't
 12   Canandaigua wanted to distribute the trust and they     12   remember if this was the final. I think this was
 13   sent out, like, their -- how they were going to         13   the final one. I mean, I don't know if they used
 14   distribute it, and one of the items that they didn't    14   this one. They used something else I think.
 15   take into consideration was that Erica Stein was        15       Q But this is what you believe they should
 16   getting distributions from the trust, which were        16   have done; is that fair?
 17   supposed to be subtracted from Lisa Stein's portion     17       A I believe so, yes.
 18   of the trust.                                           18       Q In your email you also mention something
 19       Q Okay. So you were providing different             19   in this second paragraph, "Since the Woods Oviatt
 20   numbers for how you believe the assets should be        20   bills are being paid by the trust include charges
 21   distributed versus what CNB had initially proposed?     21   from the SDNY litigation, it's only fair that our
 22       A For the -- not anything to do with the            22   legal bills are paid as well by the trust." Did you
 23   Eber Brothers equity, only the marketable securities    23   ever take any further steps to try to get legal
 24   so the Eber, you notice, was taken out. I didn't do     24   bills paid for by the trust?
 25   anything with that. This was just on the account        25       A I don't believe so, no. I did note that
                                                   Page 340                                                     Page 342
  1                    W. EBER                                 1                   W. EBER
  2   balance of the marketable cash and, you know, traded     2   they were -- there were a lot of bills from Woods
  3   stocks and things like that.                             3   Oviatt that were taken out of the trust, yeah.
  4      Q Okay. So it was in your view appropriate            4       Q And do you know whether it's correct that
  5   to change the distribution of marketable securities      5   that included the SDNY litigation bills, that those
  6   and other liquid assets but not to change anything       6   were actually taken from the trust?
  7   having to do with Eber Brothers & Co. stock; is that     7       A They may have been. They may have been.
  8   right?                                                   8   I don't remember at this time. I don't remember if
  9      A Right. So you will see, like, the bank              9   I wrote this or not. You know, I would have gotten
 10   said that, like, Lisa and Danny should get $113,000     10   it from -- I think there's was an allocation of
 11   but -- well, Lisa should get $113,000 but see she       11   something and I was going through that report or
 12   should have been adjusted out the monies that were      12   that document and I saw this so that's why I would
 13   advanced to Erica, about $75,217, that were advanced    13   have asked for this but --
 14   to Erica. So, you know, her adjusted distribution       14       Q You saw Woods Oviatt bills; right?
 15   on the marketable security should been about            15       A Yeah.
 16   $50,566.                                                16       Q Do you know whether those were bills for
 17      Q Who created this proforma analysis?                17   the SDNY litigation or for the surrogates court
 18      A I worked on it.                                    18   proceeding?
 19      Q Did anyone else help you with it?                  19       A I'm not sure. I don't know.
 20      A I may have had some help with it.                  20       Q Did you ever see the Woods Oviatt bills?
 21      Q Who may have helped you with it?                   21       A For the trust or the SDNY?
 22      A I don't remember.                                  22       Q For whatever was paid for by the trust.
 23      Q Are you proficient on how to use Microsoft         23       A There were some details in some documents
 24   Excel yourself?                                         24   I believe that did have some -- you could see the
 25      A Yes. I have a business degree.                     25   lawyers billings, so there were some bills I think.

                                                                                               32 (Pages 339 - 342)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                         516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 58 of 98



                                                                   Page 1

 1
 2      UNITED STATES DISTRICT COURT
 3      SOUTHERN DISTRICT OF NEW YORK
 4      Civil Action No. 16-cv-951 (LAK)
 5      ------------------------------------x
 6      DANIEL KLEEBERG, LISA STEIN and
 7      AUDREY HAYS,
 8                                Plaintiffs,
 9                     -against-
10      LESTER EBER; ALEXBAY, LLC f/k/a LESTER
11      EBER, LLC; CANANDAIGUA NATIONAL
12      CORPORATION d/b/a CANANDAIGUA NATIONAL
13      BANK & TRUST; ELLIOT W. GUMAER, JR.;
14      EBER BROS. & CO., INC.; EBER BROS.
15      WINE AND LIQUOR CORPORATION; EBER
16      BROS. WINE AND LIQUOR METRO, INC.,
17      EBER-CONNECTICUT, LLC; and WENDY EBER,
18                                Defendants.
19      ------------------------------------x
20
21
22                                January 23, 2019
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 59 of 98


                                                      Page 2                                                                 Page 4
  1                                                             1
  2                January 23, 2019                             2 A P P E A R A N C E S: (Cont'd):
  3                9:41 a.m.                                    3
  4                                                             4    JOHN HERBERT, ESQ. (Telephonically)
  5                                                             5    Attorneys for Defendants LESTER EBER and
  6          Videotaped 30(b)(6) Deposition of                  6    WENDY EBER
  7   WENDY EBER on behalf of Eber Bros. Wine & Liquor          7        P.O. Box 1031
  8   Metro, Inc., held at the offices of Veritext New          8        Tiburone, California 94920
  9   York City, 1250 Broadway, New York, New York,             9
 10   pursuant to Notice, before Lynne D. Metz, a              10
 11   Shorthand Reporter and Notary Public of the State        11    CALIHAN LAW PLLC
 12   of New York.                                             12    Attorneys for Defendant THE ESTATE of
 13                                                            13    ELLIOT W. GUMAER
 14                                                            14        16 East Main Street
 15                                                            15        Rochester, New York 14614
 16                                                            16    BY: ROBERT B. CALIHAN, ESQ.
 17                                                            17
 18                                                            18
 19                                                            19    ALSO PRESENT:
 20                                                            20        Wayne Saline - Videographer
 21                                                            21        Dan Kleeberg
 22                                                            22        Lester Eber
 23                                                            23
 24                                                            24
 25                                                            25
                                                      Page 3                                                                 Page 5
  1                                                             1
  2 A P P E A R A N C E S:                                      2
  3                                                             3
  4     BROOK & ASSOCIATES PLLC                                 4      IT IS HEREBY STIPULATED AND AGREED, by and
  5     Attorneys for Plaintiffs                                5 between the attorneys for the respective parties
  6        100 Church Street                                    6 herein, that filing and sealing be and the same
  7        8th Floor                                            7 are hereby waived.
  8        New York, New York 10007                             8      IT IS FURTHER STIPULATED AND AGREED
  9     BY: BRIAN C. BROOK, ESQ.                                9 that all objections, except as to the form of the
 10                                                            10 question, shall be reserved to the time
 11                                                            11 of the trial.
 12     UNDERBERG & KESSLER LLP                                12      IT IS FURTHER STIPULATED AND AGREED that the
 13     Attorneys for Defendants LESTER EBER;                  13 within deposition may be signed and sworn to
 14     ALEXBAY, LLC f/k/a LESTER EBER, LLC; EBER              14 before any officer authorized to administer an
 15     BROS. & CO., INC.; EBER BROS. WINE AND                 15 oath, with the same force and effect as if signed
 16     LIQUOR CORPORATION; EBER BROS. WINE AND                16 and sworn to before the officer before whom the
 17     LIQUOR METRO, INC., EBER-CONNECTICUT, LLC;             17 within deposition was taken.
 18     and WENDY EBER                                         18
 19        50 Fountain Plaza                                   19
 20        Buffalo, New York 14202                             20
 21     BY: COLIN D. RAMSEY, ESQ.                              21
 22                                                            22
 23                                                            23
 24                                                            24
 25                                                            25

                                                                                                                    2 (Pages 2 - 5)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                    516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 60 of 98


                                                 Page 70                                                    Page 72
  1                 W. Eber                                 1                 W. Eber
  2       A. I think the first part where loans             2       Q. Plaintiffs' Exhibit 13 is a document
  3   that were made into Eber Brothers Wine and Liquor     3   entitled Line of Credit Note bearing Bates numbers
  4   Corp. I don't know all the legalese but there         4   EB 00017871 through 73, as well as Bates numbers
  5   were --                                               5   KSH 00001 through 3.
  6           MR. RAMSEY: The first line she is             6           Do you recognize this document?
  7       referring to, correct me if I am wrong.           7       A. Vaguely.
  8       There is no B in the first line.                  8       Q. Is that your -- please turn to page 3.
  9       A. Oh, you are saying this one EWLC loan          9           Is that your signature?
 10   versus EB.                                           10       A. Yeah.
 11       Q. Yes.                                          11       Q. Does this refresh your recollection
 12       A. Oh, no. I think that's a typo.                12   that there was a line of credit note in the amount
 13       Q. So --                                         13   of 1,500,000 dollars between Eber Metro and Lester
 14       A. Oh, I thought you were talking about          14   Eber?
 15   that.                                                15       A. Yes.
 16       Q. I am getting to that next.                    16       Q. And who negotiated the terms of this
 17       A. Sorry. No, I think that's a typo.             17   note on behalf of Eber Metro?
 18       Q. So then below the lines that say, we          18       A. I think Harris Beach was the lawyer.
 19   will just say EBWLC loan for all of them.            19   So I don't specifically remember. You know, this
 20           It says EBWL Metro Inc. loan on a            20   was the recession. We were -- we needed money.
 21   number of lines; right?                              21   No banks would give us money and this was -- we
 22       A. Right.                                        22   were trying to get money and I don't remember the
 23       Q. So how did you determine for creating         23   details who negotiated this.
 24   this document whether to describe it as EBWLC or     24       Q. Who determined the amount?
 25   EBWL Metro?                                          25       A. I don't remember.
                                                 Page 71                                                    Page 73
  1                  W. Eber                                1                  W. Eber
  2       A. I don't remember.                              2       Q. Take a look at page 1 paragraph 2 sets
  3       Q. Did you base it on the dates when Eber         3   out an interest rate of a non-default interest
  4   Metro assumed the loan obligations of Eber            4   rate of 12.5 percent per year.
  5   Brothers Wine and Liquor Corp.?                       5           Do you see that?
  6       A. I don't remember Brian. I just don't           6       A. Yes.
  7   remember.                                             7       Q. How was that interest rate determined?
  8       Q. Do you recall that there was a 1.5             8       A. Can I just take a minute to read this?
  9   million dollar line of credit note between Eber       9           MR. RAMSEY: Sure. Take as much time
 10   Metro and Lester Eber?                               10       as you need.
 11       A. I don't remember all the details of           11           Off the record.
 12   the notes.                                           12           (Discussion off the record.)
 13       Q. Who -- was there anyone on behalf of          13   BY MR. BROOK:
 14   Eber Metro that was involved in negotiating the      14       A. Do you want me to read the whole
 15   line of credit note between Lester Eber and Eber     15   document or just the interest rate?
 16   Metro?                                               16       Q. No. I was just asking about the
 17       A. What year was that?                           17   interest rate.
 18       Q. Let's get it in writing.                      18           How was that determined?
 19            MR. BROOK: Please mark this as              19       A. I don't remember.
 20       Plaintiffs' Exhibit 13.                          20       Q. Do you recall there being any
 21            (Plaintiffs' Exhibit 13, a document         21   negotiation of that amount?
 22      entitled Line of Credit Note bearing Bates        22       A. I don't remember. I just don't
 23      numbers EB 00017871 through 73, as well as        23   remember. You know, it's ten years ago.
 24      Bates numbers KSH 00001 through 3, marked         24       Q. If you look at just the bottom of
 25      for identification, as of this date.)             25   paragraph 3 on that first page it sets the

                                                                                              19 (Pages 70 - 73)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 61 of 98


                                                   Page 74                                                      Page 76
  1                 W. Eber                          1                           W. Eber
  2   maturity date at December 31, 2011.            2                     Go back and read my question two
  3            Do you see that?                      3                questions ago. I think I said it better
  4       A. Can I read that paragraph?              4                then.
  5       Q. If you really need to, yes.             5                     (Record read.)
  6       A. Do you know what this word is here      6                     MR. RAMSEY: Same objection.
  7   (indicating)?                                  7                     MR. BROOK: I guess as long of a
  8            MR. RAMSEY: Which one?                8                maturity date as possible.
  9            THE WITNESS: (Indicating.)            9                     MR. CALIHAN: Same objection.
 10            MR. RAMSEY: Annum.                   10                A. I just don't remember the specifics
 11       A. Okay.                                  11            around how the maturity date was determined. I
 12       Q. So do you see the December 31, 2011 is 12            just don't. I just don't remember. I know we
 13   set as the maturity date?                     13            were in desperate need of cash. You know, we had
 14       A. Yes.                                   14            a lot of liabilities and needed money. I believe
 15       Q. How is the maturity date determined? 15              Mike Gumaer also looked at this document. He was
 16       A. I don't remember.                      16            involved in it and our lawyers Harris Beach was
 17       Q. From the date on the top of the        17            involved in it as well. Both attorneys and at the
 18   document, it doesn't have a day but it says   18            time we didn't have any other options.
 19   October 2009.                                 19                Q. But you don't recall the maturity date
 20            Do you see that?                     20            being something that was a topic of discussion at
 21       A. Yeah.                                  21            the time?
 22       Q. Do you believe that date to be         22                A. I don't remember. This is ten years
 23   generally accurate as to when this note was   23            ago. I just don't remember it.
 24   executed?                                     24                Q. This is the note, this Exhibit 13 is
 25       A. Yes.                                   25            the note on which Eber Metro defaulted by failing
                                                   Page 75                                                      Page 77
  1                 W. Eber                                   1                  W. Eber
  2       Q. Was that in the time period of the               2   to make payment in full by December 31, 2011; is
  3   extremely difficult times?                              3   that right?
  4       A. October 2009?                                    4       A. I don't remember. There were several
  5       Q. Yes.                                             5   notes. You know, I don't have all of the notes in
  6       A. Yes.                                             6   front of me. There were -- it was over three
  7       Q. So the maturity date is set at just              7   million dollars in what was owed in loans, but I
  8   over two years after that; correct?                     8   don't remember the specifics of it.
  9       A. Yes.                                             9       Q. So was it your understanding that Eber
 10       Q. From the perspective of Eber Metro and          10   Metro defaulted on more than one note?
 11   given the extremely difficult times it was facing,     11       A. I remember it being three point
 12   was it better to have as long a maturity date as       12   something million dollars of loans that Lester
 13   possible?                                              13   made and plus interest, plus the interest.
 14            MR. CALIHAN: Objection to form.               14       Q. But putting aside the other notes and
 15            MR. RAMSEY: Form.                             15   I shouldn't have used the word the in my previous
 16            You can answer.                               16   question, it is your understanding that Eber Metro
 17       A. Can you repeat the question?                    17   did default on this note; correct?
 18       Q. Given the difficult times that were             18       A. I just don't remember all the
 19   facing Eber Metro in October 2009, do you believe      19   specifics Brian. I don't remember all the
 20   that it was in Eber Metro's interest to have a         20   specifics of all the loans. I know that he, that
 21   note that was not required to be paid back for as      21   Lester loaned in over three million dollars plus
 22   long as possible?                                      22   interest and I know we had the lawyers look at all
 23            MR. RAMSEY: Form.                             23   of this, but I don't remember all the specifics.
 24            MR. CALIHAN: Objection to form.               24   I haven't reviewed all the documents.
 25            MR. BROOK: That was a bad one.                25       Q. What is your understanding of what it

                                                                                                 20 (Pages 74 - 77)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 62 of 98


                                                   Page 78                                                    Page 80
  1                 W. Eber                                   1               W. Eber
  2   means to default on a note?                             2        question.
  3       A. That's, you know, there is no payments           3        Q. At the time of the default December
  4   made or interest made.                                  4   31, 2011 you were the CFO and secretary of Eber
  5       Q. So for example --                                5   Metro; correct?
  6       A. I don't know what the legal definition           6        A. Yes.
  7   is.                                                     7        Q. So as CFO were you aware that this
  8           MR. RAMSEY: All he is asking for is             8   note was coming due at the end of the month in
  9       your understanding.                                 9   December 2011?
 10       A. There were no payments or interest              10        A. I don't remember. I mean there were
 11   made.                                                  11   -- I don't remember all the specifics. There was
 12       Q. For example, in your understanding it           12   a lot of financial distress Brian. There was a
 13   would be a default if the full amount of this note     13   lot going on. So for me to step back whatever
 14   were not paid by the maturity date of December 31,     14   eight years.
 15   2011; is that right?                                   15            MR. RAMSEY: The answer is you don't
 16           MR. RAMSEY: Form.                              16        remember.
 17           Go ahead.                                      17        A. I just don't remember. I don't
 18       A. Can you rephrase the question?                  18   remember everything that went on.
 19       Q. In your understanding of what it means          19        Q. Was there any attempt to try to
 20   to default, would it have constituted default if       20   renegotiate this note and try to extend the
 21   Eber Metro did not pay the amount of this note         21   maturity date prior to the maturity date of
 22   including all principal and interest in full on or     22   December 31st?
 23   before December 31, 2011, the maturity date?           23        A. I don't remember.
 24           MR. RAMSEY: Form.                              24        Q. In your role with various Eber
 25           You can answer.                                25   entities you have been involved with bank loans;
                                                   Page 79                                                    Page 81
  1                 W. Eber                               1                     W. Eber
  2       A. Sorry?                                       2       correct?
  3           MR. RAMSEY: Go ahead and answer. 3                      A. Yes.
  4       A. Yes, that would be default if they           4           Q. And are you generally aware of when
  5   didn't pay on it.                                   5       those loans are becoming due, maturing and have to
  6       Q. Do you have any reason to believe that 6             be paid in full?
  7   Eber Metro paid all principal and interest on this 7                MR. RAMSEY: You are talking just in
  8   note in full on or before December 31, 2011?        8           general or --
  9       A. Rephrase that. Did?                          9           A. In general?
 10       Q. Did Eber Metro pay this note in full?       10           Q. The Eber entities.
 11       A. No, no.                                     11               I don't know if there was a bank loan
 12       Q. So I am having a hard time trying to        12       specific to Eber Metro, but in your role with
 13   understand how you can be so confused.             13       various Eber entities have you been involved in
 14           So you understand that this note was       14       tracking whether any bank loans are about to
 15   not paid by the maturity date; right?              15       mature and become due? And by be involved you
 16       A. No. It was not paid.                        16       doing it or someone else is doing it and telling
 17       Q. So in your understanding of what a          17       you about it.
 18   default is you understand that there was a default 18           A. Someone else is doing it and telling
 19   on this note; correct?                             19       me about it.
 20       A. Yes.                                        20               MR. CALIHAN: I am sorry.
 21           MR. RAMSEY: You have answered the 21                        Could you read back the question? I
 22       question. You are good, okay.                  22           missed it completely.
 23       A. I just haven't looked at these              23               (Record read.)
 24   documents in a long time.                          24           A. And I also have been aware of when
 25           MR. RAMSEY: Okay. Wait for a               25       some loans have come due too.

                                                                                                21 (Pages 78 - 81)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 63 of 98


                                                  Page 82                                                    Page 84
  1                 W. Eber                                  1                 W. Eber
  2       Q. Are you also in those situations aware          2   in to secure it.
  3   of whether the company is going to be able to pay      3       Q. So you asked the bank to extend the
  4   those loans or not?                                    4   loan, that was one of the things you did; right?
  5           MR. RAMSEY: Form. Go ahead.                    5           MR. RAMSEY: Form.
  6       A. Yeah. I had some idea, yes.                     6       A. Or we had lawyers try to help us
  7       Q. And when the company has not been in a          7   extend it.
  8   position where it can pay those loans, what have       8       Q. Without getting into the details of
  9   you done?                                              9   what you specifically discussed with the lawyers
 10           MR. RAMSEY: Form.                             10   since there was a pending objection on that, what
 11           MR. BROOK: Basis?                             11   was it that the lawyers -- what was your
 12           MR. RAMSEY: You are assuming she did          12   understanding of what the lawyers were going to do
 13       something or had to do something.                 13   to extend the note without the bank's consent?
 14           You can answer the question.                  14           MR. RAMSEY: Form.
 15       A. What's the question?                           15       A. Say that -- ask that question again.
 16       Q. In those situations where the company          16       Q. Were the lawyers doing something that
 17   has a loan to a bank that's becoming due but the      17   would involve -- was it your understanding that
 18   company is not able to pay it in full back on the     18   the lawyers could do something to extend the loans
 19   maturity date what, if anything, have you done        19   without the bank agreeing to it?
 20   about it?                                             20           MR. CALIHAN: Objection to form.
 21           MR. RAMSEY: Same objection.                   21       A. Say it again the lawyers.
 22           Go ahead. Don't let me throw you off.         22       Q. Was it your understanding that by
 23       A. Well, let's talk about the Wells Fargo         23   hiring lawyers that could be a way to extend the
 24   loan, okay. With Eber Brothers 130 million            24   loan without having the bank agree to extend the
 25   dollars. I had no idea. I was not involved in         25   loan?
                                                  Page 83                                                    Page 85
  1                 W. Eber                                  1                W. Eber
  2   that.                                                  2           MR. RAMSEY: Form.
  3       Q. I am talking about when you were                3       A. I don't remember. I don't remember.
  4   involved. Situations when you were involved you        4   I don't know.
  5   were being made aware of it becoming due and you       5       Q. When you asked or when one of the Eber
  6   realized that the company could not just pay the       6   companies has asked banks to extend the loans such
  7   loan off in full.                                      7   as Canandaigua Bank, it has sometimes been
  8            What, if anything, did you do in that         8   successful in getting that to happen; hasn't it?
  9   situation?                                             9       A. They extended some loans, yes. But
 10       A. In some circumstances we had to ask            10   they always said they wanted to get out of the
 11   Lester to loan them money.                            11   loan.
 12       Q. And in other circumstances did you             12       Q. But they extended it anyway; didn't
 13   talk to the banks?                                    13   they?
 14       A. We had to hire -- yeah. We talked to           14           MR. CALIHAN: Objection to form.
 15   banks. We talked to them. We had lawyers.             15           MR. RAMSEY: Form.
 16       Q. What did you talk about, the banks?            16           Go ahead.
 17       A. I mean, like with Canandaigua Bank?            17       A. Yes, they did extend it, but they
 18       Q. If that's one that meets the                   18   would only do it under the circumstances of Lester
 19   situation.                                            19   personally guaranteeing it and securing it with
 20       A. You know, I don't remember all the             20   five hundred thousand and then pledging more
 21   specific conversations we had with them. You          21   assets and more assets and --
 22   know, we tried to extend or Lester had to             22       Q. Sorry. Go ahead.
 23   personally put money in to secure the loan. He        23           MR. RAMSEY: Are you done with your
 24   had to put more money in to secure it. He had to      24       answer?
 25   leave more security than he had to put more cash      25           THE WITNESS: Yes.

                                                                                               22 (Pages 82 - 85)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 64 of 98


                                                     Page 86                                                  Page 88
  1                 W. Eber                                     1                 W. Eber
  2       Q. When was the first time that a bank                2           MR. BROOK: I mean it is her corporate
  3   asked Lester to pledge personal assets to support         3       rep.
  4   his loan?                                                 4       Q. You said a minute ago you didn't think
  5       A. I don't know.                                      5   that you had to ask to extend the maturity.
  6       Q. Was it before the Alexbay deal or                  6           What was your basis for that belief?
  7   after the Alexbay deal?                                   7       A. I don't remember.
  8       A. I don't remember. I know that I think              8       Q. Did you think it was a good thing for
  9   the 120 thousand was -- it may have been after. I         9   Eber Metro to default on the note?
 10   am not sure of the additional securities he had to       10           MR. RAMSEY: Form.
 11   put there. I don't remember specifically.                11       A. Did I think it was a good thing for
 12       Q. Why didn't you ask Lester to extend               12   Metro? I don't remember. I just remember there
 13   the maturity date on the line of credit note             13   was no -- there weren't a lot of alternatives
 14   Exhibit 13?                                              14   here. And I spoke with Mike.
 15           MR. RAMSEY: Form.                                15           MR. CALIHAN: Don't disclose legal
 16           MR. BROOK: Basis?                                16       advice.
 17           MR. RAMSEY: I don't know she had an              17       A. Okay. I spoke with Mike. He was an
 18       obligation to.                                       18   attorney representing us. I definitely spoke with
 19           MR. BROOK: Whatever.                             19   him.
 20       A. Sorry?                                            20           MR. BROOK: Just so the record is
 21       Q. You can answer the question.                      21       clear, we do not waive the right to insist
 22       A. What was the question?                            22       on getting complete answers to what the
 23           MR. BROOK: Can you read it back                  23       basis was for her action if she is going to
 24       please?                                              24       say anything like that.
 25           (Record read.)                                   25           MR. CALIHAN: Brian, would you say
                                                     Page 87                                                  Page 89
  1                  W. Eber                                    1                 W. Eber
  2        A. I didn't have to.                                 2      that again?
  3        Q. Why do you say that?                              3           MR. BROOK: Just saying reserving
  4        A. I don't remember all the details                  4      rights with respect to these instructions to
  5   around it. There was a lot going on and I just            5      the witness not to answer questions when she
  6   don't remember. I don't know that, you know, he           6      has already said what she thought and
  7   -- I don't remember. I may have talked to Mike            7      appears to be relying on advice that she got
  8   Gumaer the attorney. I don't remember.                    8      at the time. We don't have to litigate that
  9        Q. Are you referring to Mike Gumaer as               9      now.
 10   the attorney or are you referring to another             10           MR. CALIHAN: Just to make sure there
 11   attorney and Mike Gumaer?                                11      is no misunderstanding, so your position is
 12        A. I don't remember all the attorneys               12      is that testimony, that reliance constitutes
 13   involved, that were involved specifically. I mean        13      a waiver or that she can not raise it
 14   I did talk to Mike about these notes. He                 14      without disclosing the underlying advice?
 15   definitely.                                              15           MR. BROOK: I think that if there is
 16            MR. CALIHAN: Don't disclose any legal           16      going to be -- I don't know that that
 17        --                                                  17      testimony does, but if there is going to be
 18            MR. BROOK: She is absolutely allowed            18      reliance on the assertion that she believed
 19        to do that.                                         19      at the time that she didn't have an
 20            MR. RAMSEY: Well, there is either two           20      obligation to do so as far as purporting her
 21        hats. There is a lawyer hat and there is a          21      good faith and such, then that is
 22        non-lawyer hat. So if you are asking about          22      essentially the advice of counsel and it
 23        the non-lawyer questions with Gumaer that's         23      does not constitute a waiver.
 24        one thing, but he also served --                    24           MR. CALIHAN: I will consider it and
 25        A. I saw him as the lawyer.                         25      get back to you after lunch.
                                                                                                23 (Pages 86 - 89)
                                             Veritext Legal Solutions
212-267-6868                                   www.veritext.com                                      516-608-2400
     Case 1:16-cv-09517-LAK-KHP Richard Harris
                                 Document 266-11 Hawks   Jr
                                                  Filed 11/09/19 Page 65 of 98
                                    August 20, 2018                               1
                                                                             Page 1
·1· ·UNITED STATES DISTRICT COURT

·2· ·SOUTHERN DISTRICT OF NEW YORK

·3· ·_________________________________________/

·4· ·DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,

·5· · · · · · · · · · · ·Plaintiffs,

·6
· ·   · · · · · · · · · · ·- v -
·7
· ·   ·LESTER EBER; ALEXBAY, LLC f/k/a
·8·   ·LESTER EBER; LLC; CANANDAIGUA NATIONAL
· ·   ·CORPORATION d/b/a CANANDAIGUA NATIONAL
·9·   ·BANK & TRUST; ELLIOT W. GUMAER, JR.;
· ·   ·EBER BROS. & CO., INC.; EBER BROS. WINE AND
10·   ·LIQUOR CORPORATION; EBER BROS. WINE &
· ·   ·LIQUOR METRO, INC.; EBER-CONNECTICUT, LLC ; and WENDY
11·   ·EBER,

12· · · · · · · · · · · · · · Defendants.

13· ·_________________________________________/

14

15· · · · · ·Examination Before Trial of Richard Harris

16· ·Hawks Jr., held at 700 Crossroads Building, 2 State

17· ·Street, Rochester New York 14614, on August 20, 2018

18· ·at a time of 9:00 a.m.

19

20

21

22

23

24

25· ·REPORTED BY:· ·ASHLEY FALCONE


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:16-cv-09517-LAK-KHP Richard Harris
                            Document 266-11 Hawks   Jr
                                             Filed 11/09/19 Page 66 of 98
                               August 20, 2018                           2 to 5
                                                             Page 2                                                              Page 4
 ·1· ·A P P E A R A N C E S                                           ·1· · · · · · · · · · ·WITNESS INDEX PAGE

 ·2                                                                   ·2

 ·3· · · · · · ·BRIAN BROOK, ESQ.,                                    ·3· ·WITNESS:· · · · · · ·EXAMINED BY:· · · · · · ·PAGE

 ·4· · · · · · · · ·Clinton Brook & Peed,                             ·4· ·-----------------------------------------------------

 ·5· · · · · · · · ·100 Church Street, 8th Floor,                     ·5· · Richard Hawks· · · · Brian Brook· · · · · · · · 6

 ·6· · · · · · · · ·New York, New York 10007.                         ·6· · · · · · · · · · · · ·Colin Ramsey· · · · · · · 119

 ·7· · · · · · · · ·Counsel for Plaintiffs Daniel Kleeberg,           ·7· · · · · · · · · · · · ·Robert Calihan· · · · · · 153

 ·8· · · · · · · · ·Lisa Stein, and Audrey Hays                       ·8

 ·9                                                                   ·9

 10· · · · · · ·COLIN RAMSEY, ESQ.,                                   10· · · · · · · · · · · ·*· *   *

 11· · · · · · ·PAUL KENEALLY, ESQ.,                                  11

 12· · · · · · · · · Underberg & Kessler LLP,                         12

 13· · · · · · · · · 300 Bausch & Lomb Place,                         13

 14· · · · · · · · · Rochester, New York 14604.                       14

 15· · · · · · · · · Counsel for Eber Defendants                      15

 16                                                                   16

 17· · · · · · ·ROBERT CALIHAN, ESQ.,                                 17

 18· · · · · · · · · Calihan Law PLLC,                                18

 19· · · · · · · · · The Powers Building, Suite 761                   19

 20· · · · · · · · · 16 West Main Street                              20

 21· · · · · · · · · Rochester, New York 14614                        21

 22· · · · · · · · · Counsel for Defendant Mike Gumaer                22

 23                                                                   23

 24                                                                   24

 25                                                                   25



                                                             Page 3                                                              Page 5
 ·1· ·A P P E A R A N C E S                                           ·1· · · · · · · · · EXHIBIT INDEX PAGE
                                                                      ·2
 ·2
                                                                      ·3· ·EXHIBIT
 ·3· · · · · · DONALD O'BRIEN, JR., ESQ.,                             ·4· ·NUMBER· · · · · · · DESCRIPTION· · · · · · · PAGE
 ·4· · · · · · · · ·700 Crossroads Building                           · · ·-----------------------------------------------------
                                                                      ·5
 ·5· · · · · · · · ·2 State Street
                                                                      · · ·PLF. 1· · e-mail· · · · · · · · · · · · · · · 51
 ·6· · · · · · · · ·Rochester, New York 14614                         ·6
                                                                      · · ·PLF. 2· · e-mail· · · · · · · · · · · · · · · 52
 ·7· · · · · · · · ·Counsel for the Defendant Canandaigua
                                                                      ·7
 ·8· · · · · · · · ·National Corporation d/b/a Canandaigua            · · ·PLF. 3· · Letter· · · · · · · · · · · · · · · 55
 ·9· · · · · · · · ·National Bank & Trust                             ·8
                                                                      · · ·PLF. 4· · Letter· · · · · · · · · · · · · · · 58
 10
                                                                      ·9
 11· · · · · · Patrick Martin                                         · · ·PLF. 5· · Letter· · · · · · · · · · · · · · · 63
                                                                      10
 12· · · · · · · · ·Co-executor of Gumaer Estate
                                                                      · · ·PLF. 6· · File of documents· · · · · · · · · ·73
 13                                                                   11
 14                                                                   · · ·PLF. 7· · e-mail· · · · · · · · · · · · · · · 96
                                                                      12
 15· · · · · · · · · · · · · ·*· *    *
                                                                      · · ·PLF. 8· · Affidavit· · · · · · · · · · · · · ·112
 16                                                                   13
                                                                      · · ·PLF. 9· · e-mail· · · · · · · · · · · · · · · 114
 17
                                                                      14
 18                                                                   15
 19                                                                   16· · · · · · · · · · · ·*· *   *
                                                                      17
 20
                                                                      18
 21                                                                   19

 22                                                                   20
                                                                      21
 23                                                                   22
 24                                                                   23
                                                                      24
 25
                                                                      25



                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                      YVer1f
Case 1:16-cv-09517-LAK-KHP Richard Harris
                            Document 266-11 Hawks   Jr
                                             Filed 11/09/19 Page 67 of 98
                               August 20, 2018                           6 to 9
                                                      Page 6                                                         Page 8
 ·1·   · · · · · · · · (It is hereby stipulated and agreed by   ·1·   ·another one that drives them crazy.· So, to the best
 ·2·   ·and among counsel that sealing, certification, and      ·2·   ·of you're ability if you're answering in the
 ·3·   ·filing are waived; and that all objections, except as   ·3·   ·affirmative, give yes, or correct, and so on.· Do you
 ·4·   ·to the form of the question, are reserved until the     ·4·   ·understand that?
 ·5·   ·time of trial.)                                         ·5·   ·A.· ·Yes.
 ·6·   · · · · · · MR. O'BRIEN: Well, we probably need to       ·6·   ·Q.· ·Another difference between a typical
 ·7·   ·clarify what that is, I do want the witness to be       ·7·   ·conversation and today, that your answers are under
 ·8·   ·able to read and sign.                                  ·8·   ·oath and you understand what that means, correct?
 ·9                                                             ·9·   ·A.· ·Yes.
 10·   · · · · · ·R I C H A R D· H A R R I S· H A W K S J       10·   ·Q.· ·Now, if I ask a question and you answer it, I'm
 11·   ·R., 6483 Cooks Point Road Naples, New York, 14512,      11·   ·going to assume that you understood my question.· So,
 12·   ·after having been duly called and sworn, testified as   12·   ·if there's something in my question that you don't
 13·   ·follows:                                                13·   ·understand, it's important you let me know, okay?
 14                                                             14·   ·A.· ·Yes.
 15·   ·EXAMINATION BY MR. BROOK:                               15·   ·Q.· ·And another thing that may happen from time to
 16·   ·Q.· ·Good morning.· Would you please provide your       16·   ·time, is there may be objections from Counsel here,
 17·   ·home and business address?                              17·   ·and unlike what you see on TV, there's no Judge here
 18·   ·A.· ·My home address is 6483 Cooks Point Road Naples,   18·   ·to rule on these sort of things, so unless you're
 19·   ·New York, and my work address is 72 South Main          19·   ·instructed not to answer a question, if you're able
 20·   ·Street, Canandaigua, New York.                          20·   ·to answer the question, and you understand it, please
 21·   ·Q.· ·And you're aware you are being deposed in the      21·   ·proceed to do so, do you understand that?
 22·   ·matter of Kleeberg v. Eber, is that right?              22·   ·A.· ·I understand that, yes.
 23·   ·A.· ·Yes.                                               23·   ·Q.· ·Now, is there any reason such as being under
 24·   ·Q.· ·Have you ever been deposed before?                 24·   ·unusual stresses, or physical or a mental condition,
 25·   ·A.· ·Yes.                                               25·   ·or being under the influence of any substances, that

                                                      Page 7                                                         Page 9
 ·1·   ·Q.· ·How many times?                                    ·1·   ·would prevent or limit your ability to testify today
 ·2·   ·A.· ·About three times.                                 ·2·   ·fully and truthfully?
 ·3·   ·Q.· ·When was the last time you were deposed?           ·3·   ·A.· ·There is no limitation.
 ·4·   ·A.· ·Probably 15 years ago.                             ·4·   ·Q.· ·I'm going to do a few general background
 ·5·   ·Q.· ·Okay.· Now, I'm sure you have discussed this       ·5·   ·questions, standard stuff, but I have to go through
 ·6·   ·with your lawyer, but I'm going to go over a few of     ·6·   ·it so -- have you ever been arrested?
 ·7·   ·the basics of how this is going to work.· In this       ·7·   ·A.· ·No.
 ·8·   ·deposition I'm going to be asking you questions, and    ·8·   ·Q.· ·Have you ever been --
 ·9·   ·you're going to be answering them under oath, do you    ·9·   ·A.· ·You mean a traffic ticket?
 10·   ·understand that?                                        10·   ·Q.· ·No, arrested meaning put in the clink overnight.
 11·   ·A.· ·Yes.                                               11·   ·A.· ·No.
 12·   ·Q.· ·And there are a few differences between a          12·   ·Q.· ·Okay.· Have you ever testified under oath in any
 13·   ·deposition and a typical conversation that I want to    13·   ·proceeding besides the three depositions you just
 14·   ·make sure you are aware of, and these are not easy to   14·   ·mentioned?
 15·   ·remember, not as easy as it sounds.· First, the Court   15·   ·A.· ·No.
 16·   ·Reporter is attempting to transcribe everything you     16·   ·Q.· ·Have you been a party to a Court case?
 17·   ·say.· So, in a normal conversation you might know       17·   ·A.· ·No.
 18·   ·where I'm going with a question before I finish it      18·   ·Q.· ·Are you represented by Counsel here today?
 19·   ·and go ahead and answer, or we might end up talking     19·   ·A.· ·Yes.
 20·   ·over each other, we need to do our best to try to       20·   ·Q.· ·And who's that Counsel?
 21·   ·avoid that.· Do you understand that?                    21·   ·A.· ·Dan O'Brien.
 22·   ·A.· ·Yes.                                               22·   ·Q.· ·And does Dan O'Brien represent you individually,
 23·   ·Q.· ·And another difference is that since this is an    23·   ·or Canandaigua National Bank?
 24·   ·oral transcription, the Court Reporter cannot           24·   ·A.· ·He represents the organization that I work for.
 25·   ·indicate head nods or other gestures or um-hum is       25·   ·Q.· ·And without telling me anything about your


                                              U.S. LEGAL SUPPORT
                                                (877) 479-2484                                                                 YVer1f
Case 1:16-cv-09517-LAK-KHP Richard Harris
                            Document 266-11 Hawks   Jr
                                             Filed 11/09/19 Page 68 of 98
                               August 20, 2018                         42 to 45
                                                     Page 42                                                        Page 44
 ·1·   ·BY MR. BROOK:                                           ·1·   ·Q.· ·So, you knew that Mr. Gumaer was a lawyer at
 ·2·   ·Q.· ·But not in his individual capacity. I'm not        ·2·   ·Nixon Hargrave, correct?
 ·3·   ·asking you to say what other people may have done, do   ·3·   ·A.· ·Yes.
 ·4·   ·you understand that?                                    ·4·   ·Q.· ·Do you know when he retired?
 ·5·   ·A.· ·Yes.                                               ·5·   ·A.· ·No.
 ·6·   ·Q.· ·To your knowledge did anyone else from             ·6·   ·Q.· ·Approximately when was his retirement?
 ·7·   ·Canandaigua National Bank ever review any               ·7·   · · · · · ·MR. CALIHAN: Objection to form.
 ·8·   ·transactions that any Eber Brothers' entity was         ·8·   · · · · · ·MR. O'BRIEN: He said he didn't know.
 ·9·   ·involved in?                                            ·9·   ·A.· ·I don't know.
 10·   · · · · · ·MR. O'BRIEN: In the trust side?               10·   ·Q.· ·Do you know if he was retired at the time he
 11·   · · · · · ·MR. BROOK: In the trust side, yes.            11·   ·contacted you -- let me withdraw.· Was Mr. Gumaer
 12·   · · · · · ·MR. O'BRIEN: Okay.                            12·   ·still practicing law at Nixon Hargrave, to the best
 13·   ·A.· ·Not in the trust side.                             13·   ·of your knowledge, at the time when you and he first
 14·   ·Q.· ·Now, on the commercial lending side, was there     14·   ·discussed the Allen Eber trust?
 15·   ·involvement by Canandaigua National Bank in reviewing   15·   ·A.· ·I believe so.
 16·   ·transactions that Eber Brothers was engaged with        16·   ·Q.· ·Are you aware that at some point Mr. Gumaer
 17·   ·there?                                                  17·   ·relocated to Georgia and to Massachusetts for most of
 18·   ·A.· ·I believe there were -- I was not aware of them.   18·   ·the year?
 19·   · · · · · ·MR CALIHAN: I'm sorry, read the question      19·   ·A.· ·Yes.
 20·   ·back again.                                             20·   ·Q.· ·Approximately when was that?
 21·   · · · · · ·(Read back Page 42, Lines 14 to 17.)          21·   ·A.· ·That was shortly after we took the relationship
 22·   ·Q.· · Now, when I use the term transaction, do you      22·   ·over, so it had to be 2007 or 2008.
 23·   ·understand the term transaction to include a loan?      23·   ·Q.· ·And what was Mr. Gumaer's role in connection
 24·   ·A.· ·Yes.                                               24·   ·with the Allen Eber trust?
 25·   ·Q.· ·When did you first meet Lester Eber?               25·   ·A.· ·He was a co-trustee.

                                                     Page 43                                                        Page 45
 ·1·   ·A.· ·When did I first meet him?                         ·1·   ·Q.· ·Did he have any the role that you were aware of?
 ·2·   ·Q.· ·Yes.                                               ·2·   · · · · · ·MR. RAMSEY: Form.
 ·3·   ·A.· ·Shortly after our assuming the relationship,       ·3·   · · · · · ·MR. CALIHAN: Objection as to form.
 ·4·   ·which would have been probably early 2007.              ·4·   ·A.· ·The form or -- excuse me.· The other role might
 ·5·   ·Q.· ·And who in connection with Eber Brothers, or the   ·5·   ·have been an advisor to the Eber family, to the Eber
 ·6·   ·Allen Eber trust, did you communicate with about        ·6·   ·relationship.
 ·7·   ·assuming the relationship before you actually did so?   ·7·   ·Q.· ·And what do you mean by advisor?
 ·8·   ·A.· ·It would have been probably Lester Eber and        ·8·   ·A.· ·I believe he was handling various legal
 ·9·   ·probably Elliot Gumaer.                                 ·9·   ·activities and affairs.
 10·   ·Q.· ·Now, Elliot, he also goes by Mike?                 10·   ·Q.· ·And for which members of the Eber family was he
 11·   ·A.· ·Mike, yes.                                         11·   ·handling various legal matters and affairs?
 12·   ·Q.· ·How did you refer to him?                          12·   · · · · · ·MR. RAMSEY: Form.
 13·   ·A.· ·Mike, most of the time.                            13·   · · · · · ·MR. CALIHAN: Form.
 14·   ·Q.· ·When did you first meet him?                       14·   ·A.· ·My understanding that it was for the Eber
 15·   ·A.· ·I was aware of Mr. Gumaer years before that in     15·   ·Corporation, and in some cases maybe Lester
 16·   ·his capacity of working with the law firm Nixon         16·   ·personally.
 17·   ·Peabody, Nixon Hargrave at the time.                    17·   ·Q.· ·And was it significant to you in terms of how
 18·   ·Q.· ·And have you personally interacted with him?       18·   ·you dealt with the trust's responsibility that Mr.
 19·   ·A.· ·Not personally, professionally in other trust      19·   ·Gumaer might be representing Lester Eber personally?
 20·   ·relationships.                                          20·   · · · · · ·MR. CALIHAN: Objection to form.
 21·   ·Q.· ·Okay.· So, just making sure I understand.· So,     21·   ·A.· ·It became a concern because of the conflict.
 22·   ·this is not a situation like with Lester where you      22·   ·Q.· ·What do you mean by the conflict?
 23·   ·had heard about him just because of his reputation,     23·   ·A.· ·Well, in handling being a co-trustees with us,
 24·   ·you had actually worked with Mr. Gumaer, correct?       24·   ·and then also handling certain legal activities for
 25·   ·A.· ·Yes.                                               25·   ·the Corporation.


                                              U.S. LEGAL SUPPORT
                                                (877) 479-2484                                                                 YVer1f
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 69 of 98


                                                                     Page 185
 1
 2               UNITED STATES DISTRICT COURT
 3             SOUTHERN DISTRICT OF NEW YORK
 4      ---------------------------------X   *
                                             *
 5      DANIEL KLEEBERG, LISA STEIN and      *
        AUDREY HAYS,                         *
 6                                           *
 7                      PLAINTIFFS,          *
                                             *
 8                 vs                        *
                                             *                   INDEX NO:
 9      LESTER EBER, ALEXBAY, LLC f/k/a      *                  16-CV-9517
        LESTER EBER, LLC, CANANDAIGUA        *                      LAK
10      NATIONAL CORPORATION d/b/a           *
        CANANDAIGUA NATIONAL BANK & TRUST,   *
11      THE ESTATE OF ELLIOT W. GUMAER,      *
        JR., EBER BROS & CO, INC, EBER       *
12      BROS, WINE AND LIQUOR CORPORATION,   *
        EBER BROS WINE & LIQUOR METRO,       *                    VOL II
13      INC, EBER-CONNECTICUT, LLC and       *
        WENDY EBER,                          *
14                                           *
                        DEFENDANTS.          *
        ---------------------------------X   *
15
16
17
18          Deposition of RICHARD HARRIS HAWKS, JR
19                    Rochester, New York
20                 Thursday, April 11, 2019
21
22
23     Reported by:
24     Mary Agnes Drury, RPR, NYACR, CLR
25     JOB NO. 158944

                     TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 70 of 98

                                         Page 262                                               Page 263
 1             RICHARD HARRIS HAWKS, JR                  1            RICHARD HARRIS HAWKS, JR
 2    that prohibited the combination of the trust --    2   on with the transfer of the Eber-Connecticut
 3    the trust and lending sides?                       3   business?
 4        A. I cannot give you specific                  4       A. It was a quick, brief review of that
 5    situations.                                        5   information where different sub-corporations
 6        Q. Has CNB ever brought an action on           6   were listed as -- where we were looking to
 7    behalf of a trust that it managed against a        7   transfer certain assets over to it.
 8    co-trustee in court?                               8       Q. Okay. So at the time of that phone
 9        A. Not to my knowledge.                        9   conversation, were you aware that the proposed
10        Q. Going back to 2012, and when you           10   transfer or transfer that had either had
11    learned about the Eber-Connecticut transfer;      11   occurred or was about to occur, involved
12    you described how there was a -- I believe, a     12   transferring the Connecticut business to an
13    phone conversation, and then a brief meeting;     13   entity that was outside the trust?
14    is that right, or was it just one phone           14       A. At that point, we were not aware
15    conversation?                                     15   that it was an entity outside of the trust; it
16        A. It was a phone conversation, and           16   was a transfer of restricted promissory notes.
17    then -- we're talking about the same meeting;     17       Q. Okay. So are you talking about a
18    it would have been with Mike Gumaer, and          18   meeting in 2011, when you ratified promissory
19    Lester, and Wendy, and then we went into a        19   notes that had already been issued?
20    short trustees meeting, which -- at which time    20       A. Yes.
21    we discussed the annual distribution and where    21       Q. Okay. And so I'm talking about
22    that was going to be funded from.                 22   later, after that.
23        Q. Okay. So was the phone                     23           At some point you became aware that
24    conversation, was that the first time that you    24   the Eber-Connecticut business had been
25    were made aware that there was anything going     25   transferred out of the trusts --

                                         Page 264                                               Page 265
 1             RICHARD HARRIS HAWKS, JR                  1           RICHARD HARRIS HAWKS, JR
 2            MR. O'BRIEN: Form.                         2      Q. Was CNB ever asked to ratify the
 3            MR. BROOK: -- assets, correct?             3   transfer of Eber-Connecticut to Alexbay?
 4            THE WITNESS: Yes, we did become            4      A. Not to my knowledge.
 5        aware of that.                                 5      Q. Did CNB ever ratify that
 6    BY MR. BROOK:                                      6   transaction?
 7        Q. Okay. And how did you become aware          7      A. I don't believe so.
 8    of that; was it a phone conversation or email      8      Q. Did you ever discuss the
 9    or --                                              9   Eber-Connecticut transfer with Mike Gumaer?
10        A. Through review of some of the              10      A. Yes, when it was recognized that he
11    documents that we had seen, and part of the       11   had -- excuse me, that this transfer had
12    meeting notes from a meeting in 2012, I believe   12   occurred, and he had recommended that this --
13    it was.                                           13   that the transfer was appropriate to do for the
14        Q. Okay. And by that point, had the           14   continuation of the company.
15    transfer already occurred, or was it something    15      Q. Okay. So Mike -- what do you
16    that was just being contemplated?                 16   specifically recall Mike saying? You said he
17        A. I believe it had already been              17   recommended that it occur?
18    transferred.                                      18      A. He recommended, and through
19        Q. Okay. So --                                19   discussions that he and Lester had had in
20        A. I --                                       20   helping to manage the company, that this was in
21        Q. -- you testified earlier that you          21   the best interest of the company at that time.
22    recall CNB being asked to ratify that             22      Q. So was it your understanding, based
23    transaction, or were you talking about the        23   on that conversation that Mike Gumaer had
24    loans?                                            24   actually suggested the course of conduct or
25        A. I'm talking about the loans.               25   that he had just approved it after the fact?



                                                                                                         21
                           TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 71 of 98

                                         Page 266                                               Page 267
 1            RICHARD HARRIS HAWKS, JR                   1           RICHARD HARRIS HAWKS, JR
 2       A. I'm not sure if he was the architect         2   told about the problems that Eber-Connecticut
 3    or put it together. I know he was directly         3   was facing with getting funding in its current
 4    involved with helping run the business for a       4   corporate structure, prior to being transferred
 5    number of years, and was winding down, but this    5   to Alexbay?
 6    was a suggested transaction to protect the         6      A. What was I told --
 7    assets of the corporation.                         7      Q. Yes.
 8       Q. What was your understanding as to            8      A. -- about that?
 9    who or what the assets of the corporation were     9          It was indicated that there had been
10    being protected from?                             10   previous funding that had taken place, that it
11       A. The transfers here being protected          11   came directly from one of the shareholders who
12    to preserve what value there might have been.     12   was -- happened to be Lester. And that the
13       Q. Preserve it from what? What was the         13   transfer here was to allow for capitalization
14    concern about it, the assets being in the         14   or providing capital for Eber-Connecticut to be
15    existing location where they had been?            15   operating.
16           MR. CALIHAN: Form.                         16      Q. So was it your understanding that
17           THE WITNESS: The concern might have        17   Lester was providing additional capital to
18       been for the ability to be able to continue    18   Eber-Connecticut?
19       to run what was now the Connecticut            19      A. It was my understanding that the
20       subsidiary, and the need to have               20   capital that would have been provided here, he
21       appropriate funding over there.                21   was not providing additional capital, he was
22    BY MR. BROOK:                                     22   looking to take some of the assets from the
23       Q. So I'm still not sure I'm                   23   parent corporation to Connecticut, to relieve
24    understanding.                                    24   certain lending obligations and so forth, that
25           So what -- what was it that you were       25   he had previously made to the company.

                                         Page 268                                               Page 269
 1            RICHARD HARRIS HAWKS, JR                   1           RICHARD HARRIS HAWKS, JR
 2       Q. Okay. So in other words, Lester was          2      A. From time-to-time, we would have
 3    looking to convert his debt position with the      3   been, but it was direct phone calls, where
 4    company where he loaned money to it, into a        4   Lester, it may not have been available to
 5    capital or equity position where he was an         5   discuss the annual distribution.
 6    owner of the company; is that right?               6      Q. Did you ever discuss during a
 7       A. It appeared that, yes.                       7   one-on-one discussion with Mike Gumaer the Eber
 8       Q. And was there any discussion about           8   Connecticut transfer?
 9    whether Lester could do that, given his role as    9      A. No.
10    co-trustee of the trust?                          10      Q. Why not?
11       A. Through the discussion with Mike,           11          MR. O'BRIEN: If you know.
12    Lester, and the bank as the co-trustees, we had   12          THE WITNESS: Huh?
13    reviewed that. But, once again, Mike had          13          MR. O'BRIEN: If you know.
14    assured that, you know, as far as the             14          MR. BROOK: You don't have to do
15    corporation was concerned, this was in the best   15      that.
16    interest.                                         16          MR. O'BRIEN: No. No. You asked
17           We were not assured at that point          17      him why not; and that also requires him to
18    and did not find out until later that this was    18      speculate as to what Mike Gumaer may have
19    going to mean that Lester was going to become a   19      been thinking or what Lester may have been
20    major shareholder or the sole shareholder of      20      thinking.
21    the Connecticut.                                  21   BY MR. BROOK:
22       Q. Did you ever have a one-on-one              22      Q. I'm asking for your recollection as
23    discussion with Mike Gumaer where neither         23   to why you didn't try to have a one-on-one
24    Lester, nor Wendy were part of the conversation   24   conversation with Mike Gumaer?
25    about --                                          25      A. We believed that Mike had been the



                                                                                                         22
                           TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 72 of 98

                                         Page 278                                               Page 279
 1            RICHARD HARRIS HAWKS, JR                   1            RICHARD HARRIS HAWKS, JR
 2    Brothers stock? How to account for the value       2   additional financial information?
 3    of the Eber Brothers stock?                        3       A. No.
 4        A. How to account for it?                      4           MR. RAMSEY: I might have one or two
 5        Q. Yeah.                                       5       follow-ups, but you go, just in the
 6        A. With Wendy --                               6       interest of time.
 7           MR. O'BRIEN: It requires a "yes" or         7   EXAMINATION BY
 8        "no" answer, okay.                             8   MR. CALIHAN:
 9        Q. The answer is "yes"?                        9       Q. Very quickly. I'm not sure I heard
10        A. Yes.                                       10   you completely, but you testified to the effect
11        Q. Who do you recall talking to about         11   that there was some issue of Mr. Gumaer signing
12    that?                                             12   the petition for the dissolution of the trust.
13        A. Both Wendy and Lester.                     13           What was your understanding of that
14        Q. In sum and substance, what was the         14   issue?
15    conversation that you had with Wendy or Lester    15       A. My understanding was there was an
16    on that topic?                                    16   issue of competency at the time.
17        A. Basically, the sum of it would be          17       Q. When's the last time you had direct
18    where are financial statements that we can use,   18   contact with Mike Gumaer?
19    current financial statements to use to do or to   19       A. Probably in the late 2014 timeframe.
20    have a valuation done.                            20       Q. And did he appear competent to you
21        Q. Okay. So it was less about what the        21   at that time or already starting to suffer from
22    value is; it was more following up on this        22   some debilitation?
23    request for additional financial information?     23       A. My conversation would have been he
24        A. Right.                                     24   was a little disoriented. And when I made
25        Q. At some point were you provided with       25   contact, his wife answered the phone and

                                         Page 280                                               Page 281
 1           RICHARD HARRIS HAWKS, JR                    1            RICHARD HARRIS HAWKS, JR
 2   indicated to me that he was not having a good       2       Q. Okay. Did you think that it was an
 3   day.                                                3   obligation of yours, if you had concerns about
 4       Q. Okay. Had you been told before               4   the competency of a co-trustee, to raise those
 5   that, that Mike was having health problems?         5   concerns?
 6       A. Somewhat, yes.                               6       A. In retrospect, yes, okay. However,
 7       Q. Okay. Were you surprised by your             7   because of the statute and the ability and
 8   exchange with Mrs. Gumaer when she answered the     8   respect that we have for individuals here, we
 9   phone?                                              9   looked to hopefully have this play out.
10       A. Yes.                                        10       Q. Okay. It's a difficult thing to do,
11       Q. Okay. Did you try to have any               11   is it not?
12   conversations with Mr. Gumaer after that           12       A. Yes. Yes.
13   conversation?                                      13       Q. You had known Mike Gumaer for some
14       A. We -- the conversation would be by          14   time?
15   either letter or our annual statement would go     15       A. I had known of him for some time,
16   out to him; and I'm assuming that he received      16   yes.
17   it. But I also found out later that there was      17       Q. And you testified earlier about
18   a -- someone who was representing him.             18   relying on Mike Gumaer in connection with the
19       Q. And who was that?                           19   appropriateness of the transfer involving
20       A. I believe it was Pat Martin, at the         20   Eber-Connecticut.
21   time.                                              21           Do you recall that?
22       Q. Did you raise with anyone, any              22       A. Yes.
23   concerns about Mr. Gumaer's competency at any      23       Q. And I think you had testified
24   time?                                              24   earlier; although, I may be confusing two
25       A. No, I did not.                              25   deposition days, about Mike, in your view,



                                                                                                         25
                           TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 73 of 98

                                         Page 282                                               Page 283
 1            RICHARD HARRIS HAWKS, JR                   1           RICHARD HARRIS HAWKS, JR
 2    wearing two hats sometimes as a lawyer and as a    2       A. We did, and we reviewed that with
 3    trustee?                                           3   our counsel.
 4       A. Yes.                                         4       Q. And did you get a clean bill of
 5       Q. And when you were relying on                 5   health in connection with relying on
 6    Mr. Gumaer with respect to the Eber-Connecticut    6   Mr. Gumaer, as you testified?
 7    transaction, did you understand that he was        7          MR. BROOK: Objection to form.
 8    functioning as a -- as a lawyer or as a            8          THE WITNESS: It was deemed that his
 9    trustee?                                           9       competence at that point was sufficient.
10       A. I understood he was --                      10       Q. Was sufficient?
11           MR. BROOK: Objection to form.              11       A. Yes.
12           THE WITNESS: -- he was functioning         12       Q. That his competence was sufficient.
13       in both capacities.                            13          You're talking now about competence
14       Q. And when you say as a lawyer or you         14   or conflict of interest?
15    answered my question as a lawyer; as a lawyer     15       A. His confidence -- or the conflict of
16    for whom?                                         16   interest was not a major issue for us at that
17       A. A lawyer for the Eber Brothers              17   time.
18    business.                                         18       Q. All right. Do you recall with
19       Q. Okay. And did you view then that he         19   specificity, anything that Mike Gumaer said to
20    was in a conflict position when he was            20   you or in your presence regarding the
21    providing that advice?                            21   Eber-Connecticut transaction?
22       A. Yes. Yes. And that would have               22       A. No, I do not recall any specific.
23    referred us then to go back to our conflict of    23       Q. Okay. Do you recall anything in
24    interest policy.                                  24   writing that you received from him with respect
25       Q. And did you do that?                        25   to the Eber-Connecticut transaction?

                                         Page 284                                               Page 285
 1             RICHARD HARRIS HAWKS, JR                  1             RICHARD HARRIS HAWKS, JR
 2       A. Nothing in writing from him.                 2            MR. BROOK: Unfortunately, I don't.
 3       Q. Okay. Did you ever inform any of             3       It is the engagement letter between Mike
 4    the beneficiaries about the Harris Beach           4       Gumaer and Lester Eber.
 5    fraudulent action -- strike that.                  5            MR. O'BRIEN: You say 47?
 6           Did you ever inform any of the Eber         6            MR. BROOK: Yes.
 7    Trust beneficiaries of the Harris Beach            7   BY MR. BROOK:
 8    fraudulent transfer action?                        8       Q. If you could, please.
 9       A. I did not.                                   9            That letter is dated January of
10       Q. Okay.                                       10   2001, which I know is well before you got
11           MR. CALIHAN: Those are all the             11   involved or Canandaigua National Bank got
12       questions I have. Thank you.                   12   involved with the trust.
13           MR. BROOK: All right. Well, I do           13            Is that a letter that you recall
14       have a few matters for follow-up, and I        14   ever seeing in terms of Mike Gumaer's tension,
15       appreciate everyone sticking around for        15   as trustee, lawyer, and director of the Eber
16       this.                                          16   companies.
17    EXAMINATION BY                                    17            MR. CALIHAN: Objection to form.
18    MR. BROOK:                                        18            THE WITNESS: I do not recall seeing
19       Q. So I'm going to show you what was           19       it.
20    previously marked as Plaintiffs' Exhibit 47.      20       Q. Are you aware of how Mike Gumaer was
21           (Whereupon, Plaintiffs' Exhibit 47,        21   being compensated for his work as either
22       Gumaer Letter, Dated 1/2/01, Bates Stamped     22   trustee, director, or lawyer?
23       EB-0001556 to '1557, 2-Pages was previously    23       A. I was not aware of how he was being
24       marked for identification.)                    24   compensated. I did know that neither Lester
25           MR. O'BRIEN: Do you have a copy?           25   nor Mike Gumaer were taking any kind of a



                                                                                                         26
                           TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 74 of 98



                                                                   Page 1

 1                      UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
 2
 3                      CIVIL ACTION NO. 16-cv-951 (LAK)
 4
        DANIEL KLEEBERG, et al.,
 5
                           Plaintiffs,
 6
               v.
 7
        LESTER EBER, et al.,
 8
                           Defendants.
 9
        - - - - - - - - - - - - - - - - - -x
10
11
12                                98 Southeast 7th Street
                                  Suite 1100
13                                Miami, Florida
                                  Thursday, May 9, 2019
14                                9:35 a.m.- 11:55 a.m.
15
16
17
18         DEPOSITION OF SOUTHERN GLAZER'S WINE & SPIRITS, LLC
19                         THROUGH LEE HAGER
20
21
22                Taken before Edward Varkonyi, Registered
23      Merit Reporter and Notary Public for the State of
24      Florida at Large, pursuant to Notice of Taking
25      Deposition filed in the above cause.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 75 of 98


                                                                                Page 2                                                       Page 4
  1               APPEARANCES
  2
                                                                                          1   Thereupon--
         BRIAN BROOK, ESQ.,                                                               2                  LEE HAGER
  3      Brook & Associates PLLC
         100 Church Street, 8th Floor                                                     3   was called as a witness by the Plaintiff and having
  4      New York, New York 10007
         on behalf of the Plaintiffs.                                                     4   been first duly sworn responded as follows:
  5                                                                                       5               THE WITNESS: Yes, I do.
  6      COLIN D. RAMSEY, ESQ.,
         Underberg & Kessler LLP                                                          6                DIRECT EXAMINATION
  7      50 Fountain Plaza, Suite 320
         Buffalo, New York 14202                                                          7   BY MR. BROOK:
  8      on behalf of Defendants Lester Eber,                                             8         Q. Good morning.
         Alexbay, LLC f/k/a Lester Eber, LLC
  9      Eber Brothers & Co., Inc., Eber Bros. Wine                                       9         A. Good morning.
         and Liquor Corporation, Eber Bros. Wine and
 10      Liquor Metro, Inc., Eber Connecticut, LLC,                                      10         Q. Could you please state your full name.
 11
         and Wendy Eber                                                                  11         A. Lee F. Hager.
 12      JOHN HERBERT, ESQ. (Telephonically)                                             12         Q. And you are aware you're being deposed in
         P.O. Box 1031
 13      Tiburone, California 94920                                                      13   the case of Kleeberg versus Lester Eber?
 14
         on behalf of Defendants Lester Eber and
         Wendy Eber
                                                                                         14         A. Yes.
 15                                                                                      15         Q. And you are here as a corporate
         DAVID P. ACKERMAN, ESQ.,
 16      Akerman LLP                                                                     16   representative for Southern Glazer's Wine and Spirits
 17
         777 S. Flagler Drive West
         Palm Beach, Florida 33401
                                                                                         17   of America, LLC; is that correct?
         on behalf of the Witness.                                                       18         A. Yes.
 18
 19      ROBERT B. CALIHAN, ESQ.,                                                        19         Q. Did I get that name, right?
         Calihan Law PLLC
 20      16 Main Street
                                                                                         20         A. Yes.
         Rochester, New York 14614                                                       21         Q. Okay. Is it fair to say that that is
 21      on behalf of Defendant Estate of Elliot W.
         Gumaer                                                                          22   a -- that that entity can be referred to herein as
 22
 23    ALSO PRESENT: Alan Greenspan, Esq.,
                                                                                         23   just generally Southern, and that would include that
             Executive VP and General Counsel                                            24   entity and also its predecessors and affiliates?
 24          Southern Glazer's Wine and Spirits
 25                                                                                      25         A. Yes.
                                                                                Page 3                                                       Page 5
  1                  INDEX                                                                1        Q. Have you ever been deposed before?
  2     Witness       Direct    Cross     Red.        Rec.                                2        A. Yes.
  3 LEE HAGER               4       78      83            --                              3        Q. How many times?
  4                                                                                       4        A. I would have to say three, four times.
  5                                                                                       5        Q. When was the last time you were deposed?
  6                                                                                       6        A. Approximately two years ago.
  7                 EXHIBITS                                                              7        Q. Even though you probably discussed these
  8 Plaintiff's                      For Ident.                                           8   sorts of things with your lawyers and I don't want to
  9 Exhibit 92 Subpoena                               8                                   9   know specific advice or anything that was given
 10 Exhibit 93 SGWS-000124 to 138                               19                       10   there, I'm just going to go over some of the ground
 11 Exhibit 94 EB-00035524 to 43                               58                        11   rules generally.
 12 Exhibit 95 Restrictive Covenant EB-644 to 652                    63                  12            In this deposition I'm going to be asking
 13 Exhibit 96 EB-688 to 691                              75                             13   you questions and you're going to be answering them
 14                                                                                      14   under oath. You understand that?
 15                                                                                      15        A. Yes.
 16                                                                                      16        Q. And there is a few differences between a
 17                                                                                      17   deposition and a typical conversation that I want to
 18                                                                                      18   make sure we remain conscious of.
 19   NOTE: THE ORIGINAL EXHIBITS WERE RETAINED BY MR.                                   19            First, the court reporter is trying to
 20       BROOK AND ARE NOT ATTACHED TO THE TRANSCRIPT.                                  20   transcribe everything that we say and if he doesn't
 21                                                                                      21   put it in the transcript, it might as well not have
 22                                                                                      22   been said. So that means it's important for us to
 23                                                                                      23   try our best not to speak over each other. Do you
 24                                                                                      24   understand that?
 25                                                                                      25        A. Yes.

                                                                                                                                  2 (Pages 2 - 5)
                                                                          Veritext Legal Solutions
212-267-6868                                                                www.veritext.com                                      516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 76 of 98


                                                        Page 18                                                         Page 20
  1   in terms of what an acquisition deal might look like?        1        Q. Let's jump back in time a little bit to
  2        A. Well, you know, you skipped a big part,              2   before this.
  3   as I remember this.                                          3            Prior to the discussions that immediately
  4           The substantive discussions in '05                   4   preceded the letter of intent, had there been any
  5   related to the Delaware and the Ohio acquisitions or         5   substantive discussions about an acquisition of Eber
  6   mergers into the business -- let's call it                   6   Brothers in either '05 or '06?
  7   acquisitions into our business.                              7        A. No.
  8           Prior to that -- just so we're all on the            8        Q. So was there only one previous discussion
  9   same page, prior to that the New York operations had         9   with Lester Eber about a potential acquisition?
 10   already, from my standpoint, ceased to exist.               10        A. To the best of my knowledge, yes.
 11        Q. Let's just step back for one second. We             11        Q. Who participated in that discussion?
 12   might be off on the timing here and that could be the       12        A. It would have been myself and Mr. Chaplin
 13   source of confusion.                                        13   at that time. Wayne Chaplin had it. Possibly Harvey
 14        A. Yeah, I'm a little confused.                        14   Chaplin at the initial one about joining forces with
 15        Q. So how long was it between the time when            15   us. I am referring to that early one now in that --
 16   you started talking about acquiring Ohio and Delaware       16   right after we entered the state.
 17   interests and that transaction actually being               17        Q. In that early discussion had it been
 18   consummated, a matter of months, weeks?                     18   conveyed to Lester Eber that he would have a
 19        A. It was rapid. I would have to say you               19   continuing role in the business if Eber Brothers was
 20   could measure it in weeks. Now, if it was six weeks         20   acquired?
 21   or eight weeks, it happened -- it happened rather           21            MR. RAMSEY: Form.
 22   quickly. It was the summer of '05, I remember,              22            THE WITNESS: Excuse me?
 23   because it was a lost summer for me. It was the             23   BY MR. BROOK:
 24   summer of '05 when this transaction all came                24        Q. Sometimes when a company is acquired the
 25   together. Yeah. '07?                                        25   existing management goes, sometimes it stays. During
                                                        Page 19                                                         Page 21
  1        Q. Let's look at an exhibit.                            1   those initial discussions with Lester Eber, was it
  2            MR. ACKERMAN: Look at a document.                   2   contemplated by Southern that Lester Eber would
  3            MR. BROOK: Let's mark this as 93.                   3   continue on in a senior role with the New York
  4            THE WITNESS: Excuse me, it was the                  4   operations if Southern acquired Eber Brothers?
  5       summer of '07. Excuse me, summer of '07.                 5         A. It was never really our intentions for
  6            MR. BROOK: Let's mark this Exhibit 93.              6   Lester to have a long-term role, and especially that
  7            MR. ACKERMAN: You may want to clarify               7   of an employee.
  8       the prior answers.                                       8            We really kind of looked at it as being,
  9            THE WITNESS: Yeah.                                  9   you know, we have done this before as a consultant as
 10            (The document referred to was thereupon            10   a transition for our business, you know, ways of
 11   marked Plaintiff's Exhibit 93 for Identification, a         11   working.
 12   copy of which is not attached hereto.)                      12            We did realize very, very early on when
 13   BY MR. BROOK:                                               13   we started in New York, we had a fairly good
 14        Q. Do you recognize what has been marked as            14   understanding about metro, we thought, and then we
 15   Exhibit 93?                                                 15   had an awful lot to learn about metro and we had very
 16        A. Yes.                                                16   little understanding about the ways of working in
 17        Q. What is it?                                         17   upstate New York, which to me should be a different
 18        A. This was our -- what I will say is our              18   state.
 19   initial letter of intent regarding the -- yeah, this        19            It's just a totally different way of
 20   is our initial letter of intent regarding the               20   working, customer, supplier preference. Everything
 21   purchase of the New York operation.                         21   is just totally different and we realized our initial
 22        Q. Okay. So that was -- it's dated March               22   fore up there and going up there when we did was
 23   2007, and February 2007, looks like there is a few          23   without knowledgeable source, so we really believed
 24   amendments?                                                 24   that we needed to have a transition with it. I think
 25        A. Yes.                                                25   it was always anticipated that there would be some

                                                                                                          6 (Pages 18 - 21)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 77 of 98


                                                   Page 22                                                       Page 24
  1   sort of consultive role.                                 1   very top and the very, very bottom.
  2        Q. And in terms of a consulting role, was           2         Q. You made a gesture there. Were you
  3   that meant to be more limited than the role of say       3   suggesting that if you kept the middle or higher
  4   someone who was actually managing the operation          4   executive people around, that they might butt heads
  5   itself?                                                  5   with Southern management?
  6        A. A hundred percent. We already had -- we          6         A. No, my gesture was my figure of speech.
  7   already moved at kind of great thought and expense       7   I have some European blood in me.
  8   what we thought at that time was our future              8         Q. I was trying to understand.
  9   leadership up there, both on the commercial point and    9         A. Nothing was not spoken.
 10   operational point but, again, through years of          10         Q. Okay. Who initially proposed -- when it
 11   expansion, acquisition, we realized that sending the    11   came to Southern acquiring Eber and its assets, who
 12   best minds to a foreign country where they couldn't     12   first proposed that Lester Eber have a consulting
 13   speak the language was never going to be successful.    13   role?
 14           So the answer to that question is, you          14         A. I would very much like to say it was a
 15   know, we had, we thought, the core of the nucleus of    15   joint -- for us it was almost like it was a part of
 16   the commercial people now in place, but needed to       16   our all our deals, as I have said.
 17   really have some knowledge given to them.               17            It wasn't like one person proposed it.
 18        Q. So when Southern moved into other states,       18   It was almost accepted. So as we sit down, as say
 19   not counting New York, was it typical business          19   this executive group, and I would represent mostly
 20   practice to acquire a local distributor?                20   organizationally from my point as being secretary of
 21        A. I would have to say it's not only               21   the company in charge of all the back office and all
 22   Southern's, but it's probably the industry's way of     22   the administration, and then there would be our
 23   doing it because of the regulations, the laws and       23   salespeople or administrative people. It's almost a
 24   whatever.                                               24   natural thing, you know, to benefit us.
 25           No wholesaler will ever go up and just          25            It wasn't one. It was almost like it was
                                                   Page 23                                                       Page 25
  1   plant their flag because, you know, a wholesaler owns 1      our challenge to get -- again, to me it's all
  2   nothing. They have to have the brands. They have to 2        business continuity. It's all long term for me,
  3   have the distribution rights. They have to have        3     short term/long term.
  4   employees. You very, very rarely go to what people 4             Q. Were the terms of the consulting
  5   typically say is green field. No, that's a -- that's   5     arrangement negotiated?
  6   a very costly and long route to go.                    6             MR. RAMSEY: Form.
  7        Q. And in those typical situations where a        7             THE WITNESS: Am I supposed to answer
  8   local distributor was acquired in a new state, what    8        that?
  9   typically happened to the existing management of       9             MR. ACKERMAN: Yes.
 10   those companies that were acquired?                   10             THE WITNESS: As in all of them, they
 11        A. If we were successful in charming the old     11        were made as broad as possible for my advantage,
 12   owners, which are traditionally family owned, very 12           you know, giving me the ability to expand or
 13   prideful people, we were successful in getting some 13          contract as my business was going to progress.
 14   sort of transition plan and it varies. You know,      14             You know, no insult to Mr. Eber in this
 15   some sort of -- like I might say, consulting,         15        room, to us it was very, very typical to
 16   advisory, whatever it might want to be. Yes, that     16        negotiate as broad as you can and then utilize
 17   would be part of our game plan.                       17        the services and the knowledge as they became
 18        Q. Then for more junior employees like           18        needed.
 19   salespeople, was it typically your goal to retain     19     BY MR. BROOK:
 20   them as employees?                                    20         Q. How was the amount of the consulting fee
 21        A. Yeah, quite contrary you want to keep the     21     determined?
 22   continuity of the people that are selling and making 22          A. Again, from experience for what we had
 23   money for you and it's usually those middle executive 23     expected, to -- again, being way now in advance and
 24   managers are the ones that have chances of being      24     being up there now a couple of years before, two,
 25   either replaced or reorganized. So it's the very,     25     three years from '04 to this period of '07 when the

                                                                                                    7 (Pages 22 - 25)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 78 of 98


                                                    Page 26                                                         Page 28
  1   consulting agreement was actually done, we had           1        A. Uh-huh.
  2   learned a lot, but probably from my standpoint, being    2        Q. That's a yes?
  3   critical like I am, we learned so much that we did       3        A. Yes. Excuse me.
  4   not know that, you know, from my standpoint, you         4        Q. And it refers to in the first item
  5   know, I just saw this agreement replacing other sort     5   purchasing the value of the inventory. Do you see
  6   of consultants that I would have had to hire, be them    6   that?
  7   operational consultants, be them industry                7        A. Yes, sir.
  8   consultants, be them lobbyists in their things.          8        Q. Not necessarily specific to this letter
  9            This is one of the things that maybe            9   of intent, but do you know was the inventory of Eber
 10   doing these transactions I saw Lester, Mr. Eber, as     10   Brothers ultimately acquired by Southern?
 11   almost like a one stop shop of knowledge of a lot of    11        A. Yes.
 12   different things that I was going to have to            12        Q. Was all the inventory acquired by
 13   purchase, you know, in the marketplace.                 13   Southern or was some of it not able to be agreed upon
 14            It was -- again, we thought it was fair        14   as to the amount of the price?
 15   and we thought it was arm's length and we thought it    15        A. I would have to say substantially all of
 16   was equitable from our standpoint. We would have        16   the inventory. We would not have bought things we
 17   spent a lot more trying to buy these services some      17   didn't feel we can represent. We would not have
 18   other place.                                            18   bought unsaleable or unmarketable merchandise and we
 19         Q. And who was negotiating the consulting         19   wouldn't have bought oddball things that we would
 20   agreement on behalf of Lester Eber? Was it just him     20   have to just write down or write off. So we would
 21   or did he have someone else negotiating for him?        21   have bought saleable, marketable merchandise.
 22            MR. RAMSEY: Form.                              22        Q. Do you recall there being any oddball
 23            THE WITNESS: I don't remember. I don't         23   things that couldn't be bought?
 24       really remember. I know that they had a very        24        A. There always is. There always is but I
 25       large law firm.                                     25   don't recollect. It would be a de minimis amount in
                                                    Page 27                                                         Page 29
  1           Any discussions about any of the work            1   any wholesaler's operation.
  2      product that came out of that -- I'm sure Lester      2        Q. And the third item under 2, it says $10
  3      had the right attorneys working with him. Any         3   million for the intangible assets that have been
  4      discussions about things -- you know, like any        4   listed and I think it's on the preceding page.
  5      sort of consulting agreement, we pushed what we       5            Was that amount ultimately paid or was
  6      wanted and they pushed back.                          6   that amount changed?
  7           I don't really think it was Lester               7        A. I believe that amount was ultimately
  8      pushing back but his attorneys. I'm sure he had       8   changed. I believe that was like a placeholder as
  9      counsel.                                              9   this -- as this transaction evolved from amendment to
 10   BY MR. BROOK:                                           10   amendment to amendment. So I would have to say at
 11        Q. Does the name Harris Beach ring a bell?         11   this point it was a placeholder.
 12        A. Yeah, they were pretty good. Yeah.              12        Q. How was that amount changed? Did it go
 13   Harris Beach, yeah.                                     13   up or down?
 14        Q. I want to ask you a couple of questions         14        A. I can't tell you now exactly.
 15   about this Exhibit 93. Do you have that in front of     15        Q. Please turn to the next page.
 16   you still?                                              16        A. Uh-huh.
 17        A. Yes.                                            17        Q. It says in the first full paragraph
 18        Q. If you could, please, turn to the page          18   there: "At closing Southern shall pay Eber in cash
 19   that has the Bates number in the bottom right ending    19   the purchase price less, (i), an amount to be
 20   in 130. It's about halfway in.                          20   allocated to the restrictive covenants."
 21        A. Okay.                                           21            Do you see that?
 22        Q. Are you there?                                  22        A. Uh-huh.
 23        A. 130, yes, sir.                                  23        Q. What was the amount being referred to
 24        Q. There section 2 specifies a purchase            24   there?
 25   price for the assets. Do you see that?                  25        A. I don't specifically recollect what

                                                                                                      8 (Pages 26 - 29)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                           516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 79 of 98


                                                       Page 30                                                      Page 32
  1   amount that was.                                            1        Q. Can you think of any reason why Southern
  2        Q. Is it typical to enter into restrictive             2   would have agreed not to impose a restrictive
  3   covenants with companies when you are acquiring their       3   covenant on EBWLC or other Eber entities?
  4   assets?                                                     4            MR. CALIHAN: Objection to form.
  5        A. Absolutely.                                         5            MR. RAMSEY: Form.
  6        Q. If you look at, I believe it's the next             6            THE WITNESS: I would have no idea.
  7   page, section 5.                                            7   BY MR. BROOK:
  8           It says "Eber, you", and I will note for            8        Q. Why did you want to have a restrictive
  9   the record that this letter is addressed to Lester          9   covenant with Lester Eber specifically?
 10   Eber.                                                      10        A. Well, again, as we learned a lot we
 11           It says: "Eber, you, and each of the               11   learned that the -- we made the right decision, first
 12   current shareholders, owners and affiliates of both        12   of all, by trying to make a deal with Lester and the
 13   EBWLC and Eber NDC will enter into restrictive             13   Eber companies because their reputation really did
 14   covenants." Do you see that?                               14   precede itself and had created this business image
 15        A. Yes.                                               15   that was counter to what I will say the other
 16        Q. Do you know why -- let me start back.              16   competition was, the big competition, our
 17   Was this requirement for numerous restrictive              17   competition.
 18   covenants, including one with EBWLC, is something          18            So if you use that as the foundation and
 19   that remained part of the deal or was changed before       19   again, we have learned now, we were there for a few
 20   it was ultimately finalized?                               20   years, we said we don't want this guy or any of his
 21        A. I believe there were restrictive                   21   companies in any format coming back and competing
 22   covenants right through all the transactions,              22   with us.
 23   including the -- the consulting agreement I believe        23        Q. Turning to section 6, that describes how
 24   also had a restrictive covenant in it.                     24   Lester Eber will enter into a consulting agreement.
 25           You know, when we were coming in and               25   Do you see that?
                                                       Page 31                                                      Page 33
  1   paying substantial amounts of a money to a business,        1        A. Uh-huh.
  2   for a business we want to make sure that this               2        Q. That's a yes?
  3   business and the key people don't resurrect                 3        A. Yes. Excuse me.
  4   themselves and start competing with us.                     4        Q. And it says in item B the annual
  5        Q. It is fair to say you understand that               5   compensation will be $500,000. Do you see that?
  6   EBWLC, Eber Brothers Wine and Liquor Corporation, was       6        A. Yes.
  7   the parent company that had a number of affiliates,         7        Q. How was that amount determined?
  8   including an entity that operated in the metro area         8        A. The same -- I'll repeat the same answer.
  9   and interests in Ohio and Delaware?                         9   We're into this state -- we're in this state now
 10        A. I never had a full understanding of the            10   since '04, very weak still in upstate, many needs and
 11   full organizational structure, so I can't say yes to       11   we truly assessed what we would have to spend for
 12   that question.                                             12   these resources and knowledge that, you know, we
 13            I know that they were all interrelated.           13   valued. We valued in entering an agreement with
 14   I had no idea of what the ownership was of each of         14   Lester.
 15   them or if they were individually owned or owned           15        Q. Was the amount of compensation ultimately
 16   separately.                                                16   agreed to be paid to Lester Eber higher than the
 17        Q. Do you know why no restrictive covenant            17   $500,000 reflected in this letter of intent?
 18   was ultimately entered into between EBWLC and              18        A. Yes.
 19   Southern?                                                  19        Q. Why did the amount increase?
 20        A. I have no idea, but I would like to                20        A. You know, that's an excellent question
 21   clarify that. I have no idea if there really was one       21   and I think the answer is is that when this part of
 22   or the there wasn't one entered into.                      22   the transaction was first envisioned, this was kind
 23        Q. So if there was one not entered into you           23   of like a New York-centric part of the deal, you
 24   don't know why that wouldn't be the case?                  24   know.
 25        A. Absolutely not, no.                                25           As it evolved -- as it really evolved, it

                                                                                                       9 (Pages 30 - 33)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 80 of 98


                                                    Page 34                                                          Page 36
  1   became a much larger deal, so I believe the              1   the way.
  2   consulting here of $500,000 was really before it         2            Some of it is what we learned after we
  3   evolved into buying the other operations in Ohio and     3   bought the business and when we were fortunate enough
  4   Delaware and we had fully, fully expected to and         4   to get some of the key middle management people and
  5   assumed that we would have to be using Lester on a       5   senior people into our organization, we quickly
  6   broader scale as it came.                                6   figured out that they were sheerly commercial
  7           So I believe the $500,000 in the final           7   people.
  8   iteration of this went to a number like $600,000 and     8            They had absolutely -- they kind of
  9   we believe we got the best -- from the business          9   understood the inside of the New York business really
 10   standpoint, it wasn't New York-centric. Now we had      10   pretty well, which is important, don't get me wrong,
 11   other states that we were going to use Lester in.       11   but they had no knowledge of the outside part of the
 12        Q. And did Lester ultimately provide               12   business, what I will call the operational part for
 13   consulting services outside of New York?                13   us which is very, very, very important, because we're
 14        A. On a limited basis. On a limited basis          14   such a heavily regulated industry and we do nothing
 15   in a transition role.                                   15   without somebody yelling at us or fining us.
 16        Q. For approximately how long did he provide       16            You know, they had no knowledge, the
 17   consulting services outside of New York?                17   salespeople we hired, so we had this gap of
 18        A. I would have to say -- I don't really           18   institutional upstate New York knowledge that covered
 19   recollect because we -- the structure of each of his    19   everything from people to operations, to ways of
 20   other deals like this -- we had like, for instance,     20   working, to legislative affairs to -- you know, there
 21   Postiy in Ohio. We kind of relied on what we found      21   is this group called the SLA, I call them something
 22   when we got there, is knowing what you don't know.      22   else, which is the State Liquor Authority, which
 23           We found when we got there they had a           23   heavily regulates us.
 24   relatively good management group there so we didn't     24            That in itself is -- the old statement
 25   really have to rely as much on Lester because it's      25   dealing with city hall, it's ten times worse. They
                                                    Page 35                                                          Page 37
  1   simplicity of the business also, mostly a brokerage      1   had no knowledge and we were -- we were under -- I
  2   business and in Delaware one of Lester's partners,       2   don't want to say under attack, but we needed that
  3   again, very smart from our standpoint, eventually and    3   knowledge. I would have to say we recognized the
  4   still to this date is our landlord, you know, of the     4   value of our bargain after we bargained.
  5   building, a gentleman by the name of Ed Stegmeir.        5        Q. So at some point after the initial
  6             Having that continuity of Lester Eber in       6   bargaining was it specifically added to the
  7   our stable of consultants having his partner --          7   consulting relationship that Lester Eber would act on
  8   ex-partner in the marketplace just made for a good       8   interfacing with governmental affairs?
  9   transition.                                              9        A. Again, if I remember correctly we made
 10         Q. Did Southern retain Ed Stegmeir?               10   that consulting agreement as broad as we could and
 11         A. No, I don't believe -- maybe for a short       11   then we threaded the needle as many times as we can
 12   period. I don't really remember. Again, he's our        12   in terms of expanding it.
 13   landlord.                                               13        Q. Was Southern expecting Lester to continue
 14         Q. And he wants you to be able to pay the         14   doing work that was essentially the same kind of work
 15   rent?                                                   15   he had been doing when he had been in charge of Eber
 16         A. He wants us to be able to pay the rent,        16   Brothers?
 17   in a terrible building.                                 17        A. I don't know. I can only assume the work
 18         Q. He won't see that.                             18   that he did when he was in Eber Brothers. I can't
 19         A. On a triple net lease. Yeah, please            19   really answer that.
 20   don't let him see that.                                 20           I know what our intentions were for
 21         Q. With respect to Lester Eber, why did you       21   Lester, you know.
 22   believe that he was qualified to provide the            22        Q. So is it fair to say that you wanted
 23   consulting work that you needed?                        23   Lester to use the experience and skill that he had
 24         A. Well, some of it was some instinct. Some       24   acquired through Eber Brothers to help Southern?
 25   of what we learned -- you ask me good questions, by     25           MR. RAMSEY: Form.

                                                                                                     10 (Pages 34 - 37)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 81 of 98


                                                        Page 38                                                          Page 40
  1            THE WITNESS: Well, I'm going to answer              1        A. Get it out.
  2      it this way. We didn't want Lester to interfere           2        Q. Have Lester Eber's responsibilities as a
  3      in our brand building and our selling ways.               3   consultant changed since the beginning in 2007 and
  4            We had far surpassed what Eber had done             4   2008?
  5      in terms of what I will call marketplace sort of          5        A. I would have -- what are the dates
  6      things, sort of actions.                                  6   again?
  7            We utilized Lester for those issues that            7        Q. At the beginning, in 2007/2008, what were
  8      were out of market, let's say, not necessarily            8   Lester Eber's day-to-day responsibilities for
  9      the business of the business of going into a              9   Southern?
 10      customer and selling them a bottle and have the          10        A. I guess, you know, I would describe it,
 11      customer pay. We know how to do that. We know            11   and I will go into as much detail as you want, in the
 12      how to do that really pretty well. It was all            12   early days they were very broad, covered a lot of
 13      the things, the environment that we did our              13   different topics.
 14      business in.                                             14            Now they're narrower but much deeper as
 15   BY MR. BROOK:                                               15   we matured as an organization and our needs became a
 16        Q. When it comes to having evaluated Lester            16   lot more finite. In the early days, and this comes
 17   Eber and his qualifications to serve as a consultant,       17   from my firsthand knowledge and my dealing with it,
 18   were you made aware of the Eliot Spitzer                    18   it was everything from where our facility should be
 19   investigation into Eber Brothers and other                  19   placed, what do you know about this union workforce,
 20   distributors that had occurred?                             20   you know, what about the trading practices.
 21        A. Absolutely.                                         21            It was wide ranging in the beginning
 22        Q. And what had been disclosed to you about            22   because, as I described, the Eber personnel we hired
 23   what Lester Eber and his company had been doing that        23   were salespeople, so I had no context on the
 24   was being investigated?                                     24   operations and the culture of upstate New York and I
 25        A. I'm going to look at my counsel because             25   relied tremendously on what I saw as a neutral source
                                                        Page 39                                                          Page 41
  1   we were also part of that investigation. Every               1   to give me some advice.
  2   wholesaler was part of that investigation.                   2            So you go from the spectrum what I
  3           For those of us who are old enough to                3   describe as wide from hey, Lester, where do you
  4   know Mr. Spitzer, he did not discriminate. He went           4   believe we should put our warehouse? Now, I went to
  5   after an industry, he did not go after an individual         5   school in Buffalo, okay, so I know upstate New York
  6   and we were involved in it and I am not really               6   but I don't know upstate New York.
  7   prepared to talk about that, those days.                     7            I loved it up there but I know that
  8           MR. ACKERMAN: Just stick with the                    8   Lester lived in Rochester, which I think is a little
  9      question on what you knew about Mr. Eber's.               9   bit east of Buffalo, if I remember correctly, but we
 10   BY MR. BROOK:                                               10   knew we had to close all the warehouses and have one
 11        Q. I'm just staying focused on Mr. Eber.               11   warehouse in the state and I basically -- I was going
 12        A. Specifically I knew nothing about it. I             12   to make my own decision, hey, Lester where do you
 13   was dealing with Mr. Spitzer myself.                        13   think we should put our pinpoint, so that's a good
 14        Q. So did Lester Eber disclose to Southern             14   example of a broad thing, but then let's get into the
 15   that he had, in fact, authorized kickbacks?                 15   wider thing.
 16           MR. RAMSEY: Form.                                   16            I think what we were also seeing -- and
 17           THE WITNESS: To my knowledge, no. I                 17   you raised the thing about Spitzer and regulations.
 18      think every wholesaler was dealing with                  18   I think we found ourselves as a tremendous deficit,
 19      Mr. Spitzer and their own issues.                        19   both in Metro and upstate New York, in terms of what
 20           It's Spitzer still alive?                           20   I will call our legislative strength, our knowledge
 21           MR. RAMSEY: He's alive. I'm not sure                21   of the politics of New York.
 22      where he is, but he's alive.                             22            We do pretty well in Florida. We do
 23   BY MR. BROOK:                                               23   pretty well in Texas. In upstate New York, it's a
 24        Q. So many jokes, so inappropriate for the             24   different world up there. It's like one union leader
 25   transcript.                                                 25   said to me, I don't care what you do, this is New

                                                                                                         11 (Pages 38 - 41)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                             516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 82 of 98


                                                       Page 42                                                         Page 44
  1   York, we do it New York way, and that was the context       1      basis.
  2   of everything that we tried to do in New York.              2            If God forbid something happened to one
  3           So I think an area that I personally                3      of our consultants, why would I want to be bound
  4   underestimated, but had really become the focal point       4      to a corporation for consulting? These are
  5   of what Lester does, forget the operations now, we          5      personal services. God forbid something
  6   understand it. Forget about the people. Forget              6      happens, again, to any one of these consultants,
  7   about labor. I'm on top of that. I feel pretty good         7      their value is diminished.
  8   that we're really pretty good.                              8            No, I would never enter -- again, these
  9           But what's gotten very deep, what hasn't            9      are personal services.
 10   changed is the government affairs, it's the SLA            10   BY MR. BROOK:
 11   regulatory environment that's politically charged and      11        Q. You were aware when you entered into the
 12   you cannot handicap, you know.                             12   consulting agreement with Lester, that Lester was
 13           I think those are really two, and I                13   going to continue to manage a wine and liquor
 14   believe that there is a point that no one                  14   distributorship in Connecticut and Rhode Island
 15   anticipated. We have tried to pivot ourselves in a         15   potentially too, correct?
 16   very socially responsible way and in effect used a         16        A. Well, the answer is we passed on the
 17   lot of our business arguments to have Lester try to        17   ability to buy those operations. We assessed the
 18   frame in the social consequence of the alcoholic           18   value to our organization, so we passed on it and I
 19   beverage industry in Albany.                               19   don't think -- by having the right to buy it and
 20           It's really now in that venue of                   20   passing on it, it was our assumption he was going to
 21   government affairs, lobbying, SLA regulatory that          21   continue it and, to be very honest, I have no idea
 22   Lester provides our organization the value. All that       22   what went on in Connecticut right now, we're not in
 23   other stuff we're running our business.                    23   Rhode Island right now, we never saw it as a creed to
 24        Q. So was it your understanding that Lester           24   our business. I don't even know if he has a business
 25   Eber had experience in dealing with some of these          25   there.
                                                       Page 43                                                         Page 45
  1   legislative matters?                                        1        Q. Was it typical for -- you mentioned other
  2        A. Oh, absolutely. Absolutely.                         2   consulting agreements, those are personal contracts.
  3        Q. And he had that experience from his role            3           Can you think of any other instance where
  4   running the Eber Brothers company, correct?                 4   there was a consulting contract with someone who was
  5        A. Again, I don't know what he specifically            5   a former executive of a company that Southern
  6   did when he ran the Eber companies in each of the           6   acquired and that person continued to manage a wine
  7   states. I don't, but it became very evident to our          7   and liquor distributorship?
  8   people -- we're pretty experienced.                         8           MR. RAMSEY: Form.
  9           We didn't turn Lester loose without                 9           THE WITNESS: I have no recollection of
 10   watching Lester. Even though we have other lobbyists       10      that. I really don't.
 11   and we have other people, you know, we began to see        11   BY MR. BROOK:
 12   when Lester walked the halls of Albany, it wasn't          12        Q. Is it fair to say that at least on
 13   Mr. Eber, it was Lester.                                   13   Southern's part -- I don't want to know what advice
 14           You know, again, we're pretty                      14   was given, if there was any, but there was no
 15   sophisticated that the relationships drive good            15   question raised about whether it would be legal for
 16   business decisions.                                        16   Lester Eber to receive consulting payments directly
 17        Q. Was there a particular reason why the              17   from Southern while continuing to be a manager of a
 18   consulting agreement was entered into with Lester          18   wine and liquor distributorship?
 19   Eber personally rather than with Eber Brothers, the        19           MR. RAMSEY: Form.
 20   company?                                                   20           THE WITNESS: That's kind of like more of
 21           MR. RAMSEY: Form.                                  21      a legal. I would imagine that as long there is
 22           THE WITNESS: I can only answer that as             22      not a conflict of interest or conflict of duty
 23      that it's a hundred percent typical that we             23      in his consulting that we would not have a
 24      enter these things, you know, on what I will            24      problem. There are a lot of consultants that
 25      describe as an individual and personal contract         25      have a lot of other clients.

                                                                                                       12 (Pages 42 - 45)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 83 of 98


                                                    Page 46                                                          Page 48
  1           We were more focused on the business of          1           We had really -- at this point, you know,
  2      originally Ohio, Delaware and New York and that       2      it was dating. There was nothing there, so we
  3      would have been our focus. If he had other            3      wanted to have the ability as we ramped up our
  4      relationships unrelated to us --                      4      own people or our own capabilities to say okay,
  5   BY MR. BROOK:                                            5      we don't need you to do this now. It was
  6        Q. So when you say conflict of interest, you        6      control for me of the relationship.
  7   are referring to interests or duties with respect to     7   BY MR. BROOK:
  8   Southern, right?                                         8        Q. So is it typical to have in these sorts
  9           You weren't concerned about whether he           9   of acquisition situations a consulting agreement
 10   would be breaching a duty to this other company?        10   where the consulting fee may be paid even though no
 11        A. I wouldn't know.                                11   services are being rendered?
 12           MR. RAMSEY: Form.                               12           MR. RAMSEY: Form.
 13           THE WITNESS: I wouldn't know.                   13           THE WITNESS: It was never our intention
 14   BY MR. BROOK:                                           14      for doing it that way. Ours was to control the
 15        Q. I was just trying to clarify.                   15      relationship. We always envisioned a set or
 16        A. No, that's where I was going. I would           16      subset, of when I describe wide versus narrow
 17   not know.                                               17      and deep, that's what we -- eventually
 18           MR. RAMSEY: Brian, is this a good spot          18      happened.
 19      to take two minutes?                                 19           I don't know if we ordained it that way
 20           MR. BROOK: Sure, we can do that.                20      or we just believed it but we thought the
 21           (Thereupon a brief recess was taken,            21      relationship would continue and evolve. We
 22   after which the following proceedings were had.)        22      wanted to have control of it.
 23   BY MR. BROOK:                                           23   BY MR. BROOK:
 24        Q. I want to return to still looking at            24        Q. So the initial contract with Lester Eber
 25   Exhibit 93, same page. The provisions regarding the     25   was for a five year period, correct?
                                                    Page 47                                                          Page 49
  1   consulting agreement, Section D, I want to look at       1        A. Yes.
  2   the last line there.                                     2        Q. Then it also locked him up in terms of
  3            It says: "Southern will have the right          3   the restrictive covenant for another five years after
  4   to reduce or eliminate your duties, so long as full      4   that, correct?
  5   payment described in 6(B) is made during the term."      5        A. Yes.
  6   Do you see that?                                         6        Q. After the initial five year period did
  7         A. Uh-huh.                                         7   Southern enter into new consulting agreements with
  8         Q. Is that yes?                                    8   Lester Eber so he would be paid more money after that
  9         A. Yes.                                            9   point?
 10         Q. Why was that provision part of this            10        A. We negotiated with Lester. This initial
 11   agreement?                                              11   agreement, I believe this five year period ended in
 12            MR. ACKERMAN: Let me give you an               12   2012. Yeah, from '07 to '12. Yes, we entered
 13       instruction. If that question calls upon you to     13   negotiations with Lester and, again, I remember them
 14       divulge the content of communications with          14   and we narrowed his responsibilities and we cut his
 15       counsel, then I ask you to leave that out of        15   consultive pay down significantly.
 16       your answer.                                        16        Q. What was the amount of pay that you
 17            If you can otherwise answer that based         17   agreed on in 2012?
 18       upon discussions with Mr. Eber or your own          18        A. I believe it was -- we cut him back 50
 19       thinking, you can answer that.                      19   percent. I believe it went from a monthly of 50 on
 20            THE WITNESS: Understood.                       20   the first agreement from the '07 to the '12 agreement
 21            MR. ACKERMAN: Thanks.                          21   from 50, to 25 going forward.
 22            THE WITNESS: Understood. I believe I           22        Q. Just so we're sure we're clear on the
 23       answered that previously, it gave us full           23   record here, I'm going to show you what was
 24       control of what we wanted Lester to do or not in    24   previously marked as Plaintiff's Exhibit 27.
 25       terms of our business.                              25        A. Uh-huh.

                                                                                                     13 (Pages 46 - 49)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 84 of 98


                                                   Page 50                                                      Page 52
  1         Q. I have a few copies here.                      1   relationship?
  2            MR. ACKERMAN: Thank you.                       2        A. No.
  3   BY MR. BROOK:                                           3        Q. Do you have any sense of what that number
  4         Q. Do you recognize this document?                4   might be ballpark?
  5         A. Yes.                                           5        A. I would just be speculating. I would
  6         Q. Is this the consulting agreement that was      6   think some weeks it could be more, some weeks it
  7   entered into in 2007 with Lester Eber?                  7   could be less. It was on call, on duty.
  8         A. Yes.                                           8        Q. Were there some weeks when there was no
  9         Q. When the consulting agreement was              9   work being done by Lester?
 10   renegotiated in 2012 was there any similar such        10            MR. RAMSEY: Form.
 11   documentation prepared at that time?                   11            THE WITNESS: I could not say that. I
 12         A. At this point -- at this point we decided     12       can't say that.
 13   it was better that it was a totally at will            13   BY MR. BROOK:
 14   agreement.                                             14        Q. Who was involved in being the primary
 15            You know, again, for us it was to have        15   interface with Lester Eber for his consulting duties?
 16   what we thought was control of the relationship. We    16        A. On two levels I mentioned both names. On
 17   understood that he is still bound by the covenant      17   a day-to-day level it would have been our general
 18   that he had, as long as it was mutually satisfactory   18   manager, a gentleman who I mentioned, Mr. Larry
 19   to us.                                                 19   Goodrich. He was the primary leader of the
 20            I know Mr. Eber is in the room so it's        20   day-to-day of our entire New York State operation,
 21   little uncomfortable but we had already started to     21   one of the people that I did speak to that I had
 22   build some resources to plan for the transition, you   22   mentioned, and he would have worked very, very
 23   know, of certain of the responsibilities, some work,   23   closely with Lester in the early days of this -- of
 24   some hadn't worked. We wanted to have greater          24   the transaction moving right now almost until current
 25   control and not be bound long term by anything.        25   as -- as Mr. Goodrich's responsibilities are just
                                                   Page 51                                                      Page 53
  1        Q. Is that consulting relationship               1     recently transitioning there will be another group of
  2   continuing today?                                     2     leaders.
  3        A. Yes.                                          3          Q. Now, Lester Eber was given the role of
  4        Q. Is it at the same amount of $300,000 a        4     senior vice president or the title of senior vice
  5   year?                                                 5     president, correct?
  6        A. Yes.                                          6          A. Uh-huh. Yes.
  7        Q. And the restrictive covenant ended in         7          Q. Why was that?
  8   2017; is that correct?                                8          A. More of a -- first of all, I've never
  9        A. It would have been -- yeah. Yes.              9     seen him use this title. I think it was more of a --
 10        Q. So you have not sought to renew that         10     how can I describe it? More of an ego introduction
 11   restrictive covenant?                                11     sort of moniker for Lester to have.
 12        A. No.                                          12          Q. So was it in part so that he could wear
 13        Q. Why not?                                     13     the hat of being an agent of Southern when he
 14        A. We're fully established. We believe that     14     interacted with third parties?
 15   any threat that we could have with Lester joining a  15          A. I think to the contrary. I think the
 16   competition right now is negligible.                 16     world knows Lester as a registered lobbyist and, you
 17            Again, we're fully established and          17     know, I think that independence to us works to our
 18   running our commercial business up there.            18     advantage.
 19        Q. You're aware that the consulting             19             I do believe, as I said, I don't ever
 20   agreement required up to 40 hours a week from Lester 20     remember seeing Lester using that title. You know, I
 21   Eber, correct?                                       21     can't really remember how it evolved from the
 22        A. Yes.                                         22     agreement or if it's actually really in place.
 23        Q. Do you know how many hours a week on         23          Q. As part of the consulting agreement
 24   average Lester Eber put in for Southern during the   24     Lester Eber was entitled to reimbursement for
 25   initial five year period of the consulting           25     expenses, correct?

                                                                                                 14 (Pages 50 - 53)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 85 of 98


                                                    Page 62                                                         Page 64
  1   believe that's the lobbying services fee that is paid    1   addition to the one that appears in the consulting
  2   to Lester, yes.                                          2   agreement?
  3        Q. So when did Lester first become a                3        A. No.
  4   lobbyist for Southern?                                   4        Q. Can you think of any reason why that
  5        A. I believe that it was somewhere when --          5   might have been done?
  6   again -- let me answer by just saying I am not           6            MR. RAMSEY: Form.
  7   certain, but I believe it really came at this period     7            THE WITNESS: I don't know.
  8   of time when he started to be without -- you know,       8   BY MR. BROOK:
  9   underneath the initial agreement, on the second one      9        Q. Going back to 2007 after the initial
 10   and not necessarily -- but underneath the new           10   letter of intent regarding the purchase of New York
 11   agreement.                                              11   assets, you mentioned that there were discussions and
 12           So I would have to say it probably is           12   ultimately acquisitions of some of Eber Brothers'
 13   around this period of time, but I would be              13   interests in other states. Specifically Delaware and
 14   speculating.                                            14   Ohio were acquired, correct?
 15        Q. And so this $10,000 fee is paid in              15        A. Correct.
 16   addition to the $300,000 consulting fee, correct?       16        Q. And is it correct that there was also at
 17        A. Yes.                                            17   one point at least a preliminary agreement for
 18        Q. And how were those amounts determined, in       18   Southern to acquire a 15 percent stake in Eber
 19   terms of the proportion for one versus the other?       19   Connecticut?
 20        A. I'm not really certain. I'm not really          20        A. Yes.
 21   certain. I don't know but I have seen that amount as    21        Q. What was the reason for that part of the
 22   a disclosed amount to the State of New York as a        22   transaction?
 23   lobbyist fee too, so it was a -- I have no idea. I      23        A. We wanted to -- there was two parts of
 24   have no idea how that one was ascertained.              24   it. At that point in time, if I remember correctly,
 25        Q. Has the State of New York been informed         25   we wanted as much security as we could for the monies
                                                    Page 63                                                         Page 65
  1   that Lester Eber is also receiving a consulting fee      1   that were being advanced to get it done and we saw
  2   of $300,000 a year from Southern?                        2   this was an asset that we could secure ourselves and,
  3        A. I don't know. I don't know if that's a           3   as I believe I noted before, we had no idea what 15
  4   required disclosure. If it was, I'm sure we did.         4   percent of Connecticut meant. We had done no due
  5        Q. Let's go to a new exhibit. We will mark          5   diligence. We had done nothing.
  6   this one 95.                                             6           Connecticut sounds like a nice state. We
  7            (The document referred to was thereupon         7   really took it more as a -- what I will say as a
  8   marked Plaintiff's Exhibit 95 for Identification, a      8   security interest for the deal and if it worked out
  9   copy of which is not attached hereto.)                   9   and made sense, which it didn't really make sense, we
 10   BY MR. BROOK:                                           10   would have gone forward.
 11        Q. Do you recognize this document that's           11        Q. So why did that part of the transaction
 12   been marked as Exhibit 95? I will just note for the     12   ultimately not go forward?
 13   record it bears Bates numbers EB644 through 652.        13        A. We didn't see it really having a creed of
 14        A. I don't remember seeing this.                   14   value. We don't really like -- not that we don't
 15        Q. Do you see it appears to be a restrictive       15   like partners. We don't really do well with partners
 16   covenant entered into on the 30th day of November       16   long term and when you're a minority partner it often
 17   2007 between Lester Eber and Southern Wine and          17   doesn't work out right and 15 percent -- maybe I
 18   Spirits of America? Do you see that?                    18   could wince at 49 percent or 51 percent, but 15
 19        A. Yes.                                            19   percent is a weak partner, so we -- what we
 20        Q. You are aware that there is a restrictive       20   understood, which was limited, we decided it wasn't
 21   covenant contained in the consulting agreement          21   what we wanted to do.
 22   between Lester and Southern, correct?                   22        Q. Now, Southern, did it also agree to give
 23        A. Yes.                                            23   a loan to Eber Connecticut at some point or to
 24        Q. Do you know why there was a separate            24   another Eber entity?
 25   restrictive covenant executed by Lester Eber in         25        A. There were a number of, I will call them

                                                                                                    17 (Pages 62 - 65)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 86 of 98


                                                        Page 66                                                      Page 68
  1   advances. There were a number of advances done to 1              metro area through Southern?
  2   what I can describe as keeping the Eber entities       2               A. That would be a bad thing.
  3   themselves afloat while an orderly transaction was     3               Q. Why? Why do you say that?
  4   being maintained.                                      4               A. Because it's one of the things that
  5            So one of -- one that I remember clearly      5         protects our industry, is that, you know, you are
  6   was with a trucking company where, you know, as we 6             giving distribution rights for a particular area.
  7   understood it, we advanced money for this trucking     7                  It's one of the biggest things that we
  8   company. I'm not sure if it was a relationship. I      8         try to do, so it would be undermining the
  9   think it was called GT or GP Trucking or something     9         distribution rights. Now, if they sell items that I
 10   like that.                                            10         don't represent, that could be my competitor's
 11        Q. General Trucking Company?                     11         business. You know, first of all, if it was legal
 12        A. Yes, GT, where we advanced them money so 12              it's one thing and number two, you know, if I knew he
 13   they don't repossess the trucks that would have ended 13         was selling my products that I have distribution
 14   the business.                                         14         rights for and traditionally contracted with the
 15            It was -- you know, then we took that        15         supplier I would not take it lying down. I would go
 16   advance, which -- we took that advance and we ended 16           tell the supplier.
 17   up credited against the total purchase.               17               Q. Do you know who David Eber is?
 18        Q. That was $1.5 million that was advanced       18               A. Yes.
 19   early on after the letter of intent; does that sound  19               Q. Who is David Eber?
 20   about right?                                          20               A. No. Excuse me, I don't know David Eber.
 21        A. Somewhere in that period of time, yes,        21         No, I thought you were going to say David Taub.
 22   sir.                                                  22         Excuse me, I take that back.
 23        Q. Were you made aware of how much Eber          23               Q. So you don't know Lester Eber's son
 24   Brothers had paid to acquire Slocum & Sons, the       24         David?
 25   Connecticut operation?                                25               A. No, I've never met David.
                                                        Page 67                                                      Page 69
  1        A. No, not I. I had no idea.                            1        Q. Do you know whether he was at some point
  2        Q. So even though it wasn't consummated, at             2   a Southern employee?
  3   one point there was an agreement of some sort for the        3        A. No, I have no idea. I have no idea. We
  4   acquisition of 15 percent of Eber Connecticut in             4   have 22,000 employees.
  5   exchange for $3 million, correct?                            5        Q. So you don't know whether there were ever
  6        A. We had the right or the option -- I'm not            6   discussions between David Eber and his father or
  7   sure if there is a difference between the two but we         7   sister about having a business relationship between
  8   had the right or the option to do Connecticut.               8   Southern and some of the continuing Eber Brothers
  9            I personally, nor my team at that time, I           9   entities?
 10   can't recollect doing any due diligence around that         10            MR. RAMSEY: Form.
 11   transaction. I think us passing on it was more of a         11            THE WITNESS: Absolutely not.
 12   did it make sense for us commercially and from              12   BY MR. BROOK:
 13   suppliers and customers to invest any money there.          13        Q. If Lester as part of the consulting
 14        Q. Are you aware that eventually that 15               14   agreement had told you that he would agree to all the
 15   percent interest was sold to another third party?           15   terms, but the money should be paid to another Eber
 16        A. No. No. Again, I don't know whatever                16   Brothers entity rather than to him personally, would
 17   happened in Connecticut or Rhode Island.                    17   that have effected your willingness to enter into the
 18        Q. Has Southern done business with Eber                18   agreement?
 19   Connecticut?                                                19            MR. RAMSEY: Form.
 20        A. Not to my knowledge. Possibly wholesaler            20            THE WITNESS: The answer is, you know,
 21   to wholesaler if we have common suppliers but that's        21       subject to whatever my attorneys might have
 22   100 percent speculation. It would all be normal             22       said, I would have objected vehemently.
 23   business if we did. I have no idea.                         23            From what I was told these are personal
 24        Q. Do you know whether Eber Connecticut has            24       services sort of agreements that Lester -- at
 25   imported wines that were then sold into the New York        25       the end of the day we viewed Lester having the

                                                                                                      18 (Pages 66 - 69)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 87 of 98


                                                        Page 70                                                          Page 72
  1      value, not the older entity after they ceased --          1        Q. Do you know whether Eber Brothers Wine
  2      after they ceased to exist, so I would have been          2   and Liquor Corporation continued to exist long after
  3      a very -- I would think most of the people in my          3   it sold off its inventory and stopped as an operating
  4      executive team would have been the same way.              4   business?
  5      The answer is no. If that question was posed,             5        A. I have no idea what they have done
  6      it's speculative, but I would answer it that              6   organizationally.
  7      way.                                                      7        Q. What was your understanding as to who the
  8   BY MR. BROOK:                                                8   owners were of Eber Brothers Wine and Liquor Corp.?
  9        Q. What if the contract included a personal             9        A. I have no idea.
 10   services guarantee that the contract would only             10        Q. Were you aware that Lester was a trustee
 11   continue so long as Lester Eber was able to provide         11   of a trust that owned the Eber Brothers Wine and
 12   the services that were being contracted for?                12   Liquor Corp.?
 13            MR. RAMSEY: Form.                                  13        A. No.
 14            THE WITNESS: Again, I would go to my               14        Q. Were you made aware of that as part of
 15      attorneys and say is this going to accomplish            15   your preparation for the testimony today?
 16      what I want or not.                                      16        A. No.
 17   BY MR. BROOK:                                               17        Q. You were aware that Eber Brothers Wine
 18        Q. Let me ask you this way. As long as it              18   and Liquor Corp. had pension liabilities, correct?
 19   accomplished what you described that you wanted did         19        A. We didn't -- we traditionally did not
 20   you care who ultimately got the money, as long as you       20   assume pension liabilities. That's the black hole of
 21   got what you wanted from Lester?                            21   assumption.
 22            MR. RAMSEY: Form.                                  22            In the acquisitions that we have done in
 23            THE WITNESS: Call me myopic if you want,           23   the past -- I'm being specific. In multiple
 24      after a business is done, it's done. We deal             24   acquisitions we have done to assume a pension
 25      with the individual.                                     25   liability is very few and far between, especially in
                                                        Page 71                                                          Page 73
  1           It's kind of historically what we have               1   certain states, like New York, where some of the
  2      done and what we have known. When you work                2   pension liabilities could be very big.
  3      through the halls of Albany they don't say hey,           3            Unless we can define them. Unless we can
  4      mister, you know, Eber acquisitions. It's kind            4   really define them.
  5      of like a personal thing.                                 5        Q. Do you know what happened in terms of
  6           We haven't given that up yet. I can't                6   Eber Brothers' ability to pay its pension
  7      answer your questions if because, you know, I'm           7   liabilities?
  8      not an attorney. I'm the guy who has to run the           8        A. No. No.
  9      business and been basically taken advantage of            9        Q. Was Southern at some point in time in
 10      many times. This gray hair didn't come here              10   2012 made a party to a civil action in New York
 11      just naturally, so I know who I do business              11   Supreme Court in connection with the transfer of
 12      with.                                                    12   assets belonging to Eber Brothers Wine and Liquor
 13   BY MR. BROOK:                                               13   Corp.?
 14        Q. You said when business is done it's done            14        A. In 2012?
 15   but as I mentioned before, and we have discussed, you       15        Q. Yes.
 16   haven't had another situation where a consultant like       16        A. The only -- the only real action that I
 17   Lester for Southern has continued to operate a              17   remember was when we were sued by Eber, Lester, the
 18   business in some manner at the same time as he was          18   company for, I think your word was poaching. My word
 19   consulting with Southern, correct?                          19   was more taking the employees coming to us. That's
 20        A. To my recollection I never had a business           20   the only action that I really remember.
 21   that competed with us in our same trading area. I           21        Q. So were you aware that at some point
 22   don't know if we have ever had a successor consultant       22   Lester Eber had foreclosed on certain assets that
 23   who might have been in the industry doing something         23   belonged to Eber Brothers Wine and Liquor Corp. and
 24   unrelated to us. I can't remember that. But within          24   had been required to name Southern as a party to that
 25   our trading area, I really can't think of one.              25   action?

                                                                                                         19 (Pages 70 - 73)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                            516-608-2400
     Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 88 of 98



                                                                    Page 1

 1         UNITED STATES DISTRICT COURT
 2         SOUTHERN DISTRICT OF NEW YORK
 3         _________________________________________________
 4
 5         DANIEL KLEEBERG, LISA STEIN, AND
           AUDREY HAYS,
 6
 7                       Plaintiffs,
 8
                      -vs-
 9         LESTER EBER, ALEXBAY, LLC, F/K/A LESTER EBER, LLC,
           ESTATE OF ELLIOT W. GUMAER, JR., AND WENDY EBER,
10
11                       Defendants,
12
           and
13
           EBER BROTHERS & CO., INC., EBER BROS. WINE & LIQUOR
14         CORP., WINE & LIQUOR METRO, INC., EBER-CONNECTICUT, LLC,
           EBER-RHODE ISLAND, LLC, EBER BROS. ACQUISITION CORP.,
15         EBER-METRO, LLC, SLOCUM & SONS OF MAINE, INC., AND
           CANANDAIGUA NATIONAL BANK & TRUST COMPANY,
16
17                     Nominal Defendants.
           _________________________________________________
18
                   Deposition of FRANK TORCHIO, held pursuant to
19         Article 31 of the Civil Practice Law and Rules, at
           Underberg and Kessler, 300 Bausch and Lomb Place,
20         Rochester, New York, on the 23rd day of August, 2019,
           commencing at 9:30 a.m., before Leah Didsbury Reporter,
21         Notary Public.
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 89 of 98


                                                                  Page 2                                                                   Page 4
  1   APPEARANCES:
                                                                            1             COURT REPORTER: Do you want him to read and
  2
      BROOK & ASSOCIATES, PLLC                                              2         sign?
  3   BY: BRIAN C. BROOK, ESQ.
                                                                            3             MR. RAMSEY: Yes, please.
      100 Church Street, 8th Floor
  4   New York, New York 10007                                              4             COURT REPORTER: Usual stipulations?
      Appearing for the Plaintiffs
  5
                                                                            5             MR. RAMSEY: Other than read and sign,
  6   UNDERBERG & KESSLER, LLP                                              6         that's fine.
      BY: COLIN D. RAMSEY, Esq.
  7   50 Fountain Plaza, Suite 320                                          7             MR. BROOK: Actually, I don't as a matter
      Buffalo, New York 14202                                               8         of -- I've always been trained don't as a matter
  8   cramsey@underbergkessler.com
      Appearing for the Defendants                                          9         of what I've always been trained to do, agree to
  9                                                                        10         usual stipulations, because it seems everywhere
 10   CALIHAN LAW, PC
      BY: ROBERT CALIHAN, ESQ.                                             11         usual stipulations means something different. I
 11   620 Reynolds Arcade Building                                         12         agree to the federal rules of civil procedure
      16 East Main Street, Suite 620
 12   Rochester, New York 14614                                            13         governing this deposition.
      rcalihan@calihanlaw.com                                              14             MR. RAMSEY: That's fine.
 13   Appearing for the Gumaer Estate
 14                                                                        15   (Whereupon, the following stipulations were entered into
      WOODS, OVIATT, GILMAN                                                16   by the respective parties.)
 15   BY: ERIN ELMOUJI, ESQ.
      1900 Bausch and Lomb Place,                                          17
 16   Rochester, New York 14604                                            18   It is hereby stipulated by and between counsel for the
      eelmouji@woodsoviatt.com
 17   Appearing for Canandaigua National Bank & Trust Company              19   respective parties that the oath of the referee is
 18                                                                        20   waived, filing and certification of the transcript are
      Also Present: John Herbert (telephonically)
 19           Patrick Martin                                               21   waived, and all objections, except as to the form of the
 20                                                                        22   question, are reserved until the time of trial.
 21
 22                                                                        23               FRANK TORCHIO,
 23
                                                                           24   of Rochester, New York, having been first duly sworn, was
 24
 25                                                                        25   examined and testified as follows:

                                                                  Page 3                                                                   Page 5
  1                 INDEX TO WITNESS                                        1   EXAMINATION BY MR. BROOK:
  2                                                                         2      Q. Good morning. This is not your first time
                           PAGE
  3    FRANK TORCHIO                                                        3   being deposed, correct?
              EXAMINATION BY MR. BROOK                           5-200      4      A. Correct.
  4                                                                         5      Q. Is there anything about how this deposition
  5                                                                         6   works that you would like to go over before we begin?
  6                INDEX TO EXHIBITS                                        7      A. I don't think so.
                  (Retained by counsel)
  7                                                                         8      Q. When is the last time you were deposed?
  8    EXHIBITS       DESCRIPTION                          PAGE             9      A. Let's see. I think it was in May of this year.
  9    Exhibit 126 Expert report            8                              10      Q. All right. So if any issues come up, usually
 10    Exhibit 127 Glenn Liebman report                    16              11   the biggest one is just talking over each other. I
 11    Exhibit 128 Drawing                 30                              12   sometimes am a little slow to get out my question. I am
 12    Exhibit 129 Eder-Goodman transaction                 41
 13    Exhibit 130 Letter to Vincent DeBella               80              13   sure the court reporter will let us know, but that's just
                 from Wendy Eber                                           14   human nature. So what is your understanding of what this
 14                                                                        15   lawsuit is about?
       Exhibit 131 Letter to Wendy Eber from                194            16      A. Well, my understanding of my involvement in
 15              Mike Gallagher                                            17   this lawsuit is to valuation, principally of
 16
 17                REQUESTS                                                18   Eber-Connecticut, the operating company that is owned by
 18    DOCUMENT                                PAGE    LINE                19   Eber-Metro, in turn owned by Eber Wine and Liquor.
 19    Bruner site                       45       16                       20      Q. Or was owned by Eber Wine and Liquor, rather?
 20    Citations for number                   174    10                    21      A. Sorry. That was correct. Was owned at that
 21                                                                        22   time.
 22
 23                                                                        23      Q. And do you understand this lawsuit is largely
 24                                                                        24   about whether the transfer of Eber-Metro from Eber Wine
 25                                                                        25   and Liquor to Alexbay was a valid transaction?

                                                                                                                                  2 (Pages 2 - 5)
                                                       Veritext Legal Solutions
212-267-6868                                             www.veritext.com                                                         516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 90 of 98


                                                                  Page 70                                                                    Page 72
  1   predicated on my valuation of Connecticut.                             1   then it must be some kind of legal stuff that's going on
  2      Q. Right. I am just looking at your report                          2   here that allows you to put a wedge between Wine and
  3   Paragraph 1. I have been asked to provide an opinion                   3   Liquor -- put a wedge between Wine and Liquor that
  4   regarding the market value of equity of the capital stock              4   ultimately puts a wedge between what the beneficiaries of
  5   of Eber Brothers Wine and Liquor Metro, Inc. as of May                 5   the trust really own.
  6   23, 2012.                                                              6      Q. Right. I think -- let me help you put it in
  7      A. Right.                                                           7   perspective here. So maybe we can have a more productive
  8      Q. But in your view, the work you were focused on                   8   discussion. So Lester Eber foreclosed on debt that was
  9   was just the Eber-Connecticut asset; is that right?                    9   owned by Eber-Metro and guaranteed by Eber Wine and
 10      A. If you go further, I think I actually state                     10   Liquor. And the company agreed to just give him
 11   this.                                                                 11   Eber-Metro. And eliminate the debt to Eber-Metro too, as
 12      Q. I don't think there is a dispute here. I am                     12   a result. So there is a legal question certainly as to
 13   going to you know, I guess, what I am trying to                       13   whether that was done for fair value. Did Lester Eber,
 14   understand a little better, you know, if you're really                14   given his fiduciary obligations and his various roles,
 15   saying you were focused on Eber-Connecticut, then that                15   get more value by acquiring Eber-Metro through the amount
 16   would make sense as to why you did not spend much of your             16   of his loans? And so that's why drawing this line here
 17   report analyzing the liabilities involved here.                       17   is fairly significant. And do you understand at least
 18      A. If you look at Paragraph 4, that puts my                        18   the general fact patterns as I described it?
 19   analysis in perspective. So it builds up from that                    19            MR. RAMSEY: Form. Go ahead.
 20   valuation. That's the valuation.                                      20      A. I am trying.
 21      Q. Right.                                                          21      Q. So would you agree that if Eber-Metro did not
 22      A. There is no operating asset at Metro. There is                  22   have all of the liabilities for the pension and Harris
 23   no operating asset at Wine and Liquor. The only                       23   Beach that you mentioned on this chart here, then the
 24   operating asset is their ownership of Eber-Connecticut.               24   value of Eber-Metro would have been significantly higher
 25   So all the valuation work I did revolved around                       25   than the 3.8 million dollars in debt that you listed here

                                                                  Page 71                                                                    Page 73
  1   Eber-Connecticut.                                          1               that was owed to Lester Eber?
  2        Q. Right. And then -- but you also valued             2                          MR. RAMSEY: Form. Go ahead.
  3   Eber-Metro and Eber Wine and Liquor to the extent that     3                   A. When you say, "did not have", what do you mean
  4   you said it was they were insolvent no matter what the     4               by that?
  5   value of Eber-Connecticut was, right?                      5                   Q. Equal that it was not legally -- at the time of
  6             MR. RAMSEY: Form.                                6               the transaction it was believed that Eber-Metro would not
  7        A. I wouldn't say it that way.                        7               be liable for any of those debts.
  8        Q. No matter which valuation of yours you used for    8                   A. So --
  9   Eber-Connecticut, right?                                   9                          MR. CALIHAN: Objection.
 10        A. My opinion is that the value of                   10                   Q. Let me sort of give you my take on this. And I
 11   Eber-Connecticut was plus any other assets of Metro and 11                 mentioned to you before in one of your questions my
 12   Wine and Liquor were less than the liabilities.           12               experience. And again, putting myself in the position of
 13        Q. And do you understand why it is that I am         13               willing buyer with knowledge of all the relevant facts.
 14   drawing a distinction between Eber-Metro and Eber         14               I know from experience that when you try -- when you try
 15   Brothers Wine and Liquor for the liabilities?             15               to play a shell game with a PBGC about who was the
 16        A. You know, I have a vague understanding that       16               controlling entity and who owns what and where does this
 17   it's some kind of legal machination that's going on here. 17               liability set, you run an awful risk. I have seen it
 18   From my perspective as an economist, what I am looking at18                firsthand. I worked in the case called White
 19   is what I think is relevant is what the heck is the value 19               Consolidate. That is not unlike this where the company
 20   to these ultimate -- the beneficiaries of this trust.     20               itself tried to say this is not -- the pension is not our
 21   And in order to do that, you've got to go up the chain of 21               liability. It belongs to -- and they sold the company
 22   command. Now, I understand there is some reason why it's22                 and without the liabilities. And did not have enough
 23   important to assess Metro vis-à-vis Wine and Liquor. I    23               money to pay those liabilities. And said, well PBGC, you
 24   don't pretend to understand that. It doesn't make         24               pick up the rest. And the PBGC said nuts to you. We're
 25   economic sense to me. If it doesn't make economic sense, 25                going after you. This is fraudulent conveyance. Now,

                                                                                                                          19 (Pages 70 - 73)
                                                          Veritext Legal Solutions
212-267-6868                                                www.veritext.com                                                    516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 91 of 98


                                                      Page 74                                                          Page 76
  1   that kind of knowledge is the kind of thing that any       1        Q. Are you sure that was the case in 2012? There
  2   individual investor would reflect. So you can tell me      2    has been a number of elements of the law recently.
  3   well, you know, legally I've got a legal opinion that      3        A. My involvement going back before 2012 -- I mean
  4   says this these pension obligations don't -- have nothing  4    look, I didn't -- I don't see anything that would
  5   to do with Eber-Metro. And I can -- I feel fairly          5    contradict that. The PBGC, as far as I can see, fight
  6   confident that had they sold Eber-Metro and the proceeds 6      like a dog when you try to hide, you know, or skirt and
  7   were not enough to cover the amount of that pension,       7    force the PBGC to pay for or to be the trustee for
  8   either the PBGC is going to say you can't do this          8    pension obligations. You know, you're in for a fight. I
  9   transaction or in the case that I have seen, they go       9    guarantee that.
 10   after the buyer. And say well, now you bought this.       10        Q. To what extent in connection with your work in
 11   Those liabilities are now on your books and you have more 11    this case did you become familiar with the fight that
 12   assets than what you just bought because you merged with 12     erupted between PBGC and the Eber entities?
 13   Connecticut. So now you're on the hook to pay those.      13        A. Well, you know, I familiarized myself with some
 14   And, you know, again, these kinds of quote hidden         14    of the analysis that the PBGC did. And I think there was
 15   liabilities are the kind of things that are affected in   15    a document that I saw that provided some kind of -- I
 16   the ultimate purchase price even if one is -- if a        16    don't know. I guess call it a settlement of some kind.
 17   purchase price is offered because they-re going -- a      17    I don't know if that's the right legal term. I read
 18   buyer is going to price protect themselves. They're not   18    those things.
 19   going to sit there and say, I got this great legal        19        Q. For this chart, the summary of liabilities, did
 20   opinion that is not going to be a problem. I can          20    you consider whether there was other obligors beyond
 21   separate the assets from this pension liability.          21    Eber-Metro and Eber Wine and Liquor for any of these
 22       Q. But what if it actually happened in this case?     22    debts?
 23       A. What if what actually happened?                    23              MR. RAMSEY: Form.
 24       Q. What if the buyer in this case, Alexbay because    24        A. No. I don't specifically recall that.
 25   it bought it by giving up debt, actually believed that by 25        Q. Would that affect your analysis of the
                                                      Page 75                                                          Page 77
  1   engaging in this transaction it would acquire Eber-Metro    1   liabilities if there was a third obligor?
  2   free and clear of pension obligations, would that be        2              MR. RAMSEY: Form.
  3   relevant to your analysis?                                  3       A. Possibly.
  4             MR. RAMSEY: Form. Go ahead.                       4       Q. So are you aware of that after the Alexbay
  5       A. No. Again, if you go back to that paragraph, I       5   transfer PBGC put a lien on Eber-Metro?
  6   am talking about a willing buyer aware of the facts. You    6       A. Yes.
  7   seem to be focused on what is kind of referred to as        7       Q. Are you aware that at the same time PBGC put a
  8   specific investigators valuation as opposed to a fair       8   lien on Eber-Connecticut?
  9   market value. Again, we seem to be flipping over into       9       A. Yes. I think that is consistent with my view
 10   the process as to why something was done and was it done   10   of how the PBGC operates. They take fraudulent
 11   for legitimate reasons. I am out of that. That's not my    11   conveyance very seriously. If they think you're trying
 12   right here.                                                12   to escape, they're going to certainly at least do that.
 13       Q. You have not made any opinion on whether in         13       Q. So is it fair to say then that in addition to
 14   this case because Lester Eber was a judiciary, his         14   Eber-Metro and Eber Wine and Liquor in your opinion
 15   opinion of the valuation would be relevant to this         15   Eber-Connecticut was also an obligor for pension
 16   litigation?                                                16   liability?
 17             MR. RAMSEY: Form.                                17              MR. RAMSEY: Form.
 18       A. I don't know what the judge is going to             18       A. Certainly from an investor's perspective that's
 19   consider relevant or not relevant. I am telling you what   19   exactly what they are going to expect to happen.
 20   is relevant to my valuation is what I have done in this    20       Q. Does it affect your ultimate valuation analysis
 21   report. You know, whether Lester thought that he could     21   as to whether you put that liability in the
 22   skate on the PBGC, that's Lester's view. I am telling      22   Eber-Connecticut analysis or further up the chain?
 23   you as a measure of fair market value under the            23       A. So if the liabilities are at the
 24   definition that I provided here an investor is going to    24   Eber-Connecticut level, that would reduce valuation for
 25   take into account those obligations for sure.              25   Eber-Connecticut by the pension.

                                                                                                       20 (Pages 74 - 77)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 92 of 98


                                                                 Page 78                                                                    Page 80
  1      Q. Okay. But you did not do an analysis with                       1   it really in your opinion appropriate to include that as
  2   running the numbers in that way; is that right?                       2   probable contingent liability?
  3      A. No.                                                             3      A. That's not what I said.
  4      Q. Do you think that you perhaps should have?                      4      Q. For Harris --
  5             MR. RAMSEY: Form.                                           5      A. I said that day follows night. If you tried to
  6      A. Well, I don't think -- it doesn't matter. So I                  6   separate the liabilities from the operating assets,
  7   didn't -- it's kind of like a -- what is the point? The               7   you're going to get fraudulent conveyance. An investor
  8   solvency opinion has to do with Eber-Metro and Eber Wine              8   is going to certainly reflect that. They will not say,
  9   and Liquor. For I mean -- this gets back to what I said               9   "I will roll the dice on this." No. These are serious
 10   before about the economics of it. I am still a little                10   obligations. Particularly the PBGC and I would also
 11   fuzzy about why the hell it matters between Eber Wine and            11   include the Teamsters in that. And the only point I
 12   Liquor and Eber-Metro. But notwithstanding, to me it                 12   raise about the Harris Beach is that look, that's exactly
 13   didn't really matter whether I put the liabilities of                13   what an investor is going to anticipate. You try to hide
 14   Connecticut as long as they are there with Eber-Metro                14   liabilities from the assets, and this is what you're
 15   when I am doing a solvency analysis of Eber-Metro that's             15   going to get. An investor knows that. You just can't
 16   what counts. So it's like what's the point.                          16   ignore that. You can't put blinders on and say this
 17      Q. So would you include the liabilities at each                   17   doesn't matter. Yes, it matters. It matters a lot.
 18   level for the balance sheet of all three companies?                  18   Particularly with a company for which the assets are less
 19      A. If the total liability is at Eber-Connecticut,                 19   than the liabilities, it matters a whole hell of a lot.
 20   then I've accounted for the liability relative to                    20             MR. RAMSEY: Take another five, Brian.
 21   Eber-Metro. I netted it out against the Eber-Connecticut             21      (Whereupon, Exhibit Number 130 was marked for
 22   assets.                                                              22   identification at this time.)
 23      Q. How do you decide where that goes?                             23      Q. Let's do one more document for now. So for the
 24      A. As I said, it's difference. Not a distinction.                 24   record, I am showing you what's been previously marked as
 25   It doesn't matter to me. It's an economic matter. You                25   Exhibit 73 and newly marked Exhibit 130. Have you seen

                                                                 Page 79                                                                    Page 81
  1   know, what is the point to make more paper? To say well               1   either of these documents before today?
  2   if it's Eber-Connecticut then Eber-Connecticut value is               2      A. Let me read it. I think I have seen
  3   lower, but then it's the same flip side that Eber-Metro               3   Exhibit 74 before. It looks familiar. I am not sure I
  4   has less operating assets. I am not sure I understand.                4   recollect 130.
  5   I know it must make such kind of legal difference, but                5      Q. So looking at Exhibit 74 then, you see it is a
  6   from my perspective, I just don't see what the point                  6   confession of judgment signed by Wendy Eber on behalf of
  7   would be to do that analysis.                                         7   the Eber Brothers Wine and Liquor Corp. And that's as to
  8      Q. We were talking about PBGC. What about the                      8   the Teamsters liability?
  9   Teamsters liability? What is your basis for believing                 9      A. Right.
 10   that is something -- that a reasonable investor would                10      Q. And that number matches within five cents the
 11   attribute to Eber-Metro?                                             11   number you've got in your summary of liabilities, right?
 12      A. Same basis. I think -- I know that there was a                 12      A. Yes.
 13   lawsuit over payment of the Harris Beach amount. And                 13      Q. Do you see that this confession of judgment
 14   they sued for fraudulent conveyance.                                 14   only as to Eber Brothers Wine and Liquor Corp and not
 15      Q. Do you know the timing of those lawsuits?                      15   Eber-Metro?
 16      A. That would have been a post-valuation date.                    16      A. So I think you're referring to the heading in
 17      Q. Right.                                                         17   there that says the defendant is Eber Wine and Liquor
 18      A. But my point is that from an investor's                        18   corporation.
 19   perspective, it's like day follows night. You start                  19      Q. Yes.
 20   playing around with pension obligations whether it's the             20      A. Yes. It says Eber Wine and Liquor Corporation.
 21   PBGC insured and pension from Teamsters, you are going to            21   It does not say Eber-Metro.
 22   price protect yourself. And I think the same holds true              22      Q. Then looking at 130. That's the exhibit in
 23   with the other obligations as well.                                  23   front of you. Wendy Eber is explaining the reason for
 24      Q. If a liability is contingent upon a creditor                   24   that. She says in the last paragraph, "I had modified
 25   successfully pursuing a fraudulent conveyance lawsuit, is            25   the confession of judgment to reflect that it is against

                                                                                                                          21 (Pages 78 - 81)
                                                          Veritext Legal Solutions
212-267-6868                                                www.veritext.com                                                     516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 93 of 98


                                                       Page 82                                                          Page 84
  1   Eber Brothers Wine and Liquor Corporation and not the      1        Q. Just as if you're doing a valuation based upon
  2   Eber companies." Do you see that?                          2     what people knew at the time, they wouldn't be based upon
  3       A. I see that.                                         3     what restated numbers were a year later, correct?
  4       Q. So is it your opinion that these documents          4        A. Fair enough.
  5   reflecting that the liability was only against             5        Q. So in this instance, why isn't the
  6   Eber Brothers Wine and Liquor Corp does not change your 6        determination of what the liabilities of Eber-Metro were
  7   assessment that that liability belonged to Eber-Metro?     7     something that should be based on what the understanding
  8             MR. RAMSEY: Form, legal opinion.                 8     was at the time of management and the purchaser of what
  9             MR. CALIHAN: Objection to form.                  9     the liabilities of what Eber-Metro would be?
 10       A. Yeah. You keep saying belonged to. I am            10                MR. RAMSEY: Form.
 11   saying that an investor is going to take that into        11        A. Because I am trying to understand how an
 12   account. They are not going to put little compartments    12     investor, a willing buyer, is going to view this company.
 13   and say this is not the obligation of Metro. You know,    13     That is my analysis. I mean, I don't know how else to
 14   what this says, it says. It doesn't alter my opinion as   14     say that. I've said it five times now. And you keep
 15   to how an investor is going to look at these kind of      15     trying to say, "Well, don't you want to value it the way
 16   obligations.                                              16     that Wendy valued it?" No. That's not my task here. I
 17       Q. And by these kind of obligations, do you mean      17     mean, she did what she did. She wrote what she wrote.
 18   pension obligations specifically, or any debt belonging   18     Her view is what it is. I am telling you how I am doing
 19   to the parent company that is transferring its            19     the valuation.
 20   subsidiary?                                               20        Q. And I am just -- I am not trying to be obtuse
 21       A. Most certainly it's going to reflect the           21     here. I'm trying to get a clear record. So the
 22   pension, both the PBGC as well as the Teamsters, but yes. 22     reasonable investor in your view would conclude that
 23   Clearly for a company that -- I say the company -- for    23     Eber-Metro would still be on the hook because upon
 24   the situation where the assets of Metro are such that     24     transfer, Eber Wine and Liquor was left with insufficient
 25   obligations, even if you consider them up the line, can't 25     assets to meet its debt; is that fair to say?
                                                       Page 83                                                          Page 85
  1   be covered, yes. It will. They just -- it just can't be      1      A. You're talking about all the items?
  2   ignored.                                                     2      Q. Yes.
  3       Q. Because of the likelihood of fraudulent               3      A. So number one, there is the legal determination
  4   conveyance?                                                  4   that I said before.
  5       A. That is a distinct possibility. Like I said, I        5      Q. Right.
  6   think that any time you have a situation where you're        6      A. That I have been given. Number two, it makes
  7   selling assets and you're receiving a price that is less     7   absolutely sense to me from an economic perspective.
  8   than the liabilities, that is exactly what you're going      8   That any investor is going to price protect themselves,
  9   to encounter and an investor is going to know that.          9   particularly for a company that's in financial distress.
 10       Q. So focusing on Harris Beach, that's not a            10   And that I think there is no dispute. Certainly without
 11   pension obligation. Does it change your conclusions in      11   question even Eber-Metro is in financial distress. And
 12   any way that at the time of the Alexbay transfer in 2012    12   when you are a company in financial distress and you've
 13   the only party being sued by Harris Beach and that owed     13   got liabilities attached to those assets, boy, oh boy,
 14   money to Harris Beach according to its engagement           14   you know, you just can't ignore that. And that's my
 15   agreement was Eber Brothers Wine and Liquor?                15   opinion. That investor would not ignore that. And would
 16              MR. RAMSEY: Form. I will make the same           16   not put it in compartments notwithstanding what Wendy
 17           objection. I think you're looking for a legal       17   thinks. It's interesting, but it doesn't affect my
 18           conclusion here.                                    18   opinion.
 19       A. Yeah. I mean -- look, I know that they did sue       19      Q. Okay. Let's take that break.
 20   all the entities at some point for payment.                 20      (Whereupon, there is a short recess in the
 21       Q. I do want to be clear. I am not looking for a        21   proceedings.)
 22   legal conclusion because your valuation is not based upon   22      Q. Okay. So going to your report in general, you
 23   what the actual law was, right? What the actual             23   did five valuation analyses for Eber-Connecticut; is that
 24   liabilities were as determined by later courts, correct?    24   correct?
 25       A. Fair enough.                                         25      A. Yes.

                                                                                                        22 (Pages 82 - 85)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 94 of 98


                                                         Page 86                                                          Page 88
  1      Q. But you did not offer an opinion on which of            1   transaction. That has a significant problem because of
  2   those valuation is most reliable or some combination of       2   the substantial rights. I've got two pages in my report
  3   them to arrive at a final number, did you?                    3   talking about the substantial rights. Now, I try to do a
  4      A. No. I provided a range of values from each of           4   conservative estimate as to what those rights are to come
  5   those five. The range of values results from each of          5   up with some value. But, look, for a company in
  6   those five measurements.                                      6   financial distress in particular, the preferred stock
  7      Q. Why didn't you offer an opinion on what the             7   aspect of it is going to be huge -- absolutely huge. So
  8   correct value should have been?                               8   is that a problem? Yeah. I mean you try to adjust away
  9      A. Well, in my view, the range that I developed            9   from it. That is a problem. You know, that is one of
 10   and applied told me that this was an insolvent company.      10   those things that make that valuation uncertain.
 11      Q. Not Eber-Connecticut though?                           11   Southern offer to a lesser extent -- the Southern offer
 12      A. No. Up the chain, yes.                                 12   also has this right of first refusal that causes one to
 13      Q. Right. But as we have been suggesting, there           13   do again an adjusted valuation of the Southern offer.
 14   are potential questions as to whether or not the numbers     14       Q. And the Southern offer wasn't actually
 15   for the debt are correct or legally relevant or something    15   accepted?
 16   like that.                                                   16       A. Look, you know, the Southern offer wasn't
 17              MR. RAMSEY: Form.                                 17   accepted, but I view that as a bona fide offer. And a
 18      Q. So in that instance, wouldn't it be important          18   bona fide offer is a reasonable thing to use in the
 19   about to what the value of Eber-Connecticut is if the        19   analysis. So I wouldn't -- I am not going to discount it
 20   value would determine whether or not it was solvent --       20   because it wasn't an actual transaction. I think it's
 21   the parent companies were solvent?                           21   still relevant.
 22      A. You mean a point estimate?                             22       Q. Can you please explain what you mean by bona
 23      Q. Yes.                                                   23   fide offer?
 24      A. Well, if you want a point estimate. Just take          24       A. Well, there were something -- I think it was
 25   the midpoint, that's fine.                                   25   like 14 amendments. It was far along. There was a lot
                                                         Page 87                                                          Page 89
  1       Q. Why is that appropriate?                            1      of paperwork involved -- due diligence.
  2       A. There are five measures of value. Each of them      2          Q. I mean in general what a bona fide offer is?
  3   has problems. But these are the kinds of things -- not     3      Like how does something constitute that?
  4   with understanding problems -- these are the kind of       4                MR. RAMSEY: Form.
  5   thing that investors are going to look at in formulating   5          A. I draw a distinction between, you know, saying
  6   their opinion. If you're so inclined to only want to       6      I have, you know, a preliminary offer of interest. That
  7   point an estimate, I mean, you know, in my view a          7      I wouldn't consider a bona fide offer. But if you've got
  8   reasonable range is more informative. I think it           8      a substantial amount of paperwork behind an offer with a
  9   provides more information.                                 9      lot of conditions and things that have been formulated,
 10       Q. Do you think --                                    10      that to me is a bona fide offer. That's what I view
 11             MR. RAMSEY: Go ahead, finish your answer. 11            anyway.
 12       A. I think a reasonable range provides more           12          Q. Is a --
 13   information. It is un essence the sensitivity analysis    13          A. You want me to finish my answer? I was not
 14   or effective sensitivity analysis of what you were        14      done. So we can go back to any one you want to. So with
 15   referring to earlier about well, is there uncertainly     15      regard to the Pole-Bridge Bowman offer, that to me has
 16   with numbers. Well, the more numbers you have, the more16         problems too. It's a transaction that I am not 100
 17   certain you are about what ultimately that range of value 17      percent comfortable with that being the measure of value.
 18   is.                                                       18      I don't know that I would -- I think that has problems as
 19       Q. Do you consider all five methods to be equally     19      well.
 20   reliable?                                                 20          Q. Why aren't you comfortable with it?
 21       A. You know, so first I would say that these          21          A. Well, I am concerned that it could possibly not
 22   measurements are things that an investor would look at. 22        be an arm-lengths transaction. I can't make a
 23   Each of these methods has problems perhaps multiple       23      determination one way or the other, but it causes me
 24   problems. I think if you start with the offers or the     24      concern.
 25   transactions. So start with the Eder-Goodman              25          Q. Why -- just to follow up on that, what about it

                                                                                                          23 (Pages 86 - 89)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                             516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 95 of 98


                                                       Page 90                                                          Page 92
  1   does not appear to be arm's-length?                        1     that the transaction would not be arm's-length.
  2              MR. RAMSEY: Form.                               2         Q. I am asking if the fact that there is a
  3       A. I was concerned that the company was                3     fiduciary relationship between two individuals prevents
  4   repurchased at the same price. It could be -- there        4     that transaction for being characterized as an
  5   could be explanations why that occurred, but the fact of   5     arm's-length transaction?
  6   that doesn't sound right to me.                            6                MR. RAMSEY: Form.
  7       Q. I am sorry. What do you mean by that?               7         A. I would think it would be just the opposite. I
  8       A. It was unwound.                                     8     think the fiduciary would have an obligation to make sure
  9       Q. Okay. The terms of the exercising how Wendy         9     that whatever transaction took place was a fair market
 10   Eber ended up acquiring it?                               10     value unless I am missing something. You seem to have a
 11       A. Yes. I didn't see anything contemporaneous to      11     different --
 12   the transaction itself that could indicate this. The      12                MR. RAMSEY: I think we're in the legal
 13   ultimate unwinding caused me a little bit of questioning 13             realm here.
 14   whether the transaction was a pristine transaction. And   14         Q. So the term arm-length, is that fair to say
 15   also problem -- the other problem I had with that is that 15     that is a term that is important to your valuation work?
 16   there was a right of first refusal in that offer. So you  16         A. Well, it is a shortcut to Page 1 of my report
 17   have to adjust that. Now with regard to the farmers --    17     that talks about a willing buying and willing seller with
 18       Q. I just want to stay on that one for a second,      18     knowledge of all relevant facts and no compulsion to buy
 19   then we will jump to the other just so the transcript     19     or compulsion to sell. And so those are the things that
 20   is -- in forming your opinion, were you aware of who were 20     in my view constitute an arm's-length transaction.
 21   the owners of Pole-Bridge Bowman and Partners?            21         Q. So let me pose to you the hypothetical. If the
 22       A. I know that it was a gentleman named Steurm was 22        transaction was entered into between a lawyer and his
 23   the principal.                                            23     client to acquire an equity interest in a company and the
 24       Q. And what is your understanding of what his         24     lawyer did not actually want to buy that interest, but it
 25   relationship was to the Ebers?                            25     was done for structural your purposes to benefit the
                                                       Page 91                                                          Page 93
  1      A. He was the consultant. My understanding he was         1   client, would you consider that to be an arm's-length
  2   a consultant. Maybe the term is workout consultant for       2   transaction?
  3   companies in financial distress to get to them to work       3             MR. RAMSEY: Form.
  4   out of their distress. And I think he was a lawyer.          4       A. Structural purposes to -- that's way beyond --
  5      Q. And are you aware that the Ebers have said that        5   I mean I don't know how to answer that question.
  6   he was their lawyer?                                         6   Structural purposes to benefit --
  7             MR. RAMSEY: Form.                                  7       Q. One simple thing. I will rephrase. If a
  8      A. I know he was their consultant. I don't know           8   person -- you refer to as a will buyer?
  9   that he gave legal opinions.                                 9       A. Yes.
 10      Q. Would it affect your assessment of whether this       10       Q. What did the buyer actually did not have any
 11   was an arm-length transaction if you found out that Glenn   11   economic interest in acquiring the equity and he did it
 12   Steurm had an attorney/client relationship with the Ebers   12   solely to fulfill his legal obligation to a client.
 13   individually or with one of their companies?                13             MR. RAMSEY: Form.
 14      A. No, I don't think so. I am not sure why that          14       Q. Could you rely on that transaction to determine
 15   would affect my view of things whether he is providing      15   the value of the equity?
 16   consulting services or legal services. I am not sure        16       A. You're saying a fiduciary would have a legal
 17   that matters.                                               17   obligation.
 18      Q. Is a fiduciary relationship an arm-length             18       Q. I am not saying necessarily as a fiduciary. I
 19   relationship in your opinion?                               19   am talking about a particular circumstance where a lawyer
 20             MR. RAMSEY: Form.                                 20   decides -- a lawyer specifically says, "I do not want to
 21      A. Is a fiduciary relationship an arm's-length           21   buy this, but I will do so if I have to. So that the
 22   relationship? I am not sure what you mean by that.          22   sale can go through."
 23      Q. Do you understand the term fiduciary                  23             MR. RAMSEY: Form.
 24   relationship?                                               24       Q. Is that just impossible to believe?
 25      A. The transaction -- because he is a fiduciary          25       A. It's a little hard to believe.

                                                                                                        24 (Pages 90 - 93)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 96 of 98


                                                       Page 94                                                          Page 96
  1       Q. I will show you a document.                           1   identify at an alternative purchaser of the six percent
  2       A. Okay.                                                 2   interest in the Connecticut, LLC.
  3       Q. All right. I will read for you a memo from            3              MR. RAMSEY: And what is the question.
  4   Glenn Steurm, the owner of Pole-Bridge Bowman.               4       Q. So the question is, based on the fact that
  5       A. Uh-huh.                                               5   Glenn Steurm is saying Wendy and Lester Eber and their
  6       Q. To Pat Dalton, a lawyer for Wendy and Lester          6   lawyer -- that he does not want to actually buy the six
  7   Eber and copying Wendy and Lester Eber dated May 26,         7   percent, does that sound like an arm's-length transaction
  8   2010. That is I think two days before -- two to four days    8   to you?
  9   before the effective date of the Pole-Bridge Bowman          9              MR. RAMSEY: Form. I am not sure that's an
 10   transaction?                                                10           accurate interpretation.
 11       A. Okay.                                                11       A. I am -- you're asking me to interpret this
 12       Q. This memo states, "The current proposal is for       12   letter to mean that he does not want to buy this?
 13   a single-member LLC New-co to acquire the interest and      13       Q. I am asking you if someone were to conclude --
 14   that I be the only equity holder of the new LLC. Here       14   so this is a hypothetical now. If someone were to
 15   are the terms that we discussed. One, New-co purchases a    15   conclude that Glenn Steurm did not actually have an
 16   six percent equity interest in Connecticut for a secured    16   economic interest in purchasing the six percent equity
 17   non-recourse note in the amount of blank dollars. Wendy     17   that was sold to Pole-Bridge Bowman and Partners, would
 18   Eber has an exclusive right of first refusal to purchase    18   that affect your opinion of whether that was an
 19   the entire equity interest from New-co. If Ms. Eber         19   arm's-length transaction?
 20   does not exercise her right, then Metro has the next        20       A. It could. If there is no economic interest --
 21   right of first refusal to purchase the entire equity        21              MR. RAMSEY: You've answered it. It could.
 22   interest. If Metro does not exercise its right, then        22       A. It could.
 23   Eder-Goodman has the final right of first refusal to        23       Q. Have you ever heard of a round-trip
 24   purchase the stock. If neither Ms. Eber, Metro or           24   transaction?
 25   Eder-Goodman elects their right, then New-co will be        25       A. Well, I know a round-trip transaction with
                                                       Page 95                                                          Page 97
  1   required to retain its interest. The Ms. Eber will have      1   regard to a security. You buy and then you sell it.
  2   a proxy to vote the equity interest held by New-co and a     2       Q. Are you familiar with a round-trip transaction
  3   limited Power of Attorney. I have no pride of authorship     3   in which it creates an appearance of economic substance,
  4   in this outline. If we can find a different structure        4   but in fact because money is going both ways there is no
  5   that works that would be better for me. Based on that        5   real economic substance to it?
  6   memo, does that sound like a transaction that was            6       A. Yes. I've actually offered opinions on this
  7   negotiated at arm's-length?                                  7   for the Department of Justice.
  8             MR. RAMSEY: Form.                                  8       Q. And in the case of the Pole-Bridge Bowman
  9       A. I am trying to understand. How these items            9   transaction, it was funded by the note for the same
 10   that you listed to me indicated that it's not arm-length.   10   purchase price. Do you see any similarities between that
 11       Q. Those items actually aren't. I was mostly            11   and a round-trip transaction?
 12   doing that because you don't have the document in front     12              MR. RAMSEY: Form.
 13   of you and I want to be fully transparent and read          13       A. I mean note in lieu of cash. I mean it's a
 14   everything. I think the point I want to focus on is that    14   still an asset on the balance sheet for the company. So
 15   you said -- I actually left out the first line. That's      15   I am not sure what you mean. That only cash counts?
 16   really important. Pat, as we discussed this morning, we     16       Q. No. I am just saying if someone supposedly
 17   need to identify an alternative purchaser of the six        17   purchases equity in a company, but they receive the money
 18   percent interest the Connecticut, LLC. The current          18   to do that from the company itself such as a company
 19   proposal is for a single-member LLC. New-co to acquire      19   receives no cash.
 20   the interest and that I be the only equity holder of the    20              MR. RAMSEY: Form.
 21   LLC. And then at the end he says if we can find a           21       Q. Does that affect?
 22   different structure that works that would be better for     22       A. If the asset has value whether it's cash or
 23   me.                                                         23   not, it shouldn't matter.
 24       A. So read that first sentence again?                   24       Q. Well, okay.
 25       Q. As we discussed this morning, we need to             25       A. If the buyer is providing a note saying, "I owe

                                                                                                        25 (Pages 94 - 97)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                            516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 97 of 98


                                                       Page 98                                                                    Page 100
  1   you this money." There is a note. That's my obligation       1   note?
  2   to you in lieu of giving cash. You seem to be drawing a      2      A. Right.
  3   distinction between the value of a note and the value of     3      Q. At the end of the day the only thing it can
  4   cash. Is that what you're saying?                            4   really get for that is just the shares back that is
  5       Q. I am not necessarily drawing a distinction            5   initially transferred if it were to foreclose on, right?
  6   there. What I am saying is, you know, let's step back        6      A. Where does it say that?
  7   for a minute. For what reasons does a company -- a           7      Q. It's a nonrecourse note, right?
  8   privately held company generally sell equity in a company    8      A. They couldn't pay it.
  9   that it holds?                                               9      Q. Would it matter whether Pole-Bridge Bowman had
 10       A. You mean like a secondary offering?                  10   any other assets to you?
 11       Q. A secondary offering or where like in this case      11      A. No. I am just questioning your -- you draw a
 12   where Eber-Metro sold some of the interest it held in       12   conclusion that the only way -- you said that the only
 13   Eber-Connecticut?                                           13   way is to get the shares back. And I never saw that
 14       A. Well, for a secondary offering they generally        14   written anywhere.
 15   are trying to sell new shares to investors too, you know,   15      Q. I realize that. And that's where I was jumping
 16   for a variety of reasons. But, for example, make a          16   ahead. I may have left out some facts from here. Do you
 17   capital investment of some kind. Selling shares, selling    17   know anything about Pole-Bridge Bowman and what kind of
 18   existing shares held by some other entity. You know,        18   investments or businesses it was involved in?
 19   selling existing shares doesn't raise any new capital per   19      A. I know it was an LLC. I know that Steurm was
 20   se. Other than that, I don't know how to answer your        20   the principal of that LLC. Beyond that, I don't.
 21   question as a general matter.                               21      Q. Would it affect your assessment of whether this
 22       Q. Did you review the critique of this                  22   was an arm's-length deal to find out that Pole-Bridge
 23   transactions economic substance from Glenn Liebman?         23   Bowman was an entity that was created with no other
 24       A. Yes. My recollection is that he also had             24   assets solely for purposes of engaging in this
 25   issues with regard to whether this was arm's-length.        25   transaction?

                                                       Page 99                                                                    Page 101
  1      Q. Right. And one of the things he pointed out            1              MR. RAMSEY: Form.
  2   was the interest rate on the note was only two percent       2       A. No. I don't think so.
  3   when the company was at the time borrowing money from        3       Q. So if an entity has no other assets and it's a
  4   Lester Eber at 12.5 percent. Does that make sense to         4   nonrecourse note, if the note isn't repaid, then isn't it
  5   you?                                                         5   true that the company's only recourse is to require the
  6             MR. RAMSEY: Form.                                  6   shares that it initially distributed?
  7      A. You know, I have a hard time with that. When           7       A. Well, I mean, imagine that if one state of the
  8   the company borrows money, it's paying. And it's the         8   world is where the value of the shares go up -- would the
  9   company credit that dictates the interest rate. So if a      9   LLC just say, "Oh. Okay. Here is your shares back."
 10   company is in financial distress and it wants to borrow     10   Why wouldn't they just pay off the note and keep the
 11   money, it's likely that it's going to pay a high interest   11   shares? That makes economic sense to me. And you're
 12   rate. Now, in this case, this is an asset that is being     12   dismissing that as a possibility.
 13   provided to the company. A company is not borrowing         13       Q. Well, isn't that what actually happened? The
 14   this. Unless I am missing something.                        14   value of the company definitely went up once it become
 15      Q. Isn't the company loaning money?                      15   profitable, right?
 16      A. Huh?                                                  16       A. It became profitable, but I can't say I am
 17      Q. The company is loaning money, is it not?              17   hypothesizing -- look, you said the only possible outcome
 18      A. How? If it's an asset on the company's                18   is if they give the shares back. And I'm saying that
 19   books -- it's giving shares to the LLC and the LLC is       19   doesn't make sense to me. I can imagine -- I am not
 20   getting a note.                                             20   saying it happened. But I can imagine the state of the
 21      Q. Right. So it's giving up shares that were in a        21   world where it is in the economic interest to Steurm to
 22   company a going concern, right? So that comes off the       22   say, "Hey, the values of these shares is increased 10
 23   balance sheet?                                              23   times what it was in 2010. Hell. Here is the money for
 24      A. Yes.                                                  24   the note. We will close this off. I will take the
 25      Q. And on the balance, it gets this nonrecourse          25   shares." Why not?

                                                                                                               26 (Pages 98 - 101)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                                        516-608-2400
Case 1:16-cv-09517-LAK-KHP Document 266-11 Filed 11/09/19 Page 98 of 98


                                                      Page 102                                                          Page 104
  1       Q. Would it affect your assessment with whether          1              MR. RAMSEY: Form.
  2   the Pole-Bridge Bowman transaction was arm's-length if       2       A. Well, I think the question is whether the trier
  3   you were to learn that it was engaged in part to             3   of fact would conclude that it's outside of it. Not so
  4   compensate Glenn Steurm for his services?                    4   much a valuation expert. If a trier of fact concludes
  5       A. Well, I don't think that would be a sufficient,       5   that it's not arm's-length transaction, could well be I
  6   you know, indication to eliminate that as an indication      6   am not going to consider this transaction. From my
  7   of value.                                                    7   perspective, I guess I kind of take in a little different
  8       Q. Would it require an adjustment at least?              8   view of this. Like I said, the ultimate determination is
  9              MR. RAMSEY: Form.                                 9   whether it's a fair market value. And one of the things
 10       A. Look, you know, you want to have an assessment       10   that is kind of interesting is whether or not the
 11   as to whether it was a deal at fair market value. That's    11   valuation is within the range of other evaluations.
 12   ultimately what you're talking about. Do stock              12   That's kind of interesting to me. That may not convince
 13   transactions occur for parties that are consultants to      13   a trier of fact. The trier of fact says, "No. It's not
 14   particularly small firms? Yes. Does it mean that they       14   arm's-length. I am not going to think about that."
 15   are necessarily not an arm's-length transaction? Well,      15   Okay. So be it. Cross it off your list. But for me --
 16   no. In fact, I can imagine, you know, that you would want   16   and I think for an investor it is a data point of
 17   to strike a deal at fair market value. So I don't know      17   interest.
 18   that I can agree that it's a de facto collusion that        18       Q. For an investor, do you believe that would be
 19   someone is being -- instead of providing cash, they are     19   appropriate to rely solely on the Pole-Bridge Bowman
 20   given stock in a company. I don't know that is              20   transaction as a basis for value?
 21   necessarily a non-arm's-length transaction or to put        21       A. If it was determined to be non-arm's-length?
 22   differently that transaction took place at something        22       Q. Either way. Just based on the facts that you
 23   other than fair market value based solely on that.          23   know about the transaction where you question it, do you
 24       Q. Isn't it a reason to question the fair market        24   believe that it would be appropriate for an investor to
 25   value more though?                                          25   base valuations solely on that transaction and not
                                                      Page 103                                                          Page 105
  1      A. Well, it's certainly one of those indications          1   consider any other valuation method?
  2   that you are concerned about it. And that's what I said      2              MR. RAMSEY: Form. Go ahead.
  3   a minute ago, I am concerned. I think it is a                3       A. The way I can answer that question is I don't
  4   transaction that an investor is going to look at. But        4   know that I would look at any of these five alone and say
  5   with full knowledge at least of the information that I       5   that's the only thing you should look at or if that was
  6   had, yes. I would say that there are problems with it.       6   the only thing available. Is it a precise, accurate
  7   Just like there is problems with all these transactions.     7   measure of value? The only one that I really like that I
  8   I mean everything has an issue. There is no question         8   think has the least amount of problems is the Prospect
  9   about that. So that's the best way I can answer your         9   Beverage. That one -- I mean the problem with that is
 10   question. It's a concern. It's a problem, but all these     10   that it's 10 years old at that time of transaction. But,
 11   metrics have problems. And that's why the range is          11   you know, look at the other dates. I mean the
 12   important to get a sense as to whether there is some kind   12   Eder-Goodman is four years old -- five years old.
 13   of assessment of valuation range each year that allows      13       Q. You're missing -- -
 14   you to draw a conclusion.                                   14       A. Six years old. Like I said before, so each of
 15      Q. Just so I am clear, and correct me if I am            15   these has problems. You've got all of these right issues
 16   wrong. In your opinion, the fact that the Pole-Bridge       16   in many of these transactions. The Prospect, is in my
 17   Bowman transaction was in part compensation to Glenn        17   view, one of the tightest comparable transactions that I
 18   Steurm would not necessarily affect any of your             18   have encountered in doing valuations.
 19   calculations in terms of what the valuation would be        19       Q. Is it a coincidence that is the transaction
 20   based on the Pole-Bridge transaction?                       20   that results in by far the lowest value for
 21      A. No. Not in and of itself it would not.                21   Eber-Connecticut?
 22      Q. But just on the broader point, if a fact-finder       22              MR. RAMSEY: Form.
 23   were to conclude that a transaction was not conducted at    23       A. It is a coincidence. It turns out that way.
 24   arm's-length, would that mean in your view the              24   But maybe that is not a coincidence. Maybe that really
 25   transaction should be excluded from a valuation analysis?   25   reflects what the value of what Eber-Connecticut was.

                                                                                                     27 (Pages 102 - 105)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                             516-608-2400
